 

--------------------------------------------------------------------------------

 
U.S. $15,000,000


REVOLVING LOAN AND SECURITY AGREEMENT


Dated as of January 31, 2008


Among


FREEDOM FINANCIAL AUTO RECEIVABLES, LLC


as the Borrower


and


FREEDOM FINANCIAL GROUP, INC.,


individually and as the initial Servicer


and


ARCHON GROUP, L.P.,


as the Administrator and Custodian


and


REMARK LENDING CO.,


individually and as the initial Lender





--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

 
Page
   
ARTICLE I. DEFINITIONS
1
   
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Other Terms
1
SECTION 1.03
Computation of Time Periods
1
   
ARTICLE II. THE RECEIVABLES FACILITY
1
   
SECTION 2.01
Borrowings
1
SECTION 2.02
The Initial Borrowing and Subsequent Borrowings
2
SECTION 2.03
Facility Maturity Date
3
SECTION 2.04
Remittance Procedures
3
SECTION 2.05
Payments and Computations, Etc
4
SECTION 2.06
Increased Costs; Capital Adequacy
5
SECTION 2.07
Collateral Assignment of Agreements
5
SECTION 2.08
Grant of a Security Interest
6
SECTION 2.09
Evidence of Debt
7
SECTION 2.10
Representations and Warranties; Repayment Obligations
7
SECTION 2.11
Release of Pledged Receivables
7
SECTION 2.12
Make-Whole Fee
8
SECTION 2.13
Prepayment
8
SECTION 2.14
Notes
8
SECTION 2.15
Taxes
9
 
 
ARTICLE III. CONDITIONS OF LOANS
9
 
 
SECTION 3.01
Conditions Precedent to Initial Borrowing
9
SECTION 3.02
Conditions Precedent to All Borrowings
13
 
 
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
15
 
 
SECTION 4.01
Representations and Warranties of Freedom Financial, the Servicer and the
Borrower
15
 
 
ARTICLE V. GENERAL COVENANTS OF THE BORROWER AND FREEDOM FINANCIAL
20
 
 
SECTION 5.01
General Covenants
20
SECTION 5.02
Separateness Covenants
25
 
 
ARTICLE VI. ADMINISTRATION AND SERVICING; CERTAIN COVENANTS
27
 
 
SECTION 6.01
Appointment and Designation of the Servicer
27
SECTION 6.02
Collection of Receivable Payments; Modification and Amendment of Receivables
29
SECTION 6.03
Realization Upon Receivables
30
SECTION 6.04
Insurance Regarding Financed Vehicles
31
SECTION 6.05
Maintenance of Security Interests in Financed Vehicles
31

SECTION 6.06
Pledged Receivable Collections
33

 
-i-

--------------------------------------------------------------------------------


 
SECTION 6.07
Servicing Expense
33
SECTION 6.08
Reporting Obligations of the Servicer
34
SECTION 6.09
Required Audits; Inspections
34
SECTION 6.10
Termination of Servicer
35
SECTION 6.11
Certain Duties of the Administrator
37
SECTION 6.12
Additional Remedies of Administrator Upon Event of Default
37
SECTION 6.13
Waiver of Defaults
38
SECTION 6.14
Maintenance of Certain Insurance
38
SECTION 6.15
Custody of Receivable Files
38
SECTION 6.16
Access to Receivable Files.
39
SECTION 6.17
Receipt of Lien Certificates
39
SECTION 6.18
Purchase of Receivables Upon Breach of Covenant or Representation and Warranty
by Servicer
40
SECTION 6.19
Servicer Not To Resign
40
SECTION 6.20
Statements as to Compliance; Financial Statements
41
SECTION 6.21
Appointment of Subservicers
42
 
 
ARTICLE VII. EVENTS OF DEFAULT
43
 
 
SECTION 7.01
Events of Default
43
SECTION 7.02
Additional Remedies of Administrator
45
 
 
ARTICLE VIII. INDEMNIFICATION; SETOFF
46
   
SECTION 8.01
Joint and Several Indemnities by the Borrower and Freedom Financial
46
SECTION 8.02
Right of Setoff
47
 
 
ARTICLE IX. MISCELLANEOUS
47
 
 
SECTION 9.01
Amendments and Waivers
47
SECTION 9.02
Notices, Etc
48
SECTION 9.03
No Waiver; Remedies
48
SECTION 9.04
Binding Effect; Assignability; Multiple Lenders
49
SECTION 9.05
Term of this Agreement; Survival of Remedies, Representations, Warranties and
Covenants
49
SECTION 9.06
GOVERNING LAW
49
SECTION 9.07
CONSENT TO JURISDICTION; SERVICE OF PROCESS
50
SECTION 9.08
WAIVER OF JURY TRIAL
51
SECTION 9.09
Costs, Expenses and Taxes
51
SECTION 9.10
No Proceedings
52
SECTION 9.11
Execution in Counterparts; Severability; Integration
52
SECTION 9.12
Waiver of Consequential Damages
53
SECTION 9.13
Marshalling; Payments Set Aside
53
SECTION 9.14
Usury Savings Clause
53
SECTION 9.15
Restriction on Sale or Financing of Receivables
54
SECTION 9.16
Right of Last Look
54
SECTION 9.17
Patriot Act Notice
55
SECTION 9.18
Obligations Several; Independent Nature of Lenders’ Rights
56



-ii-

--------------------------------------------------------------------------------




LIST OF SCHEDULES AND EXHIBITS
 
SCHEDULES
 
SCHEDULE I
Defined Terms
SCHEDULE II
Servicing Policies and Procedures
SCHEDULE III
Deferment Policy
SCHEDULE IV
Underwriting Guidelines
SCHEDULE V
Representations and Warranties with Respect to Eligible Receivables
SCHEDULE VI
Tradenames, Fictitious Names and “Doing Business As” Names
SCHEDULE VII
Existing Subordinated Debt
   
EXHIBITS
 
EXHIBIT A-1
Form of Notice of Borrowing
EXHIBIT A-2
Form of Borrowing Base Certificate
EXHIBIT B
Form of Monthly Remittance Report and Compliance Certificate
EXHIBIT C
Form of Collateral Receipt
EXHIBIT D
Form of Release Request
EXHIBIT E
Form of Note
EXHIBIT F
Form of Guaranty
EXHIBIT G
Form of Purchase and Contribution Agreement
EXHIBIT H
Recommended Compliance Action Plan
EXHIBIT I
Form of Warrant Agreement



-iii-

--------------------------------------------------------------------------------




THIS REVOLVING LOAN AND SECURITY AGREEMENT is made as of January 31, 2008,
among:
 

 
(1)
FREEDOM FINANCIAL AUTO RECEIVABLES, LLC, a Delaware limited liability company,
as the borrower (the “Borrower”);

 

 
(2)
FREEDOM FINANCIAL GROUP, INC., a Delaware corporation, individually (“Freedom
Financial”), and as the originator (in such capacity, the “Originator”) and
initial servicer (in such capacity, the “Servicer”);

 

 
(3)
ARCHON GROUP, L.P., a Delaware limited partnership], as the administrator (in
such capacity, the “Administrator”) and as the custodian (in such capacity, the
“Custodian”); and

 

 
(5)
REMARK LENDING CO., a division of ReMark Capital Group, LLC, a Delaware limited
liability company, individually (“ReMark”) and as the initial lender (in such
capacity, the “Lender”).

 
IT IS AGREED, in consideration of the premises and the mutual covenants herein
contained, as follows:


ARTICLE I.
DEFINITIONS
 
SECTION 1.01 Certain Defined Terms. Certain capitalized terms used throughout
this Agreement are defined above or in the attached Schedule I.
 
SECTION 1.02 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.
 
SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
 
ARTICLE II.
THE RECEIVABLES FACILITY
 
SECTION 2.01 Borrowings. On the terms and conditions hereinafter set forth, the
Lender shall make advances (each, an “Advance”) to the Borrower secured by
Pledged Assets from time to time during the period from the date hereof until
the Termination Date; provided that no Funding Termination Event shall have
occurred and be continuing at such time. Under no circumstances shall the Lender
make any Advance if, after giving effect to the Borrowing of such Advance,
either (i) a Funding Termination Event or an event that but for notice or lapse
of time or both would constitute a Funding Termination Event has occurred and is
continuing, or (ii) the aggregate Outstanding Advances hereunder would exceed
the lesser of (x) the Maximum Facility Amount and (y) the Borrowing Base.
 

--------------------------------------------------------------------------------


 
SECTION 2.02 The Initial Borrowing and Subsequent Borrowings.
 
(a) Until the occurrence of the Termination Date and provided that no Funding
Termination Event shall have occurred and be continuing at such time, the Lender
will make Advances on any Business Day (but not more than once in any calendar
week) at the request of the Borrower, subject to and in accordance with the
terms and conditions of Sections 2.01 and 2.02 and subject to the provisions of
Article III hereof. After the Final Payment Date has occurred, the Lender and
the Administrator, in accordance with their respective interests, shall
re-assign and transfer to the Borrower, for no consideration but at the sole
expense of the Borrower, their respective remaining interests in the Pledged
Assets, free and clear of any Adverse Claim resulting solely from an act by the
Lender or the Administrator, but without any other representation or warranty,
express or implied, by or recourse against the Lender or the Administrator.
 
(b) The initial Borrowing and each Subsequent Borrowing shall be made upon
irrevocable written notice from the Borrower to the Administrator in
substantially the form attached hereto as Exhibit A-1 (any such written notice,
a “Notice of Borrowing”), provided that such Notice of Borrowing is received by
the Administrator no later than 12:00 noon (Springfield, Missouri time) two
Business Days prior to the Business Day of the requested Borrowing. Each such
Notice of Borrowing shall specify (i) the aggregate amount of such Borrowing,
which shall be an amount equal to or greater than $200,000, (ii) the date of
such Borrowing and (iii) in an Interim Receivables Schedule, the Eligible
Receivables to be Pledged in connection with such Borrowing, including all the
required data elements thereof (and upon such Borrowing, such Receivables shall
be Pledged Receivables hereunder). Each Notice of Borrowing delivered to the
Administrator pursuant to this Section 2.02(b) shall be accompanied by a
complete and accurate Borrowing Base Certificate. On each Borrowing Date, the
Lender shall, upon satisfaction of the applicable conditions set forth in
Article III, make available to the Borrower on the applicable Borrowing Date no
later than 5:00 P.M. (Springfield, Missouri time) in same day funds, the amount
of such Borrowing (net of amounts payable to or for the benefit of the Lender in
respect of any Facility Fees then due and owing) by payment into the Borrower
Funding Account, or such other account as the Borrower shall have designated in
writing to the Administrator.
 
(c) Subject to Section 7.01 hereof, the Advances shall bear interest at the Note
Rate.
 
(d) Subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, repay, prepay pursuant to Section 2.13 and re-borrow
Advances, on and after the date upon which the conditions precedent set forth in
Article III have been satisfied or waived in writing by the Lender and prior to
the Termination Date; provided that no Funding Termination Event has occurred
and is continuing at such time, subject to the terms, provisions and limitations
set forth herein.
 
(e) All payments of principal, interest, fees and other amounts payable under
this Agreement or any other Transaction Document may be paid from the proceeds
of Advances, whether made pursuant to a Notice of Borrowing from the Borrower
pursuant to Section 2.02(b) or a deemed request as provided in this Section
2.02(e). Borrower hereby irrevocably authorizes Administrator to make Advances
for the purpose of paying principal, interest, fees and other amounts payable
under the Transaction Documents, including reimbursing costs or expenses for
which the Borrower is obligated under the Transaction Documents, whether or not
any condition precedent specified in Article III has been satisfied, and agrees
that all Advances so made shall be deemed to have been requested by the Borrower
pursuant to this Agreement and shall be included within the Obligations and
entitled to the benefit of the security interests in the Pledged Assets granted
hereunder.
 
-2-

--------------------------------------------------------------------------------


 
SECTION 2.03 Facility Maturity Date. Any Outstanding Advances on the Facility
Maturity Date shall mature on such date. On the Facility Maturity Date,
notwithstanding any other provision hereof, the outstanding principal of all
Outstanding Advances, if any, together with all interest and Facility Fees
accrued thereon and all other Obligations shall be immediately due and payable
(and the Borrower shall pay all such amounts immediately).
 
SECTION 2.04 Remittance Procedures.
 
(a) Distribution of Available Funds. The Servicer shall cause all Collections to
be deposited into the Collection Account pursuant to Section 6.02(a) hereof. On
each Settlement Date, the Administrator shall distribute the Available Funds on
deposit in the Collection Account on such Settlement Date in the following order
of priority:
 
(i) on a pro rata basis in accordance with the respective amounts then due and
owing, (x) to the Administrator, an amount equal to the Administrator Fees that
are accrued and unpaid as of the last day of the preceding Remittance Period and
any other amounts then due and owing to the Administrator pursuant to the
Transaction Documents; and (y) to the Custodian, an amount equal to the
Custodial Fees that are accrued and unpaid as of the last day of the preceding
Remittance Period and any other amounts then due and owing to the Custodian
pursuant to the Transaction Documents;
 
(ii) to any Successor Servicer appointed by the Administrator after the
occurrence of an Event of Default, an amount equal to the Successor Servicing
Fees that are accrued and unpaid as of the last day of the preceding Remittance
Period and any other amounts then due and owing to such Successor Servicer
pursuant to the Transaction Documents;
 
(iii) to the Lender, any other amounts then due and owing to the Lender under
the Transaction Documents, other than those amounts to be paid pursuant to
clauses (iv) through (vii) below;
 
(iv) to the Lender, the Interest Distribution Amount;
 
(v) to the Lender, any Unused Facility Fees then due and payable;
 
(vi) to the Lender, any Make-Whole Fees then due and payable;
 
(vii) to the Lender, the Principal Distribution Amount; and
 
-3-

--------------------------------------------------------------------------------


 
(viii) to the Borrower, all remaining Available Funds or, if requested by the
Borrower, to the Lender, the Supplemental Principal Distribution Amount.
 
(b) Borrower Deficiency Payments. Notwithstanding anything to the contrary
contained in this Section 2.04 or in any other provision in this Agreement, if,
on any day prior to the Final Payment Date, the aggregate principal amount of
Outstanding Advances shall exceed the lesser of (i) the Maximum Facility Amount
and (ii) the Borrowing Base, then the Borrower shall, prior to any Borrowing and
in any event no later than 5:00 p.m. (Springfield, Missouri time) on the second
succeeding Business Day, either (A) remit to the Administrator a payment (to be
applied by the Administrator to repay Advances selected by the Administrator, in
its sole discretion) in such amount as may be necessary to reduce Outstanding
Advances to an amount less than or equal to the lesser of (x) the Maximum
Facility Amount and (y) the Borrowing Base, or (B) so long as the Borrowing Base
does not exceed the Maximum Facility Amount, pledge additional Eligible
Receivables to the Administrator for the benefit of the Lender with an aggregate
Outstanding Principal Balance sufficient to increase the Borrowing Base to an
amount that is equal to or greater than the Outstanding Advances.
 
SECTION 2.05 Payments and Computations, Etc.
 
(a) All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 2:00 P.M. (Springfield, Missouri time) on the day when due in lawful
money of the United States in immediately available funds to the Collection
Account or such other account as designated by the Administrator. To the extent
permitted by law, the Borrower shall pay to the Administrator interest on all
amounts not paid or deposited when due hereunder (whether owing by the Borrower
or the Servicer) at the Default Funding Rate, payable on demand; provided,
however, that such interest rate shall not at any time exceed the Highest Lawful
Rate. The Administrator shall deposit such interest into the Collection Account
for distribution in accordance with the priorities specified in Section 2.04(a)
hereof. No Obligation hereunder shall be reduced by any distribution of any
portion of Collections if at any time such distribution is rescinded or returned
by the Administrator or the Lender to the Borrower or any other Person for any
reason. All computations of interest and all computations of interest hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.
 
(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest hereunder.
 
(c) If any Borrowing requested by the Borrower and approved by the Lender and
the Administrator pursuant to Section 2.02 is not for any reason whatsoever,
except as a result of the gross negligence or willful misconduct of the Lender
and/or the Administrator, made on the date specified therefor, the Borrower
shall indemnify the Lender against any loss, cost or expense incurred by the
Lender, including, without limitation, any loss (including cost of funds and
out-of-pocket expenses), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by the Lender to fund
Advances or maintain Advances during such Interest Accrual Period.
 
-4-

--------------------------------------------------------------------------------


 
SECTION 2.06 Increased Costs; Capital Adequacy.
 
(a) If, after the date hereof, due to either (i) the introduction of or any
change (including, without limitation, any change by way of imposition or
increase of reserve requirements) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to the Administrator, the Lender, or any
Affiliate, successor or assign thereof (each of which shall be an “Affected
Party”) of agreeing to make or making, funding or maintaining any Advance, as
the case may be, the Borrower shall, from time to time, upon written demand by
such Affected Party (with a copy to the Administrator), immediately pay to such
Affected Party (as a third party beneficiary, in the case of an Affected Party
that is not also the Lender hereunder), additional amounts sufficient to
compensate such Affected Party for such increased costs.
 
(b) If after the date hereof either (i) the introduction of or any change in or
in the interpretation of any law, guideline, rule or regulation, directive or
request from any central bank or other governmental authority or agency (whether
or not having the force of law) or (ii) the compliance by any Affected Party
with any law, guideline, rule, regulation, directive or request from any central
bank or other governmental authority or agency (whether or not having the force
of law), including, without limitation, compliance by an Affected Party with any
request or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party as a
consequence of its obligations hereunder or arising in connection herewith to a
level below that which such Affected Party could have achieved but for such
introduction, change or compliance (taking into consideration the policies of
such Affected Party with respect to capital adequacy) by an amount deemed by
such Affected Party to be material, then from time to time, within ten days
after demand by such Affected Party (which demand shall be accompanied by a
statement setting forth the basis of such demand), such Affected Party shall be
paid (from Collections pursuant to, and subject to the priority of payment set
forth in, Section 2.04) such additional amounts as will compensate such Affected
Party for such reduction.
 
(c) In determining any amount provided for in this Section 2.06, the Affected
Party may use any reasonable averaging and attribution methods. Any Affected
Party making a claim under this Section 2.06 shall submit to the Borrower a
certificate setting forth in reasonable detail the computations of such
additional or increased costs, which certificate shall be conclusive absent
demonstrable error.
 
SECTION 2.07 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Administrator, for the benefit of the Lender, all of
the Borrower’s right and title to and interest in (i) the PCA, (ii) each
Contract related to any Pledged Receivable, (iii) each Dealer Assignment related
to any Pledged Receivable, (iv) each Dealer Agreement, to the extent such right,
title and interest relate to Pledged Receivables, (v) the Lockbox Account
Control Agreement, (vi) all other agreements, documents and instruments
evidencing, securing or guarantying any Pledged Receivable, including without
limitation, the Receivable Files and any other Records specifically relating to
any Pledged Receivables, and (vii) all other agreements, documents and
instruments related to any of the foregoing (collectively, the “Assigned
Documents”). The Borrower confirms and agrees that the Administrator (or any
designee thereof) shall have, following an Event of Default or a Funding
Termination Event, the sole right to enforce the Borrower’s rights and remedies
under each Assigned Document, but without any obligation on the part of the
Administrator, the Lender or any of their respective Affiliates to perform any
of the obligations of the Borrower under any such Assigned Document. In
addition, each of the Servicer and the Borrower confirms and agrees that the
Servicer or the Borrower will send to the Administrator a notice of (i) any
breach of any representation, warranty or covenant under any such Assigned
Document which could reasonably be expected to have a Material Adverse Effect or
(ii) any event or occurrence that, upon notice to the Servicer or the Borrower,
as applicable, or upon the passage of time or both, would constitute such a
breach.
 
-5-

--------------------------------------------------------------------------------


 
SECTION 2.08 Grant of a Security Interest. To secure the prompt and complete
payment when due of the Obligations and the performance by the Borrower of all
of the covenants and obligations to be performed by it pursuant to the
Transaction Documents, the Borrower hereby collaterally assigns and pledges to
the Administrator, and grants to the Administrator, for the benefit of the
Lender, a security interest in all assets of the Borrower, including, without
limitation, all of the Borrower’s right, title and interest in, to and under all
of the following property and interests in property (collectively, the “Pledged
Assets”), whether tangible or intangible and whether now owned or existing or
hereafter arising or acquired and wheresoever located:
 
(a) all Receivables purchased by or contributed to (or purportedly purchased by
or contributed to) the Borrower under the PCA (the “Pledged Receivables”), all
Other Conveyed Property related to the Pledged Receivables purchased by or
contributed to (or purportedly purchased by or contributed to) the Borrower
under the PCA, together with all other Related Security related to the Pledged
Receivables, including, without limitation, the security interest of the
Borrower in all related Financed Vehicles, all Collections and other monies due
and to become due to the Borrower in respect of any Pledged Receivable and any
security therefor received on or after the date such Pledged Receivables were
purchased by or contributed to (or purportedly purchased by or contributed to)
the Borrower under the PCA;
 
(b) the Assigned Documents, including in each case, without limitation, all
rights and benefits of Borrower thereunder and all monies due and to become due
to the Borrower under or in connection therewith;
 
(c) all bank and similar accounts relating to the collection of Pledged
Receivables (whether now existing or hereafter established), including without
limitation, the Lockbox Account and the Collection Account, and all funds held
therein or in such other accounts, and all investments in and all income from
the investment of such funds in such accounts;
 
(d) all UCC financing statements filed by the Borrower against Freedom Financial
under or in connection with the PCA;
 
(e) all Liquidation Proceeds relating to any Pledged Receivables;
 
-6-

--------------------------------------------------------------------------------


 
(f) all accounts, chattel paper, general intangibles and instruments (as those
terms are defined in the UCC); and
 
(g) all proceeds of the foregoing property described in clauses (a) through (g)
above, including interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for or on account of the sale or other disposition of any or all of the
then existing Pledged Receivables.
 
SECTION 2.09 Evidence of Debt. The Administrator shall maintain an account or
accounts evidencing the Debt of the Borrower to the Lender resulting from each
Advance owing to the Lender from time to time, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder. The entries made in such account(s) of the Lender shall be conclusive
and binding for all purposes, absent manifest error.
 
SECTION 2.10 Representations and Warranties; Repayment Obligations. It is
understood and agreed that the representations and warranties set forth in
Section 4.01 are made and accurate on the date of this Agreement, at the time of
the initial Borrowing, and on each Subsequent Borrowing Date and Settlement Date
thereafter. If, as a result of the breach of any of the representations and
warranties in Section 4.01 or for any other reason there exists or would exist a
Borrowing Base Deficiency, the Borrower shall promptly (and, in any case, within
two Business Days) prepay to the Administrator, for the account of the Lender,
an amount necessary to cure such Borrowing Base Deficiency in accordance with
Section 2.04(b). The Borrower shall promptly reimburse the Administrator and the
Lender for any reasonable out-of-pocket expenses incurred by the Administrator
and the Lender, respectively, in respect of any such prepayment.
 
SECTION 2.11 Release of Pledged Receivables.   In connection with the
consummation of any Third Party Sale or any repurchase by Freedom Financial of
Pledged Receivables pursuant to the PCA, the Borrower may obtain the release of
any Pledged Receivable subject to any such transaction at any time after the
date hereof by (i) providing the Administrator with written notice, no later
than the second Business Day preceding the proposed release, specifying (x) the
Pledged Receivables to be released, (y) the reason for such release, and (z) the
Release Price to be paid pursuant to such release, and (ii) depositing into the
Collection Account the Release Price therefor; provided, that the foregoing
release shall only be available if no Default or Event of Default has occurred
and is continuing and, after giving effect thereto and the application of the
proceeds thereof in accordance with the terms hereof, no Borrowing Base
Deficiency shall exist; provided, further, that any such release shall only
occur upon the Administrator’s receipt of the related Release Price and written
confirmation of such release, which confirmation shall not be unreasonably
withheld. Any Third Party Sale to a Person other than ReMark or an Affiliate
thereof shall require the prior written consent of the Lender. In connection
with any Third Party Sale of Pledged Receivables permitted under this Agreement,
the Borrower will dividend or otherwise convey to Freedom Financial the Pledged
Receivables and Other Conveyed Property to be sold pursuant to such Third Party
Sale without recourse, representation or warranty of any kind, and Freedom
Financial will be the seller of such Pledged Receivables and Other Conveyed
Property to the applicable third party purchaser. Under no circumstances shall
Freedom Financial permit any third party purchaser to have recourse to the
Borrower in connection with any Third Party Sale.
 
-7-

--------------------------------------------------------------------------------


 
SECTION 2.12 Make-Whole Fee. If, as of the end of any Interest Accrual Period,
the Utilization Percentage is less than the Minimum Utilization Percentage, the
Lender shall be entitled to receive a fee (the “Make-Whole Fee”) equal to the
product of (x) the average of the daily positive difference, if any, during such
Interest Accrual Period of (1) the Minimum Facility Utilization Amount over (2)
the Facility Amount and (y) the Weighted Average Note Rate.
 
SECTION 2.13 Prepayment. Upon at least five (5) Business Days’ written notice to
the Administrator, the Borrower may prepay the Facility Amount in whole or in
part. If the Facility Amount is prepaid in whole, the Borrower shall deposit or
cause to be deposited the following amounts into the Collection Account: (1) the
aggregate principal amount of the Outstanding Advances, (2) all interest accrued
on such Outstanding Advances to the date of prepayment, (3) all accrued and
unpaid Facility Fees, (4) a prepayment fee equal to 1.00% of the Maximum
Facility Amount (the “Prepayment Fee”), and (5) all payments due with respect to
all other Obligations, including all amounts payable to the Administrator, the
Custodian, the Lender and the Affected Parties. If the Borrower elects to prepay
a portion of the Facility Amount in connection with a Third Party Sale without
offering to ReMark and its Affiliates a right of last look pursuant to Section
9.16, the Borrower shall pay to ReMark a prepayment fee in accordance with
Section 9.16. All amounts paid by the Borrower in respect of whole prepayments
shall be distributed by the Administrator to the parties entitled thereto on the
date of prepayment in accordance with the priority of payments set forth in
Section 2.04(a). All amounts paid by the Borrower in respect of the Release
Price of any Pledged Receivable shall be distributed by the Administrator to the
parties entitled thereto on the date of receipt in accordance with the priority
of payments set forth in Section 2.04(a). Upon the Borrower’s prepayment in full
of the Outstanding Advances pursuant to this Section 2.13, this Agreement
(including, without limitation, the Lender’s obligation to make Advances
hereunder) shall be terminated; provided, that nothing contained in this Section
2.13 shall, or shall be deemed to, cancel, impair, disturb or otherwise limit
the obligations and liabilities of the Borrower or the Servicer (x) under any
indemnity provisions or any other provisions of this Agreement or any other
Transaction Document which by their terms survive the termination of this
Agreement and/or any other Transaction Document or the satisfaction of the
Obligations or (y) under any provisions of this Agreement and/or any other
Transaction Document which are necessary for the enforcement by the Lender of
any such surviving obligations and liabilities and (z) for the full amount of
any payments which have been applied to the Obligations and which are required
to be returned for any reason. Amounts paid by the Borrower pursuant to this
Section 2.13 on account of Pledged Receivables shall be treated as Collections
hereunder.
 
SECTION 2.14 Notes. Any Lender may, by written notice to the Borrower (with a
copy to the Administrator), request that Advances made by it be evidenced by a
Note. In such event, such Lender, at Borrower’s expense, shall prepare, and
Borrower shall execute and deliver to such Lender a Note payable to the order of
such Lender reflecting a principal amount equal to the Commitment Percentage of
such Lender multiplied by the Maximum Facility Amount. Thereafter, the Advances
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Notes payable
to the order of the payee named therein.
 
-8-

--------------------------------------------------------------------------------


 
SECTION 2.15 Taxes.
 
(a) All sums payable by Borrower or Freedom Financial hereunder and under the
other Transaction Documents shall (except to the extent required by law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax (other than a Tax on the overall net income of Lender) imposed, levied,
collected, withheld or assessed by or within the United States of America or any
political subdivision in or of the United States of America or any other
jurisdiction from or to which a payment is made by or on behalf of Borrower or
Freedom Financial or by any federation or organization of which the United
States of America or any such jurisdiction is a member at the time of payment.
 
(b) If Borrower, Freedom Financial or any other Person is required by law to
make any deduction or withholding on account of any such Tax from any sum paid
or payable by Borrower or Freedom Financial to Administrator or Lender under any
of the Transaction Documents: (i) Freedom Financial shall notify Administrator
of any such requirement or any change in any such requirement as soon as Freedom
Financial becomes aware of it; (ii) Borrower or Freedom Financial, as
applicable, shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on Borrower
or Freedom Financial) for its own account or (if that liability is imposed on
Administrator or Lender, as the case may be) on behalf of and in the name of
Administrator and Lender; (iii) the sum payable by Borrower or Freedom Financial
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, Administrator or Lender, as the case may
be, receives on the due date a net sum equal to what it would have received had
no such deduction, withholding or payment been required or made; and (iv) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty days after the due date of payment
of any Tax which it is required by clause (ii) above to pay, Freedom Financial
shall deliver to Administrator evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided, no such additional amount
shall be required to be paid to Administrator or Lender under clause (iii) above
except to the extent that any change after the date hereof in any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof in respect of payments to
Administrator or Lender.
 
ARTICLE III.
CONDITIONS OF LOANS
 
SECTION 3.01 Conditions Precedent to Initial Borrowing. The initial Borrowing
hereunder is subject to the conditions precedent that:
 
(a) all acts and conditions (including, without limitation, the obtaining of any
necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened prior to the execution, delivery and performance of this Agreement and
all related documents and to constitute the same legal, valid and binding
obligations, enforceable in accordance with their respective terms, shall have
been done and performed and shall have happened in due and strict compliance
with all applicable laws;
 
-9-

--------------------------------------------------------------------------------


 
(b) each of the Administrator and the Lender (or their respective agents and/or
third party professional advisors) shall have completed, to its sole
satisfaction, its legal, financial and business due diligence review of the
Borrower, Freedom Financial and any other parties to the Transaction Documents,
including, but not limited to (i) a review of the Servicing Policies and
Procedures, the Servicer’s information systems and reporting capabilities and
underlying Contract documentation, (ii) comprehensive background checks on the
Servicer’s senior management, key employees and principals, (iii) a review of
the financial statements of Freedom Financial, (iv) a review of the
Organizational Documents of the Borrower and Freedom Financial;
 
(c) other than changes occurring in the ordinary course of business, no
information or materials are or should have been available to Borrower, Freedom
Financial or any other party to the Transaction Documents as of the Closing Date
that are materially inconsistent with the material previously provided to the
Administrator and/or the Lender (or their respective agents and/or third party
professional advisors) for its due diligence review of the Borrower, Freedom
Financial and any such other party;
 
(d) the Administrator shall have received on or before the date of such
Borrowing the following items, each in form and substance satisfactory to the
Administrator and the Lender, in their reasonable discretion:
 
(i) a copy of this Agreement duly executed by each of the parties hereto;
 
(ii) a certificate of the Manager of the Borrower dated the date of this
Agreement, certifying (i) the names and true signatures of the incumbent
officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered by it hereunder (on which certificate the
Administrator and the Lender may conclusively rely until such time as the
Administrator shall receive from the Borrower a revised certificate meeting the
requirements of this paragraph (b)), (ii) that the copies of the Organizational
Documents of the Borrower attached thereto are complete and correct copies
thereof and that such Organizational Documents have not been amended, modified
or supplemented and are in full force and effect, (iii) that the copies of the
Operating Documents of the Borrower attached thereto are complete and correct
copies and that such Operating Documents have not been amended, modified or
supplemented and are in full force and effect, and (iv) the resolutions of the
Borrower’s manager approving and authorizing the execution, delivery and
performance by the Borrower of this Agreement and the documents related thereto;
 
-10-

--------------------------------------------------------------------------------


 
(iii) a certificate of the Secretary or Assistant Secretary of Freedom Financial
dated the date of this Agreement, certifying (i) the names and true signatures
of the incumbent officers of Freedom Financial authorized to sign this Agreement
and the other documents to be delivered by it hereunder (on which certificate
the Administrator and the Lender may conclusively rely until such time as the
Administrator shall receive from Freedom Financial a revised certificate meeting
the requirements of this paragraph (b)), (ii) that the copies of the
Organization Documents of Freedom Financial attached thereto are complete and
correct copies thereof and that such Organizational Documents have not been
amended, modified or supplemented and are in full force and effect, (iii) that
the copies of the Operating Documents of Freedom Financial attached thereto are
complete and correct copies and that such Operating Documents have not been
amended, modified or supplemented and are in full force and effect, and (iv) the
resolutions of Freedom Financial’s board of directors approving and authorizing
the execution, delivery and performance by Freedom Financial of this Agreement
and the documents related thereto;
 
(iv) good standing certificates dated as of a recent date for each of the
Borrower and the Servicer issued by the Secretary of State of the State of
Delaware and each other State in which the Borrower and/or the Servicer is
required to be a qualified business entity to transact its business as proposed
to be conducted;
 
(v) copies to be filed on or before the initial Borrowing Date, or to the extent
available file-stamped copies, of proper financing statements (the “Facility
Financing Statements”) describing the Pledged Receivables, Related Security and
other Pledged Assets and naming (i) Freedom Financial as debtor/seller, the
Borrower as secured party/buyer and the Administrator as the total assignee of
the Borrower and (ii) the Borrower as debtor and the Administrator, on behalf of
the Lender, as secured party, and other, similar instruments or documents, as
may be necessary or, in the opinion of the Administrator or the Lender,
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the Lender’s interests in all Pledged Receivables, Related Security
and other Pledged Assets;
 
(vi) executed lien releases, in form and substance satisfactory to the
Administrator in its sole discretion, necessary to release all security
interests and other rights of any Person in the Pledged Receivables, Related
Security and other Pledged Assets previously granted by Freedom Financial or the
Borrower, including, without limitation, with respect to the Heartland Debt
which will be paid in full from the proceeds of the initial Borrowing hereunder;
 
(vii) certified copies of requests for information or copies (or a similar UCC
search report certified by a party acceptable to the Administrator), dated a
date reasonably near to the date of the initial Borrowing, listing all effective
financing statements that name Freedom Financial or the Borrower (under its
present name and any previous name) as debtor and which are filed in the
jurisdictions in which the Facility Financing Statements were filed, together
with copies of such financing statements (none of which, other than the Facility
Financing Statements, shall cover any Pledged Assets);
 
-11-

--------------------------------------------------------------------------------


 
(viii) one or more favorable Opinions of Counsel of Shughart, Thomson & Kilroy,
counsel to the Borrower and the Servicer, with respect to, among other things,
the due authorization, execution and delivery by the Borrower and Servicer of,
and enforceability of, this Agreement and the other Transaction Documents, the
creation and perfection of the security interests in favor of Administrator (for
the benefit of the Lender) in the Pledged Assets and such other matters as the
Administrator may reasonably request;
 
(ix) any necessary third party consents to the closing of the transactions
contemplated hereby;
 
(x) a payoff letter, in form and substance satisfactory to the Lender in its
sole discretion, with respect to the Heartland Debt;
 
(xi) a copy of the PCA duly executed by Freedom Financial and the Borrower;
 
(xii) a copy of each form of Dealer Agreement pursuant to which any Receivables
to be Pledged hereunder were or are to be sold by the related Dealer to Freedom
Financial, as executed by such Dealer and Freedom Financial;
 
(xiii) the Pledge Agreement, duly executed by the parties thereto;
 
(xiv) the Guaranty, duly executed by the Freedom Financial;
 
(xv) a Note evidencing Debt up to the Maximum Principal Amount in favor of
ReMark, as Lender, duly executed by the Borrower;
 
(xvi) the Lockbox Account Agreement, duly executed by the Servicer, the
Borrower, the Lender and the Lockbox Bank; and
 
(xvii) a data tape, data mappings and other items deemed necessary by the Lender
or the Administrator to ensure the smooth transition of servicing in the event
of the occurrence of a Servicer Default.
 
(e) on or prior to the Closing Date, Borrower shall have delivered or caused to
be delivered to the Administrator Borrower’s reasonable best estimate of the
fees, costs and expenses payable by Borrower, Freedom Financial and any other
party to the Transaction Documents on or before the Closing Date in connection
with the transactions contemplated by the Transaction Documents (including,
without limitation, the Structuring Fee); and
 
(f) the Administrator shall have received appropriate evidence that each of
Borrower and Freedom Financial has appointed an agent in New York City for the
purpose of service of process in New York City and such agent shall agree in
writing to give Administrator notice of any resignation of such service agent or
other termination of the agency relationship.
 
(g) notwithstanding anything herein to the contrary, each of the Lender and the
Administrator may, in their sole discretion, waive certain of the eligibility
criteria specified in Schedule V and/or certain of the criteria specified in the
definition of “Overconcentration Amount” with respect to the Receivables to be
funded in connection with the initial Borrowing.
 
-12-

--------------------------------------------------------------------------------


 
SECTION 3.02 Conditions Precedent to All Borrowings. Each Borrowing (including,
except as expressly set forth below, the initial Borrowing) by the Borrower from
the Lender shall be subject to the conditions precedent that:
 
(a) with respect to such Borrowing (other than the initial Borrowing), on or
prior to the date of such Borrowing, the Servicer shall have delivered to the
Administrator (i) the most recent Monthly Remittance Report and Compliance
Certificate required by the terms of Section 6.08(a) and (ii) the most recent
Borrowing Base Certificate required by the terms of Section 6.08(b);
 
(b) by no later than 12:00 noon (Springfield, Missouri time) two (2) Business
Days prior to the requested Borrowing Date, the Administrator shall have
received (A) the Notice of Borrowing (together with the attached Interim
Receivables Schedule) delivered to the Administrator pursuant to Section 2.02,
appropriately completed and executed by the Borrower, and (B) a Borrowing Base
Certificate for such Borrowing, together with, if the calculation of the
Borrowing Base set forth in such Daily Borrowing Base Certificate includes any
amount of Collections on deposit in the Collection Account, a statement of funds
in the Collection Account on the date of such Borrowing;
 
(c) by no later than four (4) Business Days prior to the requested Borrowing
Date, the Custodian shall have received the Receivable File for each Eligible
Receivable to be funded on the related Borrowing Date and shall have delivered a
Collateral Receipt to the Administrator pursuant to Section 6.15 confirming,
among other things, that the Receivable Files received on such Borrowing Date
conform with the Interim Receivables Schedule delivered to the Custodian and the
Administrator;
 
(d) the Borrower shall have delivered to the Administrator the Assignment
delivered to it on such Borrowing Date pursuant to the PCA;
 
(e) the representations and warranties of Freedom Financial, the Servicer and
the Borrower contained in Section 4.01 shall be true and correct in all material
respects, before and after giving effect to the Borrowing to take place on such
Borrowing Date and to the application of proceeds therefrom, on and as of such
day as though made on and as of such date;
 
(f) no Funding Termination Event, Event of Default or Default shall have
occurred or be continuing;
 
(g) on and as of such Borrowing Date, after giving effect to such Borrowing, the
aggregate principal amount of the Outstanding Advances shall not exceed the
lesser of (x) the Maximum Facility Amount and (y) the Borrowing Base;
 
(h) on and as of such Borrowing Date, after giving effect to such Borrowing,
Freedom Financial shall be in compliance with the financial covenants set forth
in subclauses (ii), (iii) and (iv) of Section 5.08(b);
 
-13-

--------------------------------------------------------------------------------


 
(i) all terms and conditions of the PCA required to be satisfied in connection
with the transfer and sale of each Receivable being Pledged hereunder (and the
Other Conveyed Property related thereto), including, without limitation, the
perfection of the Borrower’s interests therein, shall have been satisfied in
full, and all filings (including, without limitation, UCC filings) required to
be made by any Person and all actions required to be taken or performed by any
Person in any jurisdiction to give the Administrator, for the benefit of the
Lender, a first priority perfected security interest in such Receivables and the
Other Conveyed Property (other than with respect to any interest in Financed
Vehicles included in such Other Conveyed Property, the re-issuance of the
related Lien Certificates to show the Borrower or the Administrator as secured
party) related thereto and the proceeds thereof shall have been made, taken or
performed;
 
(j) each condition precedent specified in this Section 3.02 (and, on the initial
Borrowing Date, Section 3.01) to such Borrowing shall have been satisfied prior
to such Borrowing;
 
(k) no law or regulation shall prohibit, and no order, judgment or decree of any
federal, state or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by the Lender in
accordance with the provisions hereof;
 
(l) the Administrator shall have confirmed that the Interim Receivables Schedule
delivered to the Administrator pursuant to Section 2.02 is accurate and correct
and clear of any validation error;
 
(m) the Administrator shall have received all reports due pursuant to the
Required Audits and all Officer’s Certificates and financial statements required
to be delivered to the Administrator pursuant to Section 6.20 hereof;
 
(n) Freedom Financial shall have taken all steps necessary under all applicable
law (including, without limitation, obtaining valid lien releases from other
secured lenders) in order to cause to exist in favor of Freedom Financial a
valid, subsisting and enforceable first priority perfected security interest in
the Financed Vehicle securing each Receivable (and the proceeds of such Financed
Vehicle) being Pledged hereunder and immediately prior to the sale and/or
contribution of such Receivable by Freedom Financial to the Borrower pursuant to
the PCA, there shall have existed in favor of Freedom Financial as secured
party, a valid, subsisting and enforceable first priority perfected security
interest in the Financed Vehicle securing such Receivable and the proceeds
thereof (except, as to priority, for any tax liens or mechanic’s liens that may
arise after the applicable date of purchase of such Receivable under the PCA),
which security interest has been assigned (x) by Freedom Financial to the
Borrower pursuant to the PCA and (y) by the Borrower to the Administrator (for
the benefit of the Lender) pursuant to this Agreement;
 
(o) None of the Borrower, the Servicer or any of their respective Affiliates
shall have suffered any material adverse change to its property, business,
condition (financial or otherwise), prospects or operations or there shall have
occurred any other event which could reasonably be expected to have a Material
Adverse Effect on the enforceability, marketability or collectability of the
Pledged Receivables or the Borrower’s or the Servicer’s ability to conduct its
business or perform its obligations under this Agreement or any other
Transaction Document, in each case as determined by the Administrator or the
Lender in its sole discretion;
 
-14-

--------------------------------------------------------------------------------


 
(p) there shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Government Entity that, in the reasonable
opinion of Administrator, singly or in the aggregate, materially impairs the
transactions contemplated by the Transaction Documents or that could have a
Material Adverse Effect;
 
(q) the Administrator shall have received executed lien releases, in form and
substance satisfactory to the Administrator in its sole discretion, necessary to
release all security interests and other rights of any Person in the Pledged
Receivables, Related Security and other Pledged Assets previously granted by
Freedom Financial or the Borrower; and
 
(r) For each Borrowing other than the initial Borrowing, the Administrator shall
have received on or before the date of such Borrowing, the Warrants, duly
executed by Freedom Financial in favor of the Lender or its designee.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01 Representations and Warranties of Freedom Financial, the Servicer
and the Borrower. Each of Freedom Financial, the Servicer, and the Borrower, as
the case may be, hereby continuously represents and warrants as to itself, to
the Administrator and the Lender, as follows:
 
(a) Each Pledged Receivable is an Eligible Receivable.
 
(b) Each of the Servicer and the Borrower, as applicable, is an entity duly
incorporated, formed or organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, formation or organization and
has the power and all licenses necessary to own its assets and to transact the
business in which it is presently engaged (which includes, in the case of the
Servicer, servicing Receivables on behalf of third parties and itself), and is
duly qualified and in good standing under the laws of each jurisdiction where
its ownership of the Pledged Receivables requires such qualification except
where failure to obtain such licenses or to be so qualified would not have a
Material Adverse Effect.
 
(c) Each of the Servicer and the Borrower has the power and authority to make,
deliver and perform this Agreement and each of the Transaction Documents to
which it is a party and all of the transactions contemplated hereby and thereby,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and each of the Transaction Documents to which it
is a party, and, in the case of the Borrower, to grant to the Administrator, for
the benefit of the Lender, a first priority perfected security interest in the
Pledged Assets on the terms and conditions of this Agreement. This Agreement and
each of the Transaction Documents to which the Servicer or Borrower is a party
constitutes the legal, valid and binding obligation of the Servicer and
Borrower, as applicable, enforceable against them in accordance with their
respective terms except as the enforceability hereof and thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or at law). No consent of any other party and no consent, license,
approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower or the Servicer of this
Agreement or any Transaction Document to which it is a party, or the validity or
enforceability of this Agreement or any such Transaction Document or the Pledged
Receivables, other than such as have been met or obtained.
 
-15-

--------------------------------------------------------------------------------


 
(d) The execution, delivery and performance of this Agreement, the other
Transaction Documents and all other agreements and instruments executed and
delivered or to be executed and delivered pursuant hereto or thereto in
connection with the pledge of the Pledged Assets will not (i) with respect to
the Servicer or the Borrower, create any Adverse Claim on the Pledged Assets
other than as contemplated herein or (ii) violate any provision of any existing
law or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or formation or
by-laws of the Servicer or the Borrower or any mortgage, indenture, contract or
other agreement to which the Servicer or the Borrower is a party or by which the
Servicer or the Borrower or any property or assets of the Servicer or the
Borrower may be bound if any such violation could reasonably be expected to
cause a Material Adverse Effect.
 
(e) No litigation or administrative proceedings of or before any courts,
tribunals or governmental bodies are presently pending or, to the knowledge of
the Servicer or the Borrower, threatened against the Servicer or the Borrower or
any properties of the Servicer or the Borrower or with respect to this Agreement
which, if adversely determined, could, individually or in the aggregate,
reasonably be expected to (i) result in one or more judgments for payment of
money in excess of (x) with respect to the Servicer, $50,000, or (y) with
respect to the Borrower, $5,000, or (ii) otherwise have a Material Adverse
Effect.
 
(f) Neither Freedom Financial nor Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its contractual obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect.
 
(g) In selecting the Receivables to be Pledged pursuant to this Agreement, no
selection procedures were employed by Freedom Financial that were intended to be
adverse to the interests of the Lender.
 
(h) The sale of the Pledged Receivables by Freedom Financial to the Borrower
pursuant to the PCA and the related Assignment is in the ordinary course of
business of Freedom Financial and is not subject to the bulk transfer or any
similar statutory provisions in effect in any applicable jurisdiction. Freedom
Financial has received fair and adequate consideration and reasonably equivalent
value in exchange for the Pledged Receivables sold by it to the Borrower under
the PCA and the related Assignment.
 
-16-

--------------------------------------------------------------------------------


 
(i) The grant of the security interest in the Pledged Assets by the Borrower to
the Administrator for the benefit of the Lender pursuant to this Agreement is in
the ordinary course of business for the Borrower and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction. No such Pledged Assets have been sold, transferred, assigned or
pledged by the Borrower to any Person other than the Pledge of such Assets to
the Administrator for the benefit of the Lender pursuant to the terms of this
Agreement.
 
(j) The Borrower has no Debt, other than Debt incurred under (or contemplated
by) the terms of this Agreement.
 
(k) The Borrower has been formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and the other Transaction Documents.
The Borrower has no subsidiaries and has engaged in no business activities other
than those expressly contemplated in this Agreement and the PCA.
 
(l) No injunction, writ, restraining order or other order of any nature
materially and adversely affects the Servicer’s or the Borrower’s performance of
their respective obligations under this Agreement or any Transaction Document to
which the Servicer or Borrower is a party.
 
(m) Each of the Servicer and the Borrower has filed (on a consolidated basis or
otherwise) on a timely basis all tax returns (including, without limitation,
foreign, federal, state, local and otherwise) required to be filed, is not
liable for taxes payable by any other Person and has paid or made adequate
provisions for the payment of all taxes, assessments and other governmental
charges due from the Servicer or the Borrower, as applicable. No tax lien or
similar adverse claim has been filed, and no claim is being asserted, with
respect to any such tax, assessment or other governmental charge. Any taxes,
fees and other governmental charges payable by the Servicer or the Borrower, as
applicable, in connection with the execution and delivery of this Agreement and
the Transaction Documents and the transactions contemplated hereby or thereby
have been paid or shall have been paid if and when due.
 
(n) The Borrower’s legal name as of the date hereof is as set forth in the
signature pages of this Agreement, the Borrower’s only jurisdiction of formation
as of the date hereof is Delaware, and the Borrower has not changed (i) its
jurisdiction of formation or (ii) its name since the date hereof, except to the
extent that the Administrator has received prior written notice of such change.
The Servicer’s legal name as of the date hereof is as set forth in the signature
pages of this Agreement, the Servicer’s only jurisdiction of incorporation as of
the date hereof is Delaware, and the Servicer has not changed (x) its
jurisdiction of incorporation or (y) its name since the date hereof, except to
the extent that the Administrator has received prior written notice of such
change. Neither the Borrower nor the Servicer uses any tradenames, fictitious
names, assumed names or “doing business as” names other than as disclosed on
Schedule VI annexed hereto.
 
(o) Each of the Servicer and the Borrower is solvent and will not become
insolvent after giving effect to the transactions contemplated hereby; each of
the Servicer and the Borrower is paying its debts as they become due; and each
of the Servicer and the Borrower, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
 
-17-

--------------------------------------------------------------------------------


 
(p) No Notice of Borrowing, Borrowing Base Certificate, Monthly Remittance
Report and Compliance Certificate, information, exhibit, financial statement,
document, book, record or report furnished or to be furnished by the Borrower or
the Servicer to the Administrator or the Lender in connection with this
Agreement is or will be inaccurate in any material respect as of the date it is
or shall be dated or (except as otherwise disclosed in writing to the
Administrator or the Lender, as the case may be, at such time) as of the date so
furnished, and no such document contains or will contain any material
misstatement of fact or omits or shall omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
(q) No proceeds of any Advances have been used (i) to acquire any security in
any transaction which is subject to Section 13 or 14 of the Securities Exchange
Act of 1934, as amended, or (ii) for the purpose, whether immediate, incidental
or ultimate, of buying or carrying any “margin stock” within the meaning of
Regulations T, U or X issued by the Board of Governors of the Federal Reserve
System of the United States.
 
(r) There are no agreements in effect adversely affecting the rights of the
Borrower to make, or cause to be made, the grant of the security interest in the
Pledged Assets contemplated by Section 2.08.
 
(s) The Borrower is not an “investment company” or an “affiliated person” of or
“promoter” or “principal underwriter” for an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended, nor is the
Borrower otherwise subject to regulation thereunder.
 
(t) No Funding Termination Event, Event of Default or Default has occurred and
is continuing.
 
(u) Each of the Pledged Receivables was underwritten and is being serviced in
conformance with Freedom Financial’s standard underwriting, credit, collection,
operating and reporting procedures and systems (including, without limitation,
the Servicing Policies and Procedures, the Deferment Policy and the Underwriting
Guidelines).
 
(v) Neither Freedom Financial nor any Affiliate of Freedom Financial (including,
without limitation, Borrower) maintains any Benefit Plans, other than a health
insurance plan and a group term life insurance plan, and Freedom Financial
agrees to notify the Administrator in writing in advance of forming any Benefit
Plans. Neither Freedom Financial nor any Affiliate of Freedom Financial
(including, without limitation, Borrower) has any obligations or liabilities
with respect to any Benefit Plans, nor have any such Persons had any obligations
or liabilities with respect to any Benefit Plans during the five year period
prior to the date this representation is made or deemed made. Freedom Financial
will give written notice to the Administrator if at any time it or any Affiliate
has any obligations or liabilities with respect to any Benefit Plans.
 
-18-

--------------------------------------------------------------------------------


 
(w) There is not now, nor will there be at any time in the future, any agreement
or understanding between the Servicer and the Borrower (other than as expressly
set forth herein) providing for the allocation or sharing of obligations to make
payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.
 
(x) There has been no material adverse change in or to (i) the property,
business, condition (financial or otherwise), prospects or operations of Freedom
Financial since the date of Freedom Financial’s most recent audited financial
statements delivered to the Administrator, (ii) the property, business,
condition (financial or otherwise), prospects or operations of the Borrower
since the date of the Borrower’s organization, (iii) the enforceability,
marketability or collectability of the Pledged Receivables or (iv) the
Borrower’s or Freedom Financial’s ability to conduct its business or perform its
obligations under this Agreement or any other Transaction Document.
 
(y) No later than the billing cycle immediately following the related Borrowing
Date, the Servicer will instruct all Obligors to remit all payments in respect
of the Pledged Receivables directly to the Lockbox Account.
 
(z) All amounts due and owing to a Dealer by Freedom Financial in connection
with the purchase by Freedom Financial of a Receivable from such Dealer were
paid to such Dealer prior to the purchase by, or contribution to, the Borrower
of such Receivable pursuant to the PCA. Neither Freedom Financial nor the
Borrower has any obligation to any Dealer with respect to any Dealer
participations, any Dealer discounts or any other amounts owed to a Dealer in
respect of the Pledged Receivables.
 
(aa) Except for the fees payable to Falcon Bridge Capital Markets, no broker’s
or finder’s fee or commission will be payable with respect to any of the
transactions contemplated by the Transaction Documents.
 
(bb) No representation or warranty of any of Freedom Financial or Borrower
contained in any Transaction Document or in any other documents, certificates or
written statements furnished to Administrator, Custodian or Lender by or on
behalf of Freedom Financial or Borrower for use in connection with the
transactions contemplated thereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Freedom Financial or Borrower to be reasonable at the time made.
There are no facts known (or which should upon the reasonable exercise of
diligence be known) to Freedom Financial or Borrower (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Administrator, Custodian or Lender for use in connection with the
transactions contemplated by the Transaction Documents.
 
(cc) To the extent applicable, each of Freedom Financial and the Borrower are in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001). No proceeds of any Advance
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
-19-

--------------------------------------------------------------------------------


 
ARTICLE V.
GENERAL COVENANTS OF THE BORROWER AND FREEDOM FINANCIAL
 
SECTION 5.01 General Covenants.
 
(a) General Covenants of the Borrower.
 
(i) The Borrower will observe all entity procedures required by its Operating
Documents, its Organizational Documents and the laws of its jurisdiction of
formation. The Borrower will maintain its existence in good standing under the
laws of its jurisdiction of organization and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify.
 
(ii) Except as contemplated by the Transaction Documents, the Borrower shall not
enter into any transactions with its shareholders, directors, officers,
employees, and relatives thereof or subsidiaries or Affiliates, without the
prior written consent of the Administrator and Lender;
 
(iii) Except as contemplated by the Transaction Documents, the Borrower shall
not sell all (or substantially all) of its assets without the prior written
consent of the Administrator and Lender;
 
(iv) The Borrower shall not, in any capacity, initiate a voluntary bankruptcy
filing;
 
(v) The Borrower shall not use criteria for identifying Receivables to fund on
any Borrowing Date that are adverse to the Lender’s interests and thereby result
in the selection of Receivables that are, in any material respect, less
desirable or of lower market value than comparable automobile receivables owned
by Freedom Financial or pledged to any other secured lender of Freedom
Financial;
 
(vi) Except as otherwise provided herein or in any other Transaction Document,
the Borrower shall not (i) sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Pledged Receivable, any Collections related thereto or any
other Pledged Assets related thereto, or upon or with respect to any account to
which any Collections of any Receivable are sent, or assign any right to receive
income in respect thereof, (ii) create or suffer to exist any Adverse Claim upon
or with respect to any of the Borrower’s assets or (iii) authorize the filing
of, or otherwise suffer to exist, any financing statements against the Borrower
that include a description of any portion of the Pledged Assets.
 
-20-

--------------------------------------------------------------------------------


 
(vii) The Borrower will not merge or consolidate with, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions), all or substantially all of its assets (whether now owned or
hereafter acquired), or acquire all or substantially all of the assets or
capital stock or other ownership interest of any Person, other than the security
interests granted pursuant to this Agreement without the prior written consent
of the Administrator.
 
(viii) The Borrower will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated by the PCA in any manner
other than the sale or contribution of Receivables and Other Conveyed Property
by Freedom Financial to the Borrower, it being understood that the Advances to
the Borrower under this Agreement will be treated as debt on the consolidated
financial statements of Freedom Financial.
 
(ix) The Borrower will not amend, modify, waive or terminate any terms or
conditions of the PCA without the written consent of the Administrator and shall
perform its obligations thereunder.
 
(x) The Borrower will not amend, modify or otherwise make any change to any of
its Organizational Documents or Operating Documents without the prior written
consent of the Administrator.
 
(xi) If the Borrower receives any Collections, the Borrower will remit such
Collections to the Collection Account within one (1) Business Day of its receipt
thereof.
 
(xii) The Borrower shall deliver or cause to be delivered to the Custodian in
accordance with Section 6.15 hereof each item required to be contained in the
Receivable File of each of the Receivables being pledged to the Administrator on
any Borrowing Date.
 
(xiii) The Borrower shall deliver to the Administrator on each Borrowing Date
the Assignment delivered to it on such Borrowing Date pursuant to the PCA.
 
(xiv) The Borrower will operate its business and activities so that it does not
(i) engage in any business or activity of any kind, or enter into any
transaction or indenture, mortgage, instrument, agreement, contract, lease or
other undertaking, other than the transactions contemplated and authorized by
this Agreement and the other Transaction Documents, or (ii) create, incur,
guarantee, assume or suffer to exist any Debt or other liabilities, whether
direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of Obligations under this
Agreement, (3) the incurrence of Obligations, as expressly contemplated in the
PCA, to make payment to Freedom Financial thereunder for the purchase of
Receivables from Freedom Financial under the PCA and for Collections received
not on the account of a Receivable sold or contributed to the Borrower
thereunder, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement.
 
-21-

--------------------------------------------------------------------------------


 
(xv) The Borrower shall not declare or make any distributions in respect of its
member interests if a Funding Termination Event, Event of Default or Default
shall then exist or would exist as a result thereof.
 
(xvi) The Borrower shall at all times comply in all material respects with all
requirements of federal, state and local laws, and regulations thereunder, that
are applicable to the conduct of its business.
 
(xvii) The Borrower hereby agrees to deliver to Administrator and Lender
financing statements, continuation statements and other documents, agreements,
and instruments, in form acceptable to Administrator and Lender, and do such
further acts, as Administrator (at the direction of Lender) or Lender may from
time to time reasonably request or which are reasonably necessary to establish
and maintain a valid and perfected security interest in the Pledged Assets (and
to pay any filing fees relative thereto) or to further assure or confirm
Administrator’s and Lender’s rights hereunder. Without limiting the foregoing,
the Borrower authorizes Administrator and Lender, to the extent permitted by
law, to file such financing statements and amendments thereto and continuations
thereof relating to all or any part of the Pledged Assets without the signature
or any further action of Borrower (including, to the extent permitted by law, to
file a photographic or other reproduction of this Agreement). In addition, the
Borrower agrees at any time and from time to time upon not less than ten (10)
days’ prior notice by Administrator or Lender to Borrower, to execute,
acknowledge and deliver to Administrator or Lender or any other party specified
in such notice, a statement, in writing, certifying that this Agreement is
unmodified and in full force and effect (or if there have been modifications,
that the same, as modified, is in full force and effect and stating the
modifications hereto) and stating whether or not any default or Event of Default
has occurred, and, if so, specifying each such default or Event of Default.
 
(xviii) The Borrower will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrator may reasonably request in order to effect fully the purposes of
this Agreement and the related Transaction Documents.
 
(b) General Covenants of Freedom Financial.
 
(i) Freedom Financial will observe all entity procedures required by its
Operating Documents, its Organizational Documents and the laws of its
jurisdiction of incorporation. Freedom Financial will maintain its existence in
good standing under the laws of its jurisdiction of incorporation and will
promptly obtain and thereafter maintain qualifications to do business as a
foreign corporation in any other state in which it does business and in which it
is required to so qualify;
 
-22-

--------------------------------------------------------------------------------


 
(ii) Freedom Financial shall at the end of each fiscal quarter commencing March
31, 2008, have and maintain a Tangible Net Worth in an amount which shall not be
less than an amount (the “Minimum Tangible Net Worth Amount”) equal to
$7,500,000. Such amount shall be calculated in accordance with GAAP as in effect
as of the date hereof, consistently applied;
 
(iii) Freedom Financial, together with its consolidated subsidiaries, shall at
all times maintain a ratio of (a) Debt to (b) the sum of (x) Tangible Net Worth
and (y) subordinated Debt, not to exceed 2:1;
 
(iv) Freedom Financial, together with its consolidated subsidiaries, shall at
all times maintain unrestricted cash and cash equivalents in an amount not less
than $500,000;
 
(v) Freedom Financial will not incur any Debt (except as contemplated under the
Guaranty) in excess of $75,000 in the aggregate without the prior written
consent of the Lender;
 
(vi) Freedom Financial shall cause all of the Existing Subordinated Debt, if
any, to remain outstanding in full until the Termination Date; provided that
Freedom Financial may convert any such Existing Subordinated Debt into equity of
Freedom Financial;
 
(vii) Freedom Financial shall not enter into any transactions with its
shareholders, directors, officers, employees, and relatives thereof or
subsidiaries or Affiliates which would have a Material Adverse Effect, except in
the normal course of its business on an “arm’s length” basis, without the prior
written consent of the Lender;
 
(viii) Except as contemplated by the Transaction Documents, Freedom Financial
shall not (x) sell all (or substantially all) of its assets or (y) transfer or
sell, directly or indirectly, any of its assets to TCG, in each case without the
prior written consent of the Lender;
 
(ix) Freedom Financial shall not, in any capacity, initiate bankruptcy
proceedings against the Borrower or to consent to any voluntary bankruptcy
filing by the Borrower, except with the prior written consent of the
Administrator;
 
(x) Freedom Financial will, to the extent necessary, maintain separate records
on behalf of and for the benefit of the Administrator and the Lender, will act
in accordance with instructions and directions, delivered in accordance with the
terms hereof, from the Administrator and the Lender in connection with its
servicing of the Pledged Receivables hereunder, and will ensure that, at all
times when it is dealing with or in connection with the Pledged Receivables in
its capacity as Servicer, it holds itself out as Servicer, and not in any other
capacity.
 
-23-

--------------------------------------------------------------------------------


 
(xi) Freedom Financial shall, to the extent required by applicable law, disclose
all material transactions associated with this transaction in appropriate
regulatory filings and public announcements. The annual financial statements of
Freedom Financial (including any consolidated financial statements) shall
disclose the effects of the transactions contemplated by the PCA as a sale
and/or contribution of Receivables and Other Conveyed Property and the annual
financial statements of the Borrower shall disclose the effects of the
transactions contemplated by this Agreement as a loan to the extent required by
and in accordance with generally accepted accounting principles, it being
understood that the Advances to the Borrower under this Agreement will be
treated as debt on the consolidated financial statements of Freedom Financial.
 
(xii) Freedom Financial, in its capacity as Servicer, shall comply in all
material respects with all provisions of the Servicing Policies and Procedures
to the extent consistent with the provisions of Article VI. Freedom Financial
shall not make or allow to be made any material modification or amendment to the
Servicing Policies and Procedures, the Deferment Policy or the Underwriting
Guidelines, in each case without the prior written consent of the Lender and the
Administrator.
 
(xiii) No later than the billing cycle immediately following the related
Borrowing Date, Freedom Financial, in its capacity as Servicer, shall direct and
cause each Obligor to remit all payments in respect of the Pledged Receivables
to the Lockbox Account.
 
(xiv) Freedom Financial shall not declare or make any dividend or distribution
in respect of any class of capital stock of Freedom Financial unless no Default
or Event of Default shall have occurred and be continuing and, after taking into
account the effect of such distribution, Freedom Financial shall have a Tangible
Net Worth which shall be equal to, or greater than, the Minimum Tangible Net
Worth Amount.
 
(xv) Freedom Financial, in its capacity as Originator, shall comply in all
material respects with all provisions of the Underwriting Guidelines.
 
(xvi) Freedom Financial shall not make or permit to be made any amendment to any
Dealer Assignment or any Dealer Agreement without the prior written consent of
the Administrator.
 
(xvii) Freedom Financial shall at all times comply in all material respects with
all requirements of federal, state and local laws, and regulations thereunder,
that are applicable to the conduct of its business (including, without
limitation but only if and to the extent applicable, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act and
state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code, and all other credit laws and equal credit opportunity and
disclosure laws and any regulations promulgated thereunder).
 
-24-

--------------------------------------------------------------------------------


 
(xviii) Freedom Financial will not permit the weighted average cash interest
rate payable by the Obligors under any Pledged Receivables as of the last day of
any fiscal quarter to be less than 18.0% per annum.
 
(xix) Freedom Financial will not make or permit to be made any amendment,
modification or other change to any of Organizational Documents or Operating
Documents of the Borrower without the prior written consent of the
Administrator, which shall not be unreasonably withheld.
 
(xx) On or prior to February 28, 2008, Freedom Financial will implement or cause
to be implemented each of the actions recommended in the Recommended Compliance
Action Plan attached hereto as Exhibit H.
 
(xxi) Freedom Financial will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as
Administrator may reasonably request in order to effect fully the purposes of
this Agreement and the related Transaction Documents.
 
SECTION 5.02 Separateness Covenants. Borrower acknowledges that the
Administrator and the Lender are entering into this Agreement in reliance upon
Borrower’s identity as a legal entity that is separate from any other Person.
Therefore, from and after the date of this Agreement, Borrower shall take all
reasonable steps, including without limitation, all steps that the Administrator
or the Lender may from time to time reasonably request, to maintain Borrower’s
identity as a separate legal entity and to make it manifest to third parties
that Borrower is a separate legal entity. Without limiting the generality of the
foregoing, Borrower agrees that it has not and shall not:
 
(a) engage in any business or activity other than the ownership and maintenance
of the Pledged Assets, and activities incidental thereto;
 
(b) acquire or own any material asset other than the Pledged Assets;
 
(c) merge into or consolidate with any Person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, in each case
without Lender’s consent;
 
(d) fail to preserve its existence as an entity duly organized, validly existing
and in good standing (if applicable) under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of Lender,
amend, modify, change, repeal, terminate or fail to comply with the provisions
of Borrower’s certificate of organization, limited liability company agreement
or similar organizational documents, as the case may be; provided, however,
Borrower may amend its operating agreement without Lender’s’ consent (i) to cure
any ambiguity, (ii) with respect to administrative matters, (iii) to convert or
supplement any provision in a manner consistent with the intent of this
Agreement, or (iv) if the amendment will not have a Material Adverse Effect;
 
-25-

--------------------------------------------------------------------------------


 
(e) own any subsidiary or make any investment in, any Person or entity without
the consent of Lender;
 
(f) commingle its assets with the assets of any of its members, affiliates,
principals or of any other Person or entity;
 
(g) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Advances provided by Administrator
or Lender to Borrower pursuant to this Agreement;
 
(h) fail to remain solvent;
 
(i) fail to maintain its records, books of account and bank accounts separate
and apart from those of the members, principals and affiliates of Borrower or
the affiliates of a member of Borrower or any other Person;
 
(j) except as otherwise expressly permitted by the Transaction Documents, enter
into any contract or agreement with any Affiliate except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than any
Affiliate or fail to maintain separate financial statements from those of its
Affiliates; provided, however, the Borrower’s financial position, assets,
liabilities, net worth and operating results may be included in the consolidated
financial statements of an Affiliate, provided that such consolidated financial
statements contain a footnote indicating that the Borrower is a separate legal
entity and that it maintains separate books and records;
 
(k) seek the dissolution or winding up in whole, or in part, of Borrower or take
any action that would cause such entity to become insolvent;
 
(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower or any Affiliate, as the case may be;
 
(m) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;
 
(n) assume or guaranty the debts of any other Person (other than as provided for
in the Transaction Documents), hold itself out to be responsible for the debts
of any other Person, or otherwise pledge its assets for the benefit of any other
Person or hold out its credit as being available to satisfy the obligations of
any other Person (other than as provided in the Transaction Documents);
 
(o) make any loans or advances to any third party, including any Affiliate;
 
-26-

--------------------------------------------------------------------------------


 
(p) fail to either file its own tax returns or file a consolidated federal
income tax return with another Person (unless prohibited or required, as the
case may be, by applicable law);
 
(q) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or Person or to conduct its business solely in
its own name in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to suggest that Borrower is
responsible for the debts of any third party (including any Affiliate of
Borrower);
 
(r) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(s) file or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors;
 
(t) share any common logo with or hold itself out as or be considered as a
department or division of any principal, member or affiliate of Borrower or any
other Person or entity;
 
(u) fail to allocate fairly and reasonably shared expenses (including, without
limitation, shared office space and services performed by an employee of an
Affiliate) among the Persons sharing such expenses and to use separate
stationery, invoices and checks;
 
(v) acquire obligations or securities of its members, shareholders of other
affiliates, as applicable;
 
(w) account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the PCA in any manner other than the sale of the
Receivables and the Other Conveyed Property to the Borrower or in any other
respect account for or treat the transactions contemplated therein in any manner
other than as a sale of the Receivables and the Other Conveyed Property to
Borrower;
 
(x) make any revision or amendment to the PCA without the consent of the Lender,
which consent shall not be unreasonably withheld; and
 
(y) fail to cause its members, managers, directors, officers, agents and other
representatives to act at all times with respect to Borrower consistently and in
furtherance of the foregoing and in the best interests of such entity.
 
In the event of any inconsistency between the covenants set forth in this
Section 5.02 and the other covenants set forth in this Agreement, or in the
event that any covenant set forth in this Section 5.02 poses a greater
restriction or obligation than is set forth elsewhere in this Agreement, the
covenants set forth in this Section 5.02 shall control.
 
-27-

--------------------------------------------------------------------------------


 
ARTICLE VI.
ADMINISTRATION AND SERVICING; CERTAIN COVENANTS
 
SECTION 6.01 Appointment and Designation of the Servicer.
 
(a) The Borrower, the Lender and the Administrator hereby appoint the Servicer
as their agent to service, administer and collect the Pledged Receivables and
otherwise to enforce their respective rights and interests in and under the
Pledged Receivables and the other Pledged Assets, and the Servicer hereby
accepts such appointment and agrees to perform the duties and obligations of the
Servicer pursuant to the terms hereof at all times until the earlier of the
Administrator’s designation of a new Servicer as provided herein, the delivery
by the Administrator of its consent to the appointment by the Borrower of a
Successor Servicer or the Final Payment Date. The Servicer shall collect such
Pledged Receivables under the conditions referred to above by means of the
collection procedures as set forth in the Servicing Policies and Procedures, to
the extent consistent with the provisions of this Article VI. The Servicer’s
authorization under this Agreement shall terminate on the Final Payment Date.
Upon the occurrence and during the continuance of any Servicer Default or any
Event of Default, the Administrator may at any time (with the approval of the
Lender) terminate Freedom Financial or any Successor Servicer as Servicer and
designate as Servicer any Person to succeed Freedom Financial or any Successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.
 
(b) The Servicer is hereby authorized to act for the Borrower and the
Administrator and in such capacity shall manage, service, administer and make
collections on the Pledged Receivables, and perform the other actions required
by the Servicer under this Agreement for the benefit of the Administrator and
the Lender. The Servicer agrees that its servicing of the Pledged Receivables
shall be carried out in accordance with customary and usual procedures of
institutions which service motor vehicle retail installment sales contracts with
credit characteristics similar to those of the Pledged Receivables and, to the
extent more exacting, the degree of skill and attention that the Servicer
exercises from time to time with respect to all comparable motor vehicle
receivables that it services for itself or others in accordance with the
Servicing Policies and Procedures and, to the extent more exacting, the
requirements of this Article VI (the “Servicing Standard”). The Servicer’s
duties shall include, without limitation, (i) collection and posting of all
payments, (ii) responding to inquiries of Obligors on the Pledged Receivables,
(iii) investigating delinquencies on the Pledged Receivables, (iv) sending
payment statements or payment books to Obligors, (v) reporting any required tax
information to Obligors, (vi) policing the collateral, (vii) accounting for
collections, (viii) furnishing Notices of Borrowing, Borrowing Base Certificates
and Monthly Remittance Report and Compliance Certificates to the Administrator,
(ix) monitoring the status of Insurance Policies with respect to the Financed
Vehicles, and (x) performing the other duties specified herein, all of which
shall be performed in accordance with the Servicing Standard. The Servicer shall
also administer and enforce the Dealer Agreements (and shall maintain possession
of the Dealer Agreements, to the extent it is necessary to do so), the Dealer
Assignments and the Insurance Policies in accordance with the Servicing
Standard.
 
-28-

--------------------------------------------------------------------------------


 
(c) To the extent consistent with the Servicing Standard, the Servicer shall
have full power and authority, acting alone, to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable. The Servicer is authorized to release Liens on
Financed Vehicles in order to collect insurance proceeds with respect thereto
and to liquidate such Financed Vehicles in accordance with the Servicing
Standard; provided, however, that notwithstanding the foregoing, without the
prior written consent of the Administrator, the Servicer shall not, (i) except
pursuant to an order from a court of competent jurisdiction, release an Obligor
from payment of any unpaid amount under any Pledged Receivable or (ii) waive the
right to collect the unpaid balance of any Pledged Receivable from such Obligor,
except that, subject to Section 6.02(a), the Servicer may forego collection
efforts if the amount that the Servicer expects to realize in connection with
such collection efforts is determined by the Servicer to be less than the
reasonably expected costs of pursuing such collection efforts, and if the
Servicer would forego such collection efforts in accordance with the Servicing
Standard. The Servicer is hereby authorized to commence, in its own name or in
the name of the Borrower, the Administrator or the Lender (provided that if the
Servicer is acting in the name of the Borrower, the Administrator or the Lender,
the Servicer shall have obtained the Borrower’s, the Administrator’s or the
Lender’s consent, as the case may be), a legal proceeding to enforce a Pledged
Receivable or to commence or participate in any other legal proceeding
(including, without limitation, a bankruptcy proceeding) relating to or
involving a Pledged Receivable, an Obligor or a Financed Vehicle. If the
Servicer commences or participates in such a legal proceeding in its own name,
the Borrower, the Administrator or the Lender, as the case may be, shall
thereupon be deemed to have automatically assigned such Pledged Receivable to
the Servicer solely for purposes of commencing or participating in any such
proceeding as a party or claimant, and the Servicer is authorized and empowered
by the Borrower, the Administrator or the Lender, as the case may be, to execute
and deliver in the Servicer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. The Borrower, the Administrator or the Lender, as the case may
be, shall furnish the Servicer with any powers of attorney and other documents
which the Servicer may reasonably request in writing and which the Servicer
deems necessary or appropriate and take any other steps which the Servicer may
deem necessary or appropriate to enable the Servicer to carry out its servicing
and administrative duties under this Agreement.
 
SECTION 6.02 Collection of Receivable Payments; Modification and Amendment of
Receivables.
 
(a) On the Closing Date, the Servicer shall establish and shall thereafter cause
to be maintained a lockbox account (the “Lockbox Account”) in the name of the
Servicer for the benefit of the Administrator and the Lender at a bank local to
the Servicer and acceptable to the Administrator, in its sole discretion (the
“Lockbox Bank”). The Lockbox Account shall be subject to an account control
agreement (the “Lockbox Account Control Agreement”) by and among the Servicer,
the Borrower, the Administrator and the Lockbox Bank, in form and substance
satisfactory to the Administrator, in its sole discretion. All expenses incurred
in connection with the establishment and maintenance of the Lockbox Account
shall be borne by the Borrower. On the Closing Date, the Administrator shall
establish and shall thereafter cause to be maintained a collection account (the
“Collection Account”) in the name of the Administrator for the benefit of the
Lender at a bank local to the Administrator and acceptable to the Lender, in its
sole discretion (the “Administrator’s Bank”). By no later than the billing cycle
immediately following the related Borrowing Date, the Servicer shall direct the
Obligor of each Pledged Receivable to forward all payments and other amounts in
respect of each related Contract (x) by direct deposit from the Obligor’s bank
account to the Lockbox Bank or (y) by check, to be sent directly to the Lockbox
Bank, in each case for deposit into the Lockbox Account. The Servicer shall
cause the Lockbox Bank to transfer all cleared Collections from the Lockbox
Account to the Collection Account on a daily basis. The Servicer shall deposit
or cause to be deposited any Collections received by it into the Lockbox
Account, without deposit into any intervening account, no later than one (1)
Business Day after its receipt thereof. No Person other than the Administrator
shall have the authority to withdraw or direct disposition of funds in the
Lockbox Account or the Collection Account. All expenses incurred in connection
with the establishment and maintenance of the Lockbox Account and the Collection
Account shall be borne by the Borrower.
 
-29-

--------------------------------------------------------------------------------


 
(b) Consistent with the Servicing Standard and the Servicing Policies and
Procedures, the Servicer shall make commercially reasonable efforts to collect
all payments called for under the terms and provisions of the Pledged
Receivables as and when the same shall become due, and shall follow such
collection procedures as it follows with respect to all comparable automobile
receivables that it services for itself or others and otherwise act with respect
to the Pledged Receivables, the Dealer Agreements, the Dealer Assignments and
the Insurance Policies in such manner as will, in the reasonable judgment of the
Servicer, maximize the amount to be received by the Borrower and the Lender with
respect thereto.
 
(c) The Servicer may only permit amendments or other modifications to a Pledged
Receivable (other than extensions) in accordance with the Servicing Policies and
Procedures.
 
(d) The Servicer may only grant payment extensions on a Pledged Receivable in
accordance with the Deferment Policy.
 
SECTION 6.03 Realization Upon Receivables.
 
(a) Consistent with the Servicing Standard, the Servicer shall use commercially
reasonable efforts to repossess (or otherwise comparably convert the ownership
of) and liquidate any Financed Vehicle securing a Pledged Receivable with
respect to which the Servicer has determined that payments thereunder are not
likely to be resumed, as soon as is practicable after default on such Pledged
Receivable but in no event later than thirty (30) days after such determination
or an earlier date that would be customary under the circumstances involved and,
in any case, in a manner as will, in the reasonable judgment of the Servicer,
maximize the amount to be received by the Borrower and the Lender with respect
thereto. The Servicer is authorized to follow such customary practices and
procedures as it shall deem necessary or advisable, consistent with the
Servicing Standard, which practices and procedures may include reasonable
efforts to realize upon any recourse to Dealers, selling the related Financed
Vehicle at public or private sale, the submission of claims under an Insurance
Policy and other actions by the Servicer in order to realize upon such Pledged
Receivable. The foregoing is subject to the provision that, in any case in which
the Financed Vehicle shall have suffered damage, the Servicer shall not expend
funds in connection with any repair or towards the repossession of such Financed
Vehicle unless it shall determine in its discretion that such repair and/or
repossession shall increase the proceeds of liquidation of the related Pledged
Receivable by an amount greater than the amount of such expenses. All
Liquidation Proceeds shall be remitted directly by the Servicer to the Lockbox
Account without deposit into any intervening account as soon as practicable, but
in no event later than one (1) Business Day after receipt thereof. The Servicer
shall pay on behalf of the Borrower any personal property, franchise or other
taxes assessed on repossessed Financed Vehicles from moneys collected in respect
thereof.
 
-30-

--------------------------------------------------------------------------------


 
(b) If the Servicer elects to commence a legal proceeding to enforce a Dealer
Agreement or Dealer Assignment, the act of commencement shall be deemed to be an
automatic assignment from the Borrower, the Administrator and the Lender of
their rights under such Dealer Agreement and Dealer Assignment for purposes of
collection only. If, however, in any enforcement suit or legal proceeding, it is
held that the Servicer may not enforce a Dealer Agreement or Dealer Assignment
on the grounds that it is not a real party in interest or a Person entitled to
enforce the Dealer Agreement or Dealer Assignment, the Borrower, at the
Servicer’s expense, shall take such steps as the Servicer deems necessary to
enforce the Dealer Agreement or Dealer Assignment, including bringing suit in
its name. All amounts recovered shall be remitted directly by the Servicer to
the Lockbox Account without deposit into any intervening account as soon as
practicable, but in no event later than one (1) Business Day after receipt
thereof.
 
SECTION 6.04 Insurance Regarding Financed Vehicles.
 
(a) Without limiting the effect of any other provision hereof, the Servicer
shall monitor the status of the Insurance Policies in accordance with the
Servicing Policies and Procedures and the Servicing Standard. If the Servicer
shall determine that an Obligor has failed to obtain or maintain a physical loss
and damage insurance policy covering the related Financed Vehicle which
satisfies the conditions set forth in Item 9 of Schedule V hereto (including
during the repossession of such Financed Vehicle), the Servicer shall use
commercially reasonable efforts to enforce all rights under the related Contract
to ensure that the Obligor obtains such physical loss and damage insurance;
provided, however, in no event shall the Servicer be required to obtain any such
insurance on the Obligor’s behalf and at the Obligor’s expense in the event the
Obligor fails to obtain any such insurance. In addition, the Servicer shall be
responsible for tracking the expiration dates of any insurance certificates
delivered to the Custodian as part of a Receivable File and delivering to the
Custodian on or before each Monthly Reporting Date a data file that indicates
the status of effectiveness of the Insurance Policies for the Financed Vehicles
with respect to each Pledged Receivable.
 
(b) The Servicer may and, upon the request of the Administrator, shall, sue to
enforce or collect upon the Insurance Policies, in its own name, if possible, or
as agent of the Borrower, the Administrator and the Lender. If the Servicer
elects to commence a legal proceeding to enforce an Insurance Policy, the act of
commencement shall be deemed to be an automatic assignment of the rights of the
Borrower, the Administrator and the Lender under such Insurance Policy to the
Servicer for purposes of collection only. If, however, in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce an Insurance
Policy on the grounds that it is not a real party in interest or a holder
entitled to enforce the Insurance Policy, the Borrower shall take such steps as
the Servicer deems necessary to enforce such Insurance Policy, including
bringing suit in its name.
 
-31-

--------------------------------------------------------------------------------


 
SECTION 6.05 Maintenance of Security Interests in Financed Vehicles.
 
(a) The Servicer and the Borrower shall take all steps necessary under all
applicable law (including, without limitation, obtaining valid lien releases
from other secured lenders) in order to cause a valid, subsisting and
enforceable first priority perfected security interest to exist in the
Borrower’s favor in the Financed Vehicle securing each Receivable (and the
proceeds of such Financed Vehicle) being Pledged hereunder to secure an Advance
on the Borrowing Date thereof or the Borrowing Date on which such Receivable is
Pledged hereunder so that immediately prior to the Pledge of such Receivable by
the Borrower to the Administrator (for the benefit of the Lender) and at all
times thereafter, there shall exist in favor of the Borrower as secured party, a
valid, subsisting and enforceable first priority perfected security interest in
the Financed Vehicle securing such Receivable and the proceeds thereof (except
as to priority, for any tax liens or mechanic’s liens that may arise after the
applicable date of purchase of such Receivable under the PCA); provided,
however, that the foregoing shall not be construed to require the re-issuance of
the Lien Certificate relating to such Financed Vehicles to show the Borrower or
Administrator as secured party unless the Administrator, in is sole discretion,
determines that the failure to do so would have a Material Adverse Effect; and
 
(b) The Servicer and the Borrower shall take all steps necessary under all
applicable law in order to cause to exist in favor of the Administrator, for the
benefit of the Lender, a valid, subsisting and enforceable first priority
perfected security interest in the first priority perfected security interest of
the Borrower in the Financed Vehicle securing any Receivable (and the proceeds
of such Financed Vehicle) being Pledged hereunder to secure an Advance on the
Borrowing Date thereof or the Borrowing Date on which such Receivable is Pledged
hereunder so that upon the Pledge of such Receivable by the Borrower to the
Administrator (for the benefit of the Lender), there shall exist in favor of the
Administrator (for the benefit of the Lender) as secured party, a valid,
subsisting and enforceable first priority perfected security interest in the
first priority perfected security interest of the Borrower in the Financed
Vehicle securing such Receivable and the proceeds thereof, and such security
interest is and shall be prior to all other liens upon and security interests in
the first priority perfected security interest of the Borrower in such Financed
Vehicle and the proceeds thereof that now exist or may hereafter arise or be
created (except, as to priority, for any tax liens or mechanic’s liens that may
arise after the applicable date of purchase of such Receivable under the PCA).
 
(c) The Servicer shall take all steps as are necessary to maintain perfection of
the security interest in each Financed Vehicle related to a Pledged Receivable
(and the proceeds of such Financed Vehicle) on behalf of the Borrower and to
maintain perfection of the security interest of the Administrator, on behalf of
the Lender, in the Borrower’s security interest in each such Financed Vehicle
(and the proceeds thereof), including but not limited to obtaining the execution
by the Obligors and the Borrower and the recording, registering, filing,
re-recording, re-filing, and re-registering of all security agreements,
financing statements and continuation statements as are necessary to maintain
such security interests granted by the Obligors and the Borrower. Without
limiting the generality of the foregoing, the Borrower and the Administrator
each hereby authorizes the Servicer, and the Servicer agrees, to take any and
all steps necessary to re-perfect the security interest in any Financed Vehicle
(and the proceeds thereof) on behalf of the Borrower, and the security interest
of the Administrator (on behalf of the Lender) in the Borrower’s security
interest in such Financed Vehicle, as necessary because of the relocation of
such Financed Vehicle or for any other reason.
 
-32-

--------------------------------------------------------------------------------


 
(d) In the event that the sale or contribution of a Receivable by Freedom
Financial to the Borrower under the PCA and the pledge of such Receivable by the
Borrower to the Administrator, for the benefit of the Lender, hereunder are
insufficient, without a notation on the related Financed Vehicle’s Lien
Certificate, or without fulfilling any additional administrative requirements
under the laws of the state in which the Financed Vehicle is located, to perfect
a security interest in the related Financed Vehicle (and the proceeds thereof)
in favor of the Borrower or to perfect a security interest in the Borrower’s
security interest in the related Financed Vehicle (and the proceeds thereof) in
favor of the Administrator, for the benefit of the Lender, the parties hereto
agree that Freedom Financial’s designation as the secured party on the Lien
Certificate with respect to such Financed Vehicle is in its capacity as agent of
the Borrower and the Administrator, for the benefit of the Lender, as their
interests may appear.
 
(e) Upon the reasonable request of the Lender (or the Administrator on behalf of
the Lender), the Servicer shall promptly take all such additional steps, if any,
as are necessary to create and maintain perfection of the security interest in
the Financed Vehicle related to each Pledged Receivable (and the proceeds of
such Financed Vehicle) on behalf of the Borrower and to create and maintain
perfection of the security interest in the Borrower’s security interest in the
Financed Vehicle related to each Pledged Receivable (and the proceeds of such
Financed Vehicle) on behalf of the Administrator, for the benefit of the Lender,
including, if required by applicable law, having a notation of the Borrower’s
and/or the Administrator’s respective security interest recorded on such
Financed Vehicle’s Lien Certificate.
 
SECTION 6.06 Pledged Receivable Collections. The Servicer shall deposit into the
Lockbox Account, without deposit into any intervening account, all Collections
received by it no later than one (1) Business Day after its receipt thereof.
Until the Final Payment Date, none of Freedom Financial, the Borrower or the
Servicer shall have any rights of direction or withdrawal with respect to
amounts held in the Lockbox Account or the Collection Account.
 
SECTION 6.07 Servicing Expense. The Servicer shall be required to pay all
expenses incurred by it in connection with its servicing activities hereunder
and shall not be entitled to reimbursement therefor, except with respect to
reasonable expenses of the Servicer incurred in connection with the repossession
and disposition of any Financed Vehicle (which the Servicer may retain from the
related Liquidation Proceeds). The Servicer shall not be entitled to any
compensation for its services hereunder, however, any successor Servicer,
including the Administrator in such capacity, shall be entitled to the Successor
Servicing Fee, payable in accordance with Section 2.04(a).
 
-33-

--------------------------------------------------------------------------------


 
SECTION 6.08 Reporting Obligations of the Servicer.
 
(a) On or before each Monthly Reporting Date, the Servicer shall prepare and
deliver or have delivered to the Administrator for the Lender, (i) a Monthly
Remittance Report and Compliance Certificate and any other information
reasonably requested by the Administrator relating to all Pledged Receivables,
all information in the Monthly Remittance Report and Compliance Certificate and
all other such information to be accurate as of the last day of the immediately
preceding Remittance Period, (ii) a Receivables Schedule, all information in
such Receivables Schedule to be accurate as of the last day of the immediately
preceding Remittance Period, and (iii) in an electronic format mutually
acceptable to the Servicer and the Administrator, all other information with
respect to the Pledged Receivables which was necessary for the preparation by
the Servicer of the Monthly Remittance Report and Compliance Certificate. If any
Monthly Remittance Report and Compliance Certificate indicates the existence of
a Borrowing Base Deficiency, the Borrower will cure such Borrowing Base
Deficiency in accordance with Section 2.04(b) hereof. Upon request of the
Administrator, the Servicer will deliver to the Administrator a Receivables
Schedule identifying the Pledged Receivables (and any information with respect
thereto requested by the Administrator) as of the date specified in such
request. In addition, upon request of the Administrator, the Servicer will
provide the Administrator with any information requested by the Administrator
relating to any Receivables then being serviced by the Servicer.
 
(b) (i) By no later than the fourth (4th) Business Day prior to each Borrowing
Date, the Servicer shall prepare and deliver or have delivered to the
Administrator, for the benefit of the Lender, an updated data file with respect
to the Pledged Receivables and the Eligible Receivables to be funded on such
Borrowing Date, and (ii) by no later than 12:00 Noon (Springfield, Missouri
time) on the second (2nd) Business Day prior to each Borrowing Date, the
Servicer shall prepare and deliver or have prepared and delivered to the
Administrator, for the benefit of the Lender, a Borrowing Base Certificate which
shall demonstrate that, after giving effect to the applicable Borrowing
requested by the Borrower on such Borrowing Date, the Facility Amount will not
exceed the lesser of (x) the Maximum Facility Amount and (y) the Borrowing Base.
If such Borrowing Base Certificate indicates that a Borrowing Base Deficiency
would exist after giving effect to the applicable Borrowing requested by the
Borrower on such Borrowing Date, the Borrower will cure such Borrowing Base
Deficiency in accordance with Section 2.04(b) hereof.
 
(c) The Borrower shall deliver to the Administrator all reports it receives
pursuant to the PCA within one Business Day of the receipt thereof.
 
(d) The Borrower and the Servicer hereby agree, jointly and severally, to
provide the Administrator with written notice, promptly, and in any event within
five (5) Business Days after the Borrower or the Servicer’s knowledge thereof,
of any litigation or governmental proceeding pending or actions threatened in
writing against the Borrower or the Servicer as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to, individually or in the aggregate, (i) result in one or more judgments
for payment of money in excess of (x) with respect to the Servicer, $50,000, or
(y) with respect to the Borrower, $5,000, or (ii) otherwise have a Material
Adverse Effect.
 
SECTION 6.09 Required Audits; Inspections.
 
(a) Not more frequently than quarterly during the term of this Agreement, or at
any time during the existence of a Default or an Event of Default, the Lender or
its designee shall have the right to perform an unaudited compliance review
(each, a “Compliance Review”) to verify (i) the compliance by the Servicer with
this Agreement, the Servicing Policies and Procedures and the Servicing
Standard, (ii) the compliance by the Originator with the Underwriting
Guidelines, (iii) certain characteristics of the Pledged Receivables as of each
Borrowing Date (as determined by Lender in its sole discretion), (iv) the
accuracy of the Notices of Borrowing, the Borrowing Base Certificates and the
Monthly Remittance Report and Compliance Certificates, (v) the accuracy of the
financial and accounting records of the Borrower and the Servicer, and (vi) such
other matters as the Lender may deem necessary or appropriate, in its sole
discretion. Each of the Borrower and the Servicer will cooperate and provide
Lender and its designees with all necessary assistance and information in
connection with each such Compliance Review. All fees and out-of-pocket expenses
related to any Compliance Review shall be payable by the Servicer and the
Borrower, jointly and severally.
 
-34-

--------------------------------------------------------------------------------


 
(b) On an annual basis, or at such other frequency reasonably deemed appropriate
by the Lender during the term of this Agreement, the Lender may, at its option,
engage an independent third party auditor, acceptable to Lender in its sole
discretion, to perform certain agreed-upon procedures (each, a “Compliance
Audit”) to verify (i) the compliance by the Servicer with this Agreement, the
Servicing Policies and Procedures and the Servicing Standard, (ii) the
compliance by the Originator with the Underwriting Guidelines, (iii) certain
characteristics of the Pledged Receivables as of each Borrowing Date (as
determined by Lender in its sole discretion), (iv) the accuracy of the Notices
of Borrowing, the Borrowing Base Certificates and the Monthly Remittance Report
and Compliance Certificates, (v) the accuracy of the financial and accounting
records of the Borrower and the Servicer, and (vi) such other matters as the
Lender may deem necessary or appropriate, in its sole discretion. Each of the
Borrower and the Servicer will cooperate and provide such third party auditor
with all necessary assistance and information in connection with each such
Compliance Audit. All fees and out-of-pocket expenses related to any Compliance
Audit shall be payable by the Servicer and the Borrower, jointly and severally.
 
(c) In connection with each Required Audit, each of Borrower and the Servicer
will permit any authorized representatives designated by Lender to visit and
inspect, at any reasonable time with adequate notice and without hindrance, any
of the properties of the Borrower and/or the Servicer to inspect, audit, copy
and take extracts from its and their financial, accounting and servicing
records, and to discuss its and their affairs, finances and accounts with any
Person, including, without limitation, employees and independent public
accountants of Freedom Financial. Lender and such designees shall have full
access to all records available to Borrower and the Servicer from any credit
reporting service, bureau or similar service and shall have the right to examine
and make copies of any such records. Lender and such designees may furnish a
copy of this Agreement to such service and such service shall be entitled to
rely on the provisions hereof in providing access to Lender or such designee as
provided herein. If requested by Lender or such designee, Borrower and/or the
Servicer will deliver to Lender or such designee any authorization or consent
necessary for Lender or such designee to obtain records from any such service.
 
(d) Subject to any limitations imposed by applicable law: (i) concurrently with
each Required Audit, the Lender or the Administrator (and their respective
agents or professional advisors) shall, at the expense of the Borrower, have the
right under this Agreement, and the Borrower and the Servicer shall allow such
Persons, to contact the Obligors with respect to any Receivables which are
Pledged hereunder in order to procure such information related to such Obligor,
the related Contract, and the Receivables as the Lender or Administrator deems
reasonable under the circumstances; (ii) the Servicer and the Borrower shall
cooperate with the Lender and the Administrator (and their respective agents or
professional advisors) in connection with any attempt thereby to contact any
such Obligor and shall provide to the Lender and the Administrator such
information as is needed in order to facilitate such contact; and (iii) the
Lender and the Administrator (and their respective agents and professional
advisors) shall treat as confidential any information obtained during any such
contact with any such Obligor which is not already publicly known or available;
provided, however, the Lender or the Administrator (and their respective agents
or professional advisors) may disclose such information if required to do so by
law or by any regulatory authority.
 
-35-

--------------------------------------------------------------------------------


 
SECTION 6.10 Termination of Servicer. If a Servicer Default or an Event of
Default shall occur and be continuing, then the Lender may, by notice to the
Servicer and the Borrower, terminate all of the rights and obligations of the
Servicer under this Agreement. On or after the receipt by the Servicer of such
notice, all authority and power of the Servicer under this Agreement, whether
with respect to the Pledged Assets or otherwise, shall pass to and be vested in
the Administrator pursuant to and under this Section, and, without limitation,
the Administrator is hereby authorized and empowered to execute and deliver, on
behalf of the Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination or
to perform the duties of the Servicer under this Agreement. The removed Servicer
agrees to cooperate with the Administrator in effecting the termination of the
removed Servicer’s responsibilities and rights hereunder, including, without
limitation, notification to the Obligors and Dealers of the assignment of the
servicing function, providing the Administrator with all records, in electronic
or other form, reasonably requested by it to enable the Administrator to assume
the servicing functions hereunder and the transfer to the Administrator for
administration by it all cash amounts which at the time should be or should have
been deposited by the removed Servicer in the Collection Account or thereafter
be received by the Servicer with respect to the Pledged Receivables. The
Administrator shall not be deemed to have breached any obligation hereunder as a
result of a failure to make or delay in making any distribution as and when
required hereunder caused by the failure of the Servicer to remit any amounts
received by it or to deliver any documents held by it with respect to the
Pledged Assets.
 
Any obligations of Freedom Financial under any Transaction Document other than
in its capacity as Servicer shall continue in effect notwithstanding Freedom
Financial’s termination as Servicer under this Agreement.
 
(a) On and after the time the existing Servicer receives a notice of termination
pursuant to this Section 6.10, the Administrator shall be (and the Administrator
hereby agrees to be) the successor in all respects to the Servicer in its
capacity as Servicer under this Agreement and the transactions set forth or
provided for herein and shall have all the rights and powers and be subject
thereafter to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof and, furthermore, the
Administrator agrees to complete a full servicing transfer within thirty (30)
days of its receipt of a notice of termination pursuant to this Section 6.10;
provided, however, that in each case any failure to perform such duties or
responsibilities caused by the Servicer’s failure to provide information
required by this Section 6.10 shall not be considered a default by the
Administrator hereunder. The Administrator shall have (i) no liability with
respect to any obligation which was required to be performed by the terminated
Servicer prior to the date that the Administrator becomes the successor to the
Servicer or any claim of a third party based on any alleged action or inaction
of the terminated Servicer, (ii) no obligation to perform any repurchase or
advancing obligations, if any, of the Servicer, (iii) no obligation to pay any
taxes required to be paid by the Servicer (provided that the Administrator shall
pay any income taxes for which it is liable), (iv) no obligation to pay any of
the fees and expenses of any other party to the transactions contemplated
hereby, and (v) no liability or obligation with respect to any Servicer
indemnification obligations of any prior Servicer including the original
Servicer. The indemnification obligations of the Administrator, upon becoming a
successor Servicer, are expressly limited to those arising on account of its
material breach of this Agreement or gross negligence or willful misconduct in
its performance of its duties under this Agreement. In addition, the
Administrator shall have no liability relating to the representations and
warranties of the previous Servicer contained in Article IV or Schedule V (but
the Administrator shall be liable for the representations and warranties made by
it in its capacity as a Successor Servicer in Article IV). Notwithstanding the
above, the Administrator may appoint any established servicing institution
acceptable to the Lender as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder. Pending appointment of a successor to the Servicer
hereunder, and after the Administrator notifies the Servicer to discontinue
performing servicing functions under this Agreement, the Administrator shall act
in such capacity as hereinabove provided. The Borrower, the Administrator and
such successor shall take such action, consistent with this Agreement, as shall
be necessary to effectuate any such succession.
 
-36-

--------------------------------------------------------------------------------


 
SECTION 6.11 Certain Duties of the Administrator
 
Prior to each Settlement Date, but in no event fewer than five Business Days
after receiving the information required to make such comparison, the
Administrator shall compare the information in electronic format most recently
provided to the Administrator by the Servicer pursuant to Section 6.08(a)(iii)
to the Monthly Remittance Report and Compliance Certificate most recently
delivered to the Administrator by the Servicer pursuant to Section 6.08(a)(i)
and shall:
 
(a) confirm that such Monthly Remittance Report and Compliance Certificate is
complete on its face;
 
(b) confirm the Settlement Date distributions to be made on the next Settlement
Date pursuant to Section 2.04(a) hereof to the extent the Administrator is able
to do so given the information provided to it by the Servicer; and
 
(c) verify the mathematical accuracy, to the extent the Administrator is able to
do so given the information provided to it by the Servicer, of the each of the
fields on each Monthly Remittance Report and Compliance Certificate.
 
In the event of any discrepancy between the information set forth in
subparagraphs (b) or (c) above as calculated by the Servicer from that
determined or calculated by the Administrator, the Administrator shall promptly
report such discrepancy to the Servicer and the Lender. In the event of a
discrepancy as described in the preceding sentence, the Servicer and the
Administrator shall reconcile such discrepancies prior to the related Settlement
Date, but in the absence of a reconciliation, distributions on the related
Settlement Date shall be made consistent with the information calculated by the
Servicer, and the Servicer and the Administrator shall reconcile such
discrepancies prior to the next Settlement Date. The effect, if any, of such
reconciliation shall be reflected in the Monthly Remittance Report and
Compliance Certificate for the next succeeding Settlement Date or the next
Borrowing Base Certificate required to be delivered by the Servicer to the
Administrator pursuant to this Agreement, as applicable.
 
-37-

--------------------------------------------------------------------------------


 
SECTION 6.12 Additional Remedies of Administrator Upon Event of Default. During
the continuance of any Event of Default, the Administrator, in addition to the
rights specified in Section 7.01, shall have the right, in its own name and as
agent for the Lender, to take all actions now or hereafter existing at law, in
equity or by statute to enforce its rights and remedies and to protect the
interests, and enforce the rights and remedies, of the Lender (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filings of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.
 
SECTION 6.13 Waiver of Defaults. Upon consent of the Lender, the Administrator
may waive any default by the Servicer in the performance of its obligations
hereunder and its consequences. Upon any such waiver of a past default, such
default shall cease to exist, and any Event of Default and/or Funding
Termination Event arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement. No such waiver shall be effective unless it
shall be in writing and signed by the Administrator on the Lender’s behalf and
no such waiver shall extend to any subsequent or other default or impair any
right consequent thereon except to the extent expressly so waived.
 
SECTION 6.14 Maintenance of Certain Insurance. During the term of its service as
Servicer, the Servicer shall maintain commercial liability insurance with
coverage limits of not less than $2,000,000 and fidelity bonds with coverage
amounts not less than $25,000, which would cover any loss of Collections by the
Servicer hereunder caused by employee misconduct, and with an insurance company
reasonably acceptable to the Lender and the Administrator. The Servicer shall
prepare and present, on behalf of itself, the Administrator and the Lender,
claims under any such insurance policies or fidelity bonds in a timely fashion
in accordance with the terms of such policy, and upon the filing of any claim on
any policy described in this Section, the Servicer shall promptly notify the
Administrator of such claim.
 
SECTION 6.15 Custody of Receivable Files. Not less than four (4) Business Days
prior to each Borrowing Date, the Borrower shall cause to be delivered to the
Custodian the Receivable Files for the Pledged Receivables to be pledged on such
Borrowing Date. The Custodian declares that it will hold and will continue to
hold such Receivable Files and any amendments, replacements or supplements
thereto and all Other Conveyed Property as custodian, agent and bailee in trust
for the use and benefit of the Administrator and the Lender. The Custodian
shall, after receipt of such files and on or prior to the applicable Borrowing
Date, execute and deliver to the Administrator and the Lender, a receipt
substantially in the form of Exhibit C hereto (a “Collateral Receipt”) for the
Receivable Files received by the Custodian. By its delivery of a Collateral
Receipt, the Custodian shall be deemed to have (i) acknowledged receipt of the
files (or the Pledged Receivables) that the Borrower has represented are and
contain the Receivable Files for the Pledged Receivables to be pledged by the
Borrower on the related Borrowing Date as indicated on Schedule A to the Notice
of Borrowing, (ii) reviewed such files or Receivables and (iii) determined that
it has received the items referred to in clauses (a) and (b) of the definition
of “Receivable File” for each Receivable identified on the related Interim
Receivables Schedule, except, in each case, as may otherwise be noted in
Schedule I to the Collateral Receipt. Unless such defect noted on Schedule I of
the related Collateral Receipt with respect to such Receivable to be pledged on
the related Borrowing Date shall have been cured by the Borrower or waived by
the Administrator, in its sole discretion, such Receivable shall not be pledged
to the Agent hereunder as of such Borrowing Date. The Custodian shall return to,
or otherwise handle at the direction of, the Borrower those files relating to
any Receivable not so pledged on such Borrowing Date and any file unrelated to a
Receivable identified in the related Interim Receivables Schedule (it being
understood that the Custodian’s obligation to review the contents of any
Receivable File shall be limited as set forth in the preceding sentence). The
Custodian shall also return to, or otherwise handle at the direction of, the
Borrower any Receivable Files related to Pledged Receivables that are released
from the Lien of this Agreement in accordance with Section 2.11 hereof.
 
-38-

--------------------------------------------------------------------------------


 
(b) The Custodian shall maintain or cause to be maintained continuous custody of
the Receivable Files in secure and fire resistant facilities in accordance with
customary standards for such custody.
 
(c) The Custodian shall maintain commercial liability insurance with coverage
amounts that are customary for entities acting as a trustee of funds and
documents in respect of consumer contracts on behalf of institutional investors.
 
(d) Upon payment in full of any Pledged Receivable, the Servicer will notify the
Custodian pursuant to the certificate of a duly authorized Servicing Officer
countersigned by the Administrator in the form of Exhibit D hereto (a “Release
Request”) and shall direct the Custodian to deliver the related Receivable File
to the Servicer or its designee.
 
(e) As compensation for its services hereunder, the Custodian shall be entitled
to the Custodial Fees, which shall be paid out of Collections as set forth in
Section 2.04(a).
 
SECTION 6.16 Access to Receivable Files. The Custodian shall permit the Servicer
and the Administrator access to the Receivable Files at all reasonable times
during the Custodian’s normal business hours. The Custodian shall, within two
(2) Business Days of the request of the Servicer or the Administrator, execute
such documents and instruments as are prepared by the Servicer or the
Administrator and delivered to the Custodian as the Servicer or the
Administrator deems necessary to permit the Servicer, in accordance with the
Servicing Standard, to enforce the Pledged Receivables on behalf of Borrower and
any related Insurance Policies covering the Obligor, the Pledged Receivables or
Financed Vehicles so long as such execution in the Custodian’s sole discretion
will not cause it undue risk or liability. The Custodian shall not be obligated
to release any document from any Receivable File unless it receives a Release
Request signed by a Servicing Officer and countersigned by the Administrator.
Such Release Request shall obligate the Servicer to return such document(s) to
the Custodian when the need therefor no longer exists unless the related Pledged
Receivable shall be liquidated, in which case, the Servicer shall certify in the
Release Request that all amounts required to be deposited in the Collection
Account with respect to such Receivable have been or will upon receipt be so
deposited.
 
-39-

--------------------------------------------------------------------------------


 
SECTION 6.17 Receipt of Lien Certificates. The Custodian shall make a list of
Pledged Receivables for which an application for a Lien Certificate but not an
original Lien Certificate is included in the Receivable File as of the date of
its review of the Receivable Files and deliver a copy of such list to the
Servicer and the Administrator. For those Receivable Files that do no contain an
original Lien Certificate, upon receipt of such original Lien Certificate, the
Borrower shall promptly deliver or cause to be delivered to the Custodian such
original Lien Certificate to the Custodian to place in the applicable Receivable
File. Any Pledged Receivable for which the Servicer shall not have (i) received
a Lien Certificate showing Freedom Financial as first lienholder with respect to
the related Financed Vehicle from the applicable Registrar of Titles and
(ii) delivered such Lien Certificate to the Custodian within 120 days of the
Borrowing Date related to such Pledged Receivable, shall be deemed to be an
Ineligible Receivable. In the case of any Receivable excluded from the
calculation of the Eligible Receivables Balance pursuant to the previous
sentence, the Receivable so excluded from the calculation of the Eligible
Receivables Balance may at a later time be included in the calculation of the
Eligible Receivables Balance, provided, that (i) the Custodian shall have
received a Lien Certificate showing Freedom Financial as secured party with
respect to the related Financed Vehicle from the applicable Registrar of Titles
and delivered such Lien Certificate to the Custodian and (ii) such Receivable is
otherwise an Eligible Receivable at such time.
 
SECTION 6.18 Purchase of Receivables Upon Breach of Covenant or Representation
and Warranty by Servicer.
 
(a) The Borrower or the Servicer, as the case may be, shall inform the other
parties to this Agreement promptly, and in any event, within one Business Day,
in writing, upon the discovery of any breach of the Servicer’s representations,
warranties and/or covenants pursuant to Section 6.05 or Article V; provided,
however, that the failure to provide any such notice shall not diminish, in any
manner whatsoever, any obligation of the Servicer hereunder to purchase any
Pledged Receivable. Unless such breach shall have been cured by the last day of
the first full calendar month following the discovery by or notice to the
Servicer of such breach, the Servicer shall have an obligation, and the Borrower
shall and the Administrator may, enforce such obligation of the Servicer, to
purchase any Pledged Receivable materially and adversely affected by such
breach. Pursuant to such purchase, the Servicer shall provide the Administrator
with written notice of such purchase, specifying (x) the Pledged Receivables to
be purchased, (y) the reason for such purchase, and (z) the Release Price to be
paid pursuant to such release. The Borrower shall notify the Administrator
promptly, in writing, of any failure by the Servicer to so purchase any such
Pledged Receivable. In consideration of the purchase of such Pledged Receivable,
the Servicer shall remit funds in an amount equal to the Release Price for such
Pledged Receivable to the Collection Account on the date of such purchase. Upon
deposit of the Release Price in the Collection Account with respect to such
Pledged Receivables, and the Administrator’s written confirmation of the
effectiveness of such purchase, which confirmation shall not be unreasonably
withheld, the lien and security interest of the Administrator in such Pledged
Receivables shall be released.
 
-40-

--------------------------------------------------------------------------------


 
(b) In addition to the foregoing and notwithstanding whether any Pledged
Receivable shall have been purchased by the Servicer pursuant to
Section 6.18(a), the Servicer hereby indemnifies the Borrower, the Administrator
and the Lender against all costs, expenses, losses, damages, claims and
liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them in connection with any of the events
or facts giving rise to a breach of the Servicer’s representations, warranties
and/or covenants set forth in Section 6.05 or Article V.
 
SECTION 6.19 Servicer Not To Resign. Notwithstanding any other provision of this
Agreement, no Person may resign as Servicer, except upon (a) a determination
that by reason of a change in legal requirements the performance of its duties
under this Agreement would cause it to be in violation of such legal
requirements in a manner which would result in a material adverse effect on the
Servicer, and the Administrator does not (i) elect in its absolute discretion to
waive the obligations of the Servicer to perform the duties that render it
legally unable to act or (ii) allow in its absolute discretion the Servicer to
delegate those duties to another Person or (b) in the case of a resignation of a
Person other than Freedom Financial as Servicer, not less than 90 days’ prior
written notice to the Administrator, the Borrower and the Lender. Any
determination permitting the resignation of the Servicer pursuant to clause (a)
above shall be evidenced by an Opinion of Counsel as to the legal requirements
that would be violated, delivered to Administrator, the Borrower and the Lender.
No resignation of the Servicer shall relieve the Servicer of any liability to
which it has previously become subject under this Agreement or any Transaction
Document.
 
SECTION 6.20 Statements as to Compliance; Financial Statements.
 
(a) The Servicer shall deliver to the Administrator and the Lender on or before
January 31 of each year, beginning with January 31, 2009, an Officer’s
Certificate stating that (x) a review of the activities of the Servicer during
the preceding calendar year (or the portion thereof commencing on the date of
this Agreement, in the case of the calendar year ending December 31, 2008) and
of its performance under this Agreement has been made under such officer’s
supervision, and (y) to the best of such officers’ knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
throughout such calendar year (or portion thereof, as the case may be) in all
material respects or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof and the action being taken to cure such default.
 
(b) As soon as available and no later than thirty (30) days after the end of
each calendar month (including the month in which the Closing Date occurs),
Freedom Financial shall deliver to the Lender and the Administrator two copies
of a consolidated balance sheet of Freedom Financial and its consolidated
subsidiaries as of the end of such calendar month and consolidated statements of
income, stockholders’ equity and cash flow of Freedom Financial and its
consolidated subsidiaries (including, without limitation, the Borrower) for such
calendar month and for the portion of the fiscal year of Freedom Financial
ending with such calendar month and setting forth in comparative form the
corresponding figures for the comparable period one year prior thereto (subject
to normal year-end adjustments), which balance sheet and statements shall be
prepared and presented in accordance with, and provide all necessary disclosure
required by, GAAP and shall be accompanied by a certificate signed by the
financial vice president, treasurer, chief financial officer or controller of
Freedom Financial stating that such balance sheet and financial statements
present fairly the financial condition and results of operations of the
companies being reported upon and have been prepared in accordance with GAAP
consistently applied.
 
-41-

--------------------------------------------------------------------------------


 
(c) As soon as available and no later than forty-five (45) days after the end of
each calendar quarter in each fiscal year of Freedom Financial, Freedom
Financial shall deliver to the Lender and the Administrator two copies of a
consolidated balance sheet of Freedom Financial and its consolidated
subsidiaries as of the end of such calendar quarter and consolidated statements
of income, stockholders’ equity and cash flow of Freedom Financial and its
consolidated subsidiaries (including, without limitation, the Borrower) for such
calendar quarter and for the portion of the fiscal year ending with such
calendar quarter and setting forth in comparative form the corresponding figures
for the comparable period one year prior thereto (subject to normal year-end
adjustments), which balance sheet and statements shall be prepared and presented
in accordance with, and provide all necessary disclosure required by, GAAP and
shall be accompanied by a certificate signed by the financial vice president,
treasurer, chief financial officer or controller of Freedom Financial stating
that such balance sheet and financial statements present fairly the financial
condition and results of operations of the companies being reported upon and
have been prepared in accordance with GAAP consistently applied.
 
(d) As soon as available and no later than one hundred twenty (120) days after
the end of each fiscal year of Freedom Financial, Freedom Financial shall
deliver to the Lender and the Administrator two copies of a consolidated balance
sheet of Freedom Financial and its consolidated subsidiaries (including, without
limitation, the Borrower), all as of the end of such fiscal year and
consolidated statements of income, stockholders’ equity and cash flow of Freedom
Financial and its consolidated subsidiaries (including, without limitation, the
Borrower), for such fiscal year, in each case setting forth in comparative form
the figures for the previous fiscal year and accompanied by an opinion (which
opinion shall be unqualified as to going concern and scope of audit) of Weaver &
Martin, CPA, or another firm of independent certified public accountants
acceptable to the Administrator, in its sole discretion, stating that such
balance sheets and financial statements present fairly the financial condition
of the companies being reported upon and have been prepared in accordance with
GAAP consistently applied (except for changes in application in which such
accountants concur).
 
SECTION 6.21 Appointment of Subservicers.
 
(a) With the prior written consent of the Administrator and the Lender, which
consent may be withheld by the Administrator and/or the Lender in their sole
discretion, the Servicer may arrange for the subservicing of any Pledged
Receivable by a subservicer pursuant to a subservicing agreement; provided,
however, that such subservicing arrangement and the terms of the related
subservicing agreement must provide for the servicing of such Receivable in a
manner consistent with the servicing arrangements contemplated hereunder. Unless
the context otherwise requires, references in this Agreement to actions taken or
to be taken by the Servicer in servicing the Pledged Receivables include actions
taken or to be taken by a subservicer on behalf of the Servicer. Notwithstanding
the provisions of any subservicing agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
subservicer or reference to actions taken through a subservicer or otherwise,
the Servicer shall remain obligated and liable to the Administrator and the
Lender for the servicing and administration of the Pledged Receivables in
accordance with the provisions of this Agreement without diminution of such
obligation or liability by virtue of such subservicing agreements or
arrangements or by virtue of indemnification from the subservicer and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Pledged Receivables. All actions of each
subservicer performed pursuant to the related subservicing agreement shall be
performed as an agent of the Servicer with the same force and effect as if
performed directly by the Servicer.
 
-42-

--------------------------------------------------------------------------------


 
(b) For purposes of this Agreement, the Servicer shall be deemed to have
received any collections, recoveries or payments with respect to the Pledged
Receivables that are received by a subservicer regardless of whether such
payments are remitted by such subservicer to the Servicer.
 
ARTICLE VII.
EVENTS OF DEFAULT
 
SECTION 7.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:
 
(a) The Borrower or Freedom Financial (whether in its capacity as Servicer or
otherwise) shall fail to make any payment or deposit to be made by it hereunder
or under any other Transaction Document when due, whether at the Facility
Maturity Date, by acceleration or otherwise, and such failure shall remain
unremedied for more than one (1) Business Day; or
 
(b) the occurrence of a Bankruptcy Event with respect to Freedom Financial, the
Servicer (if not Freedom Financial) or the Borrower; or
 
(c) the occurrence and continuance of a Borrowing Base Deficiency that remains
unremedied for more than one (1) Business Day; or
 
(d) (i) the Administrator, for the benefit of the Lender, shall at any time fail
to have a valid perfected first priority security interest in any of the Pledged
Assets or (ii) any purchase by or contribution to the Borrower of a Receivable
under the PCA shall, for any reason, cease to create in favor of the Borrower a
perfected ownership interest in such Receivable and the Other Conveyed Property
with respect thereto; or
 
(e) a declaration and/or occurrence of an event of default under any Debt (other
than the Debt evidenced by the Transaction Documents) of Freedom Financial or
the Servicer (if not Freedom Financial) in excess of $100,000; or
 
-43-

--------------------------------------------------------------------------------


 
(f) the occurrence and continuance beyond the applicable cure period, if any, of
an event of default under any agreement pursuant to which Freedom Financial or
the Borrower has sold automobile receivables to the Lender or its Affiliates; or
 
(g) any representation, warranty, certification or other statement made or
deemed made by Borrower or Freedom Financial (whether in its capacity as
Servicer or otherwise) in any Transaction Document or in any statement or
certificate at any time given by Borrower or Freedom Financial in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect when made or deemed made; or
 
(h) Borrower or Freedom Financial (whether in its capacity as Servicer or
otherwise) shall default in the performance of or compliance with any term
contained herein or any of the other Transaction Documents, other than any such
term referred to in any other Section of this Section 7.01 and such default
shall continue unremedied for more than five (5) Business Days; or
 
(i) the Facility Amount is greater than zero on the last day of the Remittance
Period following the Termination Date; or
 
(j) any litigation, claim, counterclaim or governmental proceeding is brought
against Freedom Financial, the Servicer (if not Freedom Financial) or the
Borrower which has a Material Adverse Effect; or
 
(k) the occurrence of a Servicer Default; or
 
(l) the occurrence of an exception to the Required Audits which may have a
Material Adverse Effect, in the reasonable opinion of the Lender; or
 
(m) the occurrence of a Change of Control with respect to Freedom Financial, the
Servicer (if not Freedom Financial) or the Borrower without the prior written
consent of the Administrator; or
 
(n) the occurrence and continuation beyond the applicable cure period, if any,
of a default in the payment of any amount due in relation to any other Debt of
Freedom Financial or the Servicer (if not Freedom Financial) $50,000, which
default allows for acceleration of payment of such Debt; or
 
(o) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000 (except to the extent covered by insurance as to which the
insurer has acknowledged such coverage in writing) shall be rendered against
Freedom Financial or any of its Affiliates or any combination thereof, and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
taken by a judgment creditor to attach or levy upon any assets of Freedom
Financial or the Borrower or any of Freedom Financial’s other Affiliates to
enforce any such judgment; or
 
(p) Borrower or Freedom Financial or any of their respective Affiliates shall
have suffered any adverse change to its business operations, properties, assets,
condition (financial or otherwise) or prospects or there shall have occurred any
other event which could reasonably be expected to have a Material Adverse Effect
on the enforceability, marketability or collectability of the Pledged
Receivables or Borrower’s or Freedom Financial’s (whether in its capacity as
Servicer or otherwise) ability to conduct its business or perform its
obligations under this Agreement or any other Transaction Document, in each case
as determined by the Administrator or the Lender in its sole reasonable
discretion; or
 
-44-

--------------------------------------------------------------------------------


 
(q) the PCA shall cease to be in full force and effect;
 
then (i) the Administrator shall, but only upon the direction of the Lender, by
notice then given in writing to Freedom Financial, the Servicer (if not Freedom
Financial) and the Borrower, declare the Advances made to the Borrower hereunder
together with all interest accrued thereon and all Facility Fees and any other
Obligations to be immediately due and payable (and the Borrower shall pay such
Advances and all such amounts and Obligations immediately, which payments shall
be deemed Collections and allocated in the order of priority set forth in
Section 2.04(a)); (ii) the Note Rate shall increase to the Default Funding Rate;
(iii) the Administrator shall, upon the direction of the Lender, by notice then
given in writing to the Servicer pursuant to Section 6.10, terminate all (but
not less than all) of the rights and obligations of the Servicer under the
Transaction Documents and in and to the Pledged Receivables and proceeds thereof
(“Servicer Termination”); (iv) the Administrator shall, as promptly as possible,
after giving such notice of Servicer Termination, assume the Servicer’s rights,
authority, power and obligations under this Agreement and the other Transaction
Documents, unless the Lender, in its sole and absolute discretion, appoints
another Successor Servicer; (v) at the option of the Lender in its sole
discretion, the Administrator, on behalf of the Lender, may direct the Obligors
to make all payments under the Pledged Receivables directly to the
Administrator, the Lender or any lockbox or account established by any of such
parties; and (vi) the Borrower shall cease purchasing Receivables from Freedom
Financial under the PCA. In addition, upon any such declaration or upon any such
automatic occurrence, the Administrator shall have, in addition to all other
rights and remedies under this Agreement or otherwise, all other rights and
remedies provided under the UCC of the applicable jurisdiction and other
applicable laws, including without limitation the right to foreclose on the
Pledged Assets, which rights shall be cumulative.
 
SECTION 7.02 Additional Remedies of Administrator.
 
(a) If, upon the Lender’s declaration that the Advances made to the Borrower
hereunder are immediately due and payable pursuant to Section 7.01 or on the
Facility Maturity Date, the aggregate Outstanding Advances, all accrued Facility
Fees and interest and any other Obligations are not immediately paid in full,
then the Administrator, at the direction of the Lender, in addition to all other
rights specified hereunder, shall have the right, in its own name and as agent
for the Lender, to immediately sell in a commercially reasonable manner, in a
recognized market (if one exists) at such price or prices as the Administrator
may reasonably deem satisfactory, any or all Pledged Assets and apply the
proceeds thereof to the Obligations.
 
(b) The parties recognize that it may not be possible to sell any or all of the
Pledged Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Pledged Assets may
not be liquid. Accordingly, the parties agree that the Administrator may, with
the consent of the Lender, direct the time and manner of liquidating any Pledged
Assets and nothing contained herein shall obligate the Administrator to
liquidate any Pledged Assets on the occurrence of the Termination Date (or the
date the Lender declares the Advances made to the Borrower hereunder to be
immediately due and payable pursuant to Section 7.01) or to liquidate all
Pledged Assets in the same manner or on the same Business Day.
 
-45-

--------------------------------------------------------------------------------


 
(c) Any amounts received from any sale or liquidation of the Pledged Assets
pursuant to this Section 7.02 in excess of the Obligations will be returned to
the Borrower, its successors or assigns, or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may
otherwise direct.
 
(d) The Administrator and the Lender shall have, in addition to all the rights
and remedies provided herein and provided by applicable federal, state, foreign,
and local laws (including, without limitation, the rights and remedies of a
secured party under the Uniform Commercial Code of any applicable state, to the
extent that the Uniform Commercial Code is applicable, and the right to offset
any mutual debt and claim), all rights and remedies available to the lenders in
law, in equity, or under any other agreement between the Lender and the
Borrower.
 
(e) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Funding Termination Event or Event of
Default.
 
ARTICLE VIII.
INDEMNIFICATION; SETOFF
 
SECTION 8.01 Joint and Several Indemnities by the Borrower and Freedom
Financial.
 
(a) In addition to the payment of expenses pursuant to Section 9.07, whether or
not the transactions contemplated hereby shall be consummated, and without
limiting any other rights that the Administrator, the Lender or any of their
respective Affiliates may have hereunder or under applicable law, each of the
Borrower and Freedom Financial hereby jointly and severally agrees to indemnify,
pay and hold harmless the Administrator, the Lender, the Custodian and each of
their respective Affiliates, officers, employees, directors, partners, members,
managers and agents (each an “Indemnified Party” for purposes of this
Article VIII) from and against any and all damages, losses, claims, liabilities
and related costs and expenses, including reasonable attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of the transactions contemplated by this Agreement and the other
Transaction Documents or in respect of any Pledged Assets in all cases, whether
or not caused by or arising, in whole or part, out of comparative, contributory
or sole negligence of such Indemnified Party, excluding, however, Indemnified
Amounts to the extent such Indemnified Amounts arise from gross negligence or
willful misconduct on the part of the Indemnified Party. Any amounts subject to
the indemnification provisions of this Section 8.01 shall be paid by the
Borrower to the Indemnified Party within two (2) Business Days following the
Indemnified Party’s written demand therefor. To the extent that the undertakings
to defend, indemnify, pay and hold harmless set forth in this Section 8.01 may
be unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower and Freedom Financial shall jointly and severally
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Amounts
incurred by the Indemnified Parties or any of them.
 
-46-

--------------------------------------------------------------------------------


 
(b) Each applicable Indemnified Party shall deliver to the indemnifying party
under this Section 8.01, within a reasonable time after such Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by such Indemnified Party relating to the claim giving rise to the
Indemnified Amounts. Each such Indemnified Party will cooperate with the
Borrower and Freedom Financial in connection with any claim giving rise to the
Indemnified Amounts to minimize the liability of such indemnifying parties,
provided that nothing contained herein shall obligate any such Indemnified Party
to take any action which, in the opinion of such Indemnified Party, is unlawful
or otherwise disadvantageous to such Indemnified Party.
 
(c) To the extent permitted by applicable law, neither Borrower nor Freedom
Financial shall assert, and each of Borrower and Freedom Financial hereby
waives, any claim against Lender, Administrator, Custodian and their respective
Affiliates, directors, employees, attorneys or agents, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any other Transaction Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Advance or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and each of
Borrower and Freedom Financial hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
 
SECTION 8.02 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event or Default or a Funding Termination Event, each of the
Administrator and the Lender is hereby authorized at any time after the
occurrence and during the continuance of a Funding Termination Event to set-off,
appropriate and apply (without presentment, demand, protest or other notice,
each of which is hereby expressly waived by the Borrower and Freedom Financial)
any deposits and any other Debt held or owing by the Administrator or the Lender
to, or for the account of, the Borrower, the Initial Servicer or Freedom
Financial against any amount owing by the Borrower, the Initial Servicer or
Freedom Financial, as the case may be, to the Administrator, the Lender, or the
Administrator on behalf of such Person (even if contingent or unmatured), as
applicable.
 
-47-

--------------------------------------------------------------------------------


 
ARTICLE IX.
MISCELLANEOUS
 
SECTION 9.01 Amendments and Waivers.
 
(a) Except as provided in Section 9.01(b), no amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the Borrower, Freedom Financial, the Administrator and the Lender, and no
termination or waiver of any provision of this Agreement or consent to any
departure therefrom by the Borrower, Freedom Financial or the Servicer shall be
effective without the written concurrence of the Administrator and the Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
 
(b) In addition to the consents required by Section 9.01(a), in the event that
there is more than one Lender, the written consent of Lenders holding not less
than a majority of the Commitment Percentages shall be required for any
amendment, modification or waiver (i) reducing any outstanding Advances, or the
Note Rate thereon, (ii) postponing any date for any payment of any Advance, or
the Note Rate thereon, or (iii) modifying the provisions of this Section 9.01,
or (iv) increasing the Borrowing Base or the Maximum Facility Amount.
 
(c) No amendment, waiver or modification of any provision of this Agreement that
affects the Servicer or the Custodian shall be effective without the written
agreement of the Servicer and/or the Custodian, as applicable. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
SECTION 9.02 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
communication and communication by facsimile copy) and mailed, telexed,
transmitted or delivered, as to each party hereto, at its address set forth
under its name on the signature pages hereof or specified in such party’s
Assignment and Acceptance or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (i) notice by
mail, five days after being deposited in the United States mails, first class
postage prepaid, or (ii) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to
Article II shall not be effective until received.
 
SECTION 9.03 No Waiver; Remedies. No failure on the part of the Administrator or
the Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
-48-

--------------------------------------------------------------------------------


 
SECTION 9.04 Binding Effect; Assignability; Multiple Lenders.
 
(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, Freedom Financial, the Servicer, the Administrator, the Custodian, the
Lender and their respective successors and permitted assigns. This Agreement and
the Lender’s rights and obligations hereunder and interest herein shall be
assignable in whole or in part by the Lender and its successors and assigns
without the consent of the Borrower or any other party hereto other than the
Administrator, which consent shall not unreasonably be withheld, delayed or
conditioned. The Lender may sell participations in all or a portion of its
rights and obligations under this Agreement without the consent of the Borrower.
None of the Borrower, the Servicer, Freedom Financial, the Administrator or the
Custodian may assign any of its rights and obligations hereunder or any interest
herein without the prior written consent of the Lender. The parties to each
assignment or participation made pursuant to this Section 9.04 shall execute and
deliver to the Administrator for its acceptance and recording in its books and
records, an assignment and acceptance agreement (an “Assignment and Acceptance”)
or a participation agreement or other transfer instrument reasonably
satisfactory in form and substance to the Administrator (in the case of an
Assignment and Acceptance) and the Borrower. Each such assignment or
participation shall be effective as of the date specified in the applicable
Assignment and Acceptance or other agreement or instrument only after the
execution, delivery, acceptance and recording as described in the preceding
sentence. The Administrator shall notify the Borrower of any assignment thereof
made pursuant to this Section 9.04. The Lender may, in connection with any
assignment or participation or any proposed assignment or participation pursuant
to this Section 9.04, disclose to the assignee or participant or proposed
assignee or participant any information relating to the Borrower and the Pledged
Assets furnished to the Lender by or on behalf of the Borrower or the Servicer;
provided, however that the Lender shall obtain an agreement from such assignee
or participant or proposed assignee or participant that they shall treat as
confidential (under terms mutually satisfactory to the Administrator and such
assignee or participant or proposed assignee or participant) any information
obtained which is not already publicly known or available.
 
The Borrower and Freedom Financial shall fully cooperate with the Administrator
and the Lender in effecting any assignment or participation hereunder,
including, without limitation, making such management personnel, information and
resources available as shall be reasonably requested by the Administrator.
 
(b) Whenever the term “Lender” is used herein, it shall mean ReMark or, if
applicable, any other Person which shall have executed an Assignment and
Acceptance; provided, however, that each such party shall have a pro rata share
of the rights and obligations of the Lender hereunder in such percentage amount
(the “Commitment Percentage”) as shall be obtained by dividing such party’s
commitment to fund Advances hereunder by the total commitment of all parties to
fund Advances hereunder. Unless otherwise specified herein, any right at any
time of the Lender to enforce any remedy, or instruct the Administrator to take
(or refrain from taking) any action hereunder, shall be exercised by the
Administrator only upon direction by such parties that hold a majority of the
Commitment Percentages at such time.
 
(c) Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement, including the Advances and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
secure its obligations, including any pledge or assignment to secure obligations
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for Lender as a party hereto.
 
-49-

--------------------------------------------------------------------------------


 
SECTION 9.05 Term of this Agreement; Survival of Remedies, Representations,
Warranties and Covenants. This Agreement shall remain in full force and effect
until the Final Payment Date. All representations, warranties and covenants made
herein shall survive the execution and delivery hereof and the making of any
Advance. Notwithstanding anything herein or implied by law to the contrary, the
rights and remedies of Administrator and Lender with respect to any breach of
any representation, warranty or covenant made by the Borrower or Servicer
herein, and the agreements of Borrower and Freedom Financial set forth in
Sections 2.06, 2.15, 8.01, 8.02, 9.09, 9.10, 9.12 and 9.13, shall survive the
payment of the Obligations and the termination hereof.
 
SECTION 9.06 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5.1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION
OF THE INTERESTS OF THE LENDER IN THE PLEDGED RECEIVABLES, OR REMEDIES
HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREUNDER. 
 
SECTION 9.07 CONSENT TO JURISDICTION; SERVICE OF PROCESS.
 
(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER OR FREEDOM FINANCIAL
ARISING OUT OF OR RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT, OR ANY OF
THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH OF BORROWER AND FREEDOM FINANCIAL, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO BORROWER OR FREEDOM FINANCIAL, AS
APPLICABLE, AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.02 AND TO ANY
PROCESS AGENT SELECTED IN ACCORDANCE WITH SECTION 3.01(e) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE BORROWER AND FREEDOM FINANCIAL IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (e) AGREES THAT ADMINISTRATOR AND LENDER RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST BORROWER AND FREEDOM FINANCIAL IN THE COURTS OF ANY OTHER
JURISDICTION.
 
-50-

--------------------------------------------------------------------------------


 
(b) EACH OF BORROWER AND FREEDOM FINANCIAL HEREBY AGREES THAT PROCESS MAY BE
SERVED ON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES
PERTAINING TO IT AS SPECIFIED IN SECTION 9.02 OR ON CT CORPORATION SYSTEM,
LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AND HEREBY APPOINTS CT
CORPORATION SYSTEM, AS ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY AND ALL
SERVICE OF PROCESS AND ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE EFFECTIVE AGAINST BORROWER OR FREEDOM FINANCIAL IF GIVEN BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH
REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE
EVENT NATIONAL CORPORATE RESEARCH, LTD. SHALL NOT BE ABLE TO ACCEPT SERVICE OF
PROCESS AS AFORESAID AND IF BORROWER OR FREEDOM FINANCIAL SHALL NOT MAINTAIN AN
OFFICE IN NEW YORK CITY, BORROWER AND FREEDOM FINANCIAL SHALL PROMPTLY APPOINT
AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE OF PROCESS WITH
RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 9.07 ABOVE, AND ACCEPTABLE TO
THE ADMINISTRATOR, AS BORROWER’S AND FREEDOM FINANCIAL’S AUTHORIZED AGENT TO
ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY
BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
 
(c) Nothing in this Section 9.07 shall affect the right of the Lender or the
Administrator to serve legal process in any other manner permitted by law. 
 
SECTION 9.08 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.08 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
-51-

--------------------------------------------------------------------------------


 
SECTION 9.09 Costs, Expenses and Taxes. Whether or not the transactions
contemplated hereby shall be consummated, the Borrower and Freedom Financial
each agree to pay on demand, without duplication, all reasonable costs and
expenses of the Administrator, the Custodian and the Lender incurred in
connection with the preparation, negotiation, execution, delivery,
administration (including periodic auditing) of this Agreement, the other
Transaction Documents and the other documents to be delivered hereunder or in
connection herewith or therewith or incurred in connection with any amendment,
waiver or modification of this Agreement, any other Transaction Document, and
any other documents to be delivered hereunder or thereunder or in connection
herewith or therewith including, without limitation, (i) the reasonable fees and
reasonable out-of-pocket expenses and disbursements of outside counsel for the
Administrator, the Custodian and the Lender with respect to advising such
parties as to their respective rights and remedies under this Agreement, the
other Transaction Documents and the other documents to be delivered hereunder or
in connection herewith, (ii) the actual costs and reasonable expenses of
creating and perfecting liens in favor of Administrator, for the benefit of
Lender, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to the Administrator and the Lender and of
counsel providing any opinions that the Administrator or the Lender may request
in respect of the Pledged Assets or the liens created pursuant to the
Transaction Documents; (iii) the Administrator’s and Lender’s actual costs and
reasonable fees, expenses and disbursements of any of Administrator’s and
Lender’s auditors, accountants, consultants or appraisers whether internal or
external; (iv) the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Custodian and its counsel) in
connection with the custody, release or preservation of any of the Pledged
Assets; (v) all stamp, sales, excise and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the other Transaction Documents, and any other
documents or instruments to be delivered hereunder or thereunder; and (vi) after
the occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by the
Administrator, the Custodian and the Lender in enforcing any Obligations of or
in collecting any payments due from Borrower or Freedom Financial (whether in
its capacity as Servicer or otherwise) hereunder or under the other Transaction
Documents by reason of such Default or Event of Default (including in connection
with the sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
 
-52-

--------------------------------------------------------------------------------


 
SECTION 9.10 No Proceedings. Each of Freedom Financial and the Servicer (if not
Freedom Financial) hereby agrees that it will not institute against, or join any
other Person in instituting against, the Borrower any proceedings of the type
referred to in the definition of Bankruptcy Event unless and until one year and
one day shall have elapsed after the Final Payment Date.
 
SECTION 9.11 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement. In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings
other than the other Transaction Documents; provided that, in the event of any
conflict between the provisions of this Agreement and any other Transaction
Document, the provisions of this Agreement will control.
 
SECTION 9.12 Waiver of Consequential Damages. To the extent permitted by
applicable law, neither Borrower nor Freedom Financial shall assert, and each of
Borrower and Freedom Financial hereby waives, any claim against the
Administrator, the Custodian, the Lender and their respective Affiliates,
directors, employees, attorneys or agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages), including, without limitation, any loss of profits, business or
anticipated savings (whether or not the claim therefor is based on contract,
tort or duty imposed by any applicable legal requirement), arising out of, in
connection with, as a result of, or in any way related to, this Agreement or any
Transaction Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Advance or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each of Borrower and
Freedom Financial hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
SECTION 9.13 Marshalling; Payments Set Aside. Neither Administrator nor Lender
shall be under any obligation to marshal any assets in favor of Borrower,
Freedom Financial or any other Person or against or in payment of any or all of
the Obligations. To the extent that Borrower or Freedom Financial makes a
payment or payments to Administrator or Lender (or to Administrator on behalf of
Lender), or Administrator or Lender enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
 
-53-

--------------------------------------------------------------------------------


 
SECTION 9.14 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
Outstanding Advances hereunder shall bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest
which would have been due hereunder if the stated rates of interest set forth in
this Agreement had at all times been in effect. In addition, if when the
Advances made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrator an amount equal
to the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lender and
Borrower to conform strictly to any applicable usury laws. Accordingly, if
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at Lender’s option be
applied to the Outstanding Advances hereunder or be refunded to Borrower. In
determining whether the interest contracted for, charged, or received by
Administrator or Lender exceeds the Highest Lawful Rate, such Person may, to the
extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.
 
SECTION 9.15 Restriction on Sale or Financing of Receivables. None of the
Borrower, Freedom Financial or any Affiliate thereof will assign, transfer,
pledge, convey, sell or otherwise dispose of any Receivable (or any similar
right to payment from any Person evidenced by a promissory note, a retail
installment sales contract, a conditional sales contract or any similar type of
financing agreement, in each case secured by, or payable in respect of, a
Vehicle) originated or otherwise acquired by the Borrower, Freedom Financial or
an Affiliate thereof, in each case without the prior written consent of the
Lender; provided, however, that the provisions of this Section 9.12 shall not
apply to Receivables subject to any repurchase by Freedom Financial or the
Borrower of Pledged Receivables pursuant to the Transaction Documents, and which
are released from the Pledge hereunder by the Administrator on behalf of the
Lender. In selecting any Receivables to be sold or pledged to third parties,
Freedom Financial will not use selection procedures that are adverse to the
Borrower or the Lender and such Receivables shall be no more desirable or have
no greater market value than the Pledged Receivables. The foregoing
notwithstanding, the restrictions on the sale of Receivables contained in this
Section 9.15 shall not apply to any Receivable originated by TCG or otherwise
acquired by TCG from any party other than the Borrower or Freedom Financial.
 
-54-

--------------------------------------------------------------------------------


 
SECTION 9.16 Right of Last Look. The parties hereto agree that, from the date
hereof through and including the Facility Maturity Date:
 
(a) if Freedom Financial or any of its Affiliates and any potential purchaser
propose to enter into any Third Party Sale, Freedom Financial and any such
Affiliates shall, on the terms and conditions of this Section 9.16, either (i)
offer ReMark and its Affiliates a right of last look with respect to such
proposed Third Party Sale in accordance with subparagraph (b) below or (ii)
remit a prepayment fee to ReMark equal to one percent (1.00%) of the Outstanding
Principal Balance of the Pledged Receivables to be sold in such Third Party Sale
at or prior to the closing thereof; provided, that any Third Party Sale effected
pursuant to clause (ii) above shall require the prior written consent of the
Lender;
 
(b) if Freedom Financial proposes to enter into a proposed Third Party Sale,
Freedom Financial shall send a written notice (the “Proposed Sale Notice”) to
the ReMark, at least 15 Business Days before the proposed date of the
effectiveness of the related Third Party Sale, setting forth in detail
satisfactory to ReMark the terms and conditions of the proposed Third Party Sale
(the “Proposed Sale Arrangement”);
 
(c) at any time within the 15 Business Days after the date on which ReMark
receives the Proposed Sale Notice, ReMark may exercise the right of last look
provided under this Section 9.16 by delivering a notice (the “Last Look Exercise
Notice”) to Freedom Financial, and if ReMark does not deliver a timely Last Look
Exercise Notice, ReMark shall be deemed to have irrevocably waived its right to
exercise the right of last look provided by this Section 9.16 with respect to
the Third Party Sale that is the subject of the Proposed Sale Notice, and
Freedom Financial shall be permitted to enter into the Third Party Sale without
the payment of any prepayment fee to ReMark;
 
(d) to the extent ReMark exercises its right of last look under this Section
9.16, the Third Party Sale with ReMark shall be on the same terms and
conditions, including the date of effectiveness, as were applicable to the
Proposed Sale Arrangement as set forth in the Proposed Sale Notice; and
 
(e) the foregoing provisions of this Section 9.16 shall not apply to any
proposed Third Party Sale between a purchaser and TCG
 
SECTION 9.17 Patriot Act Notice. Each of the Lender and the Administrator (for
itself and not on behalf of the Lender) hereby notifies Freedom Financial and
the Borrower that pursuant to the requirements of the USA Patriot Act of 2001,
it is required to obtain, verify and record information that identifies Freedom
Financial and the Borrower, which information includes the name and address of
Freedom Financial and the Borrower and other information that will allow the
Lender or the Administrator, as applicable, to identify Freedom Financial and
the Borrower in accordance with the requirements of such act.
 
-55-

--------------------------------------------------------------------------------


 
SECTION 9.18 Obligations Several; Independent Nature of Lenders’ Rights. In the
event there is ever more than one Lender under this Agreement, the obligations
of Lenders hereunder are several and no Lender shall be responsible for the
obligations or commitment of any other Lender hereunder. Nothing contained
herein or in any other Transaction Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.04(b), each Lender shall be entitled
to protect and enforce its rights arising under this Agreement and the other
Transaction Documents and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.
 
[Signature page to follow.]
 
-56-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
FREEDOM FINANCIAL AUTO
 RECEIVABLES, LLC, as Borrower
 
By:  
/s/ Jerry Fenstermaker  
Name: Jerry Fenstermaker
 
Title: President
   
3058 East Elm Street
Springfield, MO 65802
Attention: Jerry Fenstermaker
Facsimile No.: (417) 841-1200
Confirmation No.: (417) 886-6600 (x201)
 
FREEDOM FINANCIAL GROUP, INC., individually and as Servicer
 
By:
/s/ Jerry Fenstermaker  
Name: Jerry Fenstermaker
 
Title: President
   
3058 East Elm Street
Springfield, MO 65802
Attention: Jerry Fenstermaker
Facsimile No.: (417) 841-1200
Confirmation No.: (417) 886-6600 (x201)




--------------------------------------------------------------------------------




ARCHON GROUP, L.P., as Administrator and Custodian
 
By:
/s/ Michael Forbes 
 
Name: Michael Forbes
 
Title: Director
   
6011 Connection Drive
Irving, Texas 75039
Attention: Loan Servicing
Facsimile No.: 972-368-3499
w/copy to:
General Counsel
Facsimile No.: (972) 368-3199

 

--------------------------------------------------------------------------------


 
REMARK LENDING CO. a division of ReMark Capital Group, LLC, individually and as
Lender
 
By:
/s/ Jeffrey W. Kramer  
Name: Jeffrey W. Kramer
 
Title: CEO
   
60 Columbus Circle, 20th Floor
New York, New York 10023
Attention: Jeffrey W. Kramer
Facsimile No.: (212) 801-3762
Confirmation No.: (212) 801-3951
 
w/copy to:
 
Goldman Sachs & Co. Inc.
85 Broad Street, 29th Floor
New York, New York 10004
Attention: Gaurav Seth
Facsimile No.: (212) 902-9356
 
and
 
Goldman Sachs & Co. Inc.
85 Broad Street, 29th Floor
New York, New York 10004
Attention: Joseph Risico, Esq.
Facsimile No.: (212) 855-9634

 

--------------------------------------------------------------------------------


 
SCHEDULE I
 
DEFINED TERMS
 
As used in this Agreement and its exhibits, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
 
“Administrator” shall mean Archon Group, L.P., in its capacity as administrator
hereunder, and its successors and assigns.
 
“Administrator Fee” means a fee equal to $500.00 per month, payable to the
Administrator in arrears on each Settlement Date.
 
“Advance” has the meaning specified in Section 2.01.
 
“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than, with respect to the Pledged Assets, any
lien, security interest, charge, encumbrance or other right or claim in favor of
the Lender (or the Administrator on behalf of the Lender).
 
“Adjusted Originator Net Investment Rate” means, with respect to an Eligible
Receivable, the Originator Net Investment Rate for such Eligible Receivable,
less ten (10.0) percentage points.
 
“Administrator’s Bank” has the meaning set forth in Section 6.02(a).
 
“Affected Party” has the meaning set forth in Section 2.06.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 5% or more of the Securities having ordinary voting power for
the election of directors of such Person, or (b) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.
 
“Aggregate Borrowing Base To Collateral Value Ratio” means the weighted average
of the Individual Borrowing Base to Collateral Value Ratios, weighted by the
Individual Borrowing Base Amount of each Eligible Receivable.
 
“Aggregate Individual Borrowing Base Amounts” means sum of the Individual
Borrowing Base Amounts.
 
Sch. I - 1

--------------------------------------------------------------------------------


 
“Aggregate Outstanding Principal Balance of Eligible Receivables” means the sum
of the outstanding Principal Balances of all Pledged Receivables that are
Eligible Receivables.
 
“Agreement” means this Revolving Loan and Security Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter.
 
“Amount Financed” means, with respect to a Receivable, the aggregate amount of
credit extended under such Receivable toward the purchase price of the related
Financed Vehicle and related costs, including amounts advanced in respect of
accessories, insurance premiums, service and warranty contracts, other items
customarily financed as part of retail automobile installment sale contracts or
promissory notes, and related costs.
 
“Assigned Documents” has the meaning set forth in Section 2.07.
 
“Assignment” has the meaning set forth in the PCA.
 
“Assignment and Acceptance” has the meaning set forth in Section 9.04(a).
 
“Available Funds” means, for each Settlement Date, the sum of the following
amounts with respect to the preceding Remittance Period, without duplication:
(i) all Collections on the Pledged Receivables; (ii) all Liquidation Proceeds
received during such Remittance Period with respect to Liquidated Receivables;
(iii) the Release Price of each Receivable repurchased by the Borrower, Freedom
Financial or the Servicer during such Remittance Period; (iv) investment
earnings in respect of Available Funds on deposit in the Collection Account for
the related Settlement Date; and (v) all amounts received during such Remittance
Period pursuant to Insurance Policies with respect to any Financed Vehicles.
 
“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended, or any successor statute.
 
“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:
 
(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
 
(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.
 
Sch. I - 2

--------------------------------------------------------------------------------


 
“Benefit Plan” shall mean an “employee benefit plan”, as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA or any “plan” as defined in
Section 4975 of the Code.
 
“Borrower” means Freedom Financial Auto Receivables, LLC, a Delaware limited
liability company, in its capacity as borrower hereunder.
 
“Borrower Funding Account” means an account (number 152308189496) in the name of
the Borrower and maintained with US Bank National Association.
 
“Borrowing” means a borrowing of money by the Borrower from the Administrator or
the Lender in the form of Advances made under this Agreement.
 
“Borrowing Base” means, as of any date of determination, the sum of (a) the
lesser of (x) the Aggregate Individual Borrowing Base Amounts and (y) the
product of (i) the Maximum Weighted Average Advance Rate and (ii) the Aggregate
Outstanding Principal Balance of Eligible Receivables, and (b) eighty percent
(80.0%) of the Net Collection Account Amount, less (c) the Overconcentration
Amount.
 
“Borrowing Base Certificate” means a report, in substantially the form of
Exhibit A, prepared by the Servicer for the benefit of the Administrator and the
Lender pursuant to Section 6.08(b).
 
“Borrowing Base Deficiency” means, as of any date that the Borrowing Base shall
be less than the Facility Amount, an amount equal to the amount of such
deficiency.
 
“Borrowing Date” means, with respect to any Borrowing, the Business Day on which
such Borrowing is funded (each such date, other than in the case of the initial
Borrowing, shall be a “Subsequent Borrowing Date”).
 
“Business Day” means a day of the year other than a Saturday or a Sunday or any
other day on which banks are not authorized or required to close in New York
City or the State of New York.
 
“Change of Control” means that at any time (i) Freedom Financial shall own less
than 100% of all classes of member interests of the Borrower, (ii) any event or
condition occurs which results in any Person or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) other
than a Person or group that owns capital stock of Freedom Financial on the date
of this Agreement: (A) having acquired beneficial ownership of 50% or more of
any outstanding class of capital stock of Freedom Financial having ordinary
voting power in the election of directors of Freedom Financial or (B) obtaining
the power (whether or not exercised) to elect a majority of Freedom Financial’s
directors, (iii) Freedom Financial or the Borrower merge or consolidate with any
other Person (A) other than in accordance with Section 7.2 of the PCA or (B) if
a Funding Termination Event exists immediately prior to, or will occur as a
result of, such merger or consolidation or (iv) the following officer is no
longer employed directly by, and actively engaged in the business of, Freedom
Financial: Jerry Fenstermaker, unless such officer is replaced within 90 days by
officers deemed reasonably acceptable by the Administrator in writing.
 
Sch. I - 3

--------------------------------------------------------------------------------


 
“Closing Date” means January 31, 2008.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral Receipt” has the meaning assigned such term in Section 6.15 hereof.
 
“Collateral Valuation Percentage” means, with respect to an Eligible Receivable
as of any date of determination, a percentage equal to (i) the Collateral Value
for the related Financed Vehicle divided by (ii) the original principal balance
of such Eligible Receivable.
 
“Collateral Value” means (a) with respect to a Financed Vehicle, the NADA
trade-in value, as adjusted for mileage and additional equipment, but only if
such additional equipment is identified through a search of the related vehicle
identification number (VIN) in the NADA “e-Valuator Portfolio” program, or (b)
with respect with a Finance Vehicle for which the NADA trade-in value is not
available, and then only if the model year of the Vehicle is within six (6)
months of the origination date of the related Contract, seventy-five percent
(75.0%) of the MSRP for such Financed Vehicle.
 
“Collection Account” has the meaning set forth in Section 6.02(a).
 
“Collections” means, with respect to any Pledged Receivable, all cash receipts
and proceeds in respect of such Pledged Receivable and the Other Conveyed
Property (including, without limitation, the related Financed Vehicle) securing
such Pledged Receivable, all payments of any principal, interest, fees, prepaid
principal, Liquidation Proceeds, late fees, redemption fees, other penalty fees
and charges and any payments under any insurance policies (including, without
limitation, any Insurance Policy) on related Financed Vehicles under which
Freedom Financial, the Borrower, the Administrator or the Lender are named as
loss payee, or other amounts with respect to the Contract and any Related
Security with respect to such Pledged Receivable, all cash proceeds of any Other
Conveyed Property (including, without limitation, the related Financed Vehicle)
or other Pledged Assets with respect to such Pledged Receivable.
 
“Commitment Percentage” has the meaning set forth in Section 9.04(b).
 
“Compliance Audit” has the meaning set forth in Section 6.09(b).
 
“Compliance Review” has the meaning set forth in Section 6.09(a).
 
“Contract” means (i) a retail installment sales contract or a conditional sales
contract, in each case with respect to, and secured by, a Vehicle, or (ii) a
promissory note evidencing the payment obligations of any Person with respect to
a Vehicle, and the security agreement pursuant to which such Person’s
obligations under such promissory note are secured by a Vehicle, in each case
purchased by Freedom Financial.
 
Sch. I - 4

--------------------------------------------------------------------------------


 
“Custodial Fee” means a one-time fee equal to $20.00 per Receivable File
submitted for review by the Custodian.
 
“Custodian” means Archon Capital, L.P., and any successors and assigns of the
Custodian in its capacity as custodian of the Receivable Files hereunder.
 
“Dealer” means a seller of Vehicles that is legally bound under a Dealer
Agreement by and between such seller and Freedom Financial.
 
“Dealer Agreement” means an agreement by and among Freedom Financial and a
Dealer relating to the sale of retail installment sale contracts and conditional
sale contracts and all documents and instruments relating thereto and all
security therefor to Freedom Financial, as such agreement may be amended or
supplemented from time to time in accordance with this Agreement.
 
“Dealer Assignment” means with respect to a Receivable, an assignment executed
by a Dealer conveying such Receivable to Freedom Financial, as such assignment
may be amended or supplemented from time to time in accordance with this
Agreement.
 
“Debt” of any Person means, without duplication, (a) all indebtedness for
borrowed money; (b) that portion of obligations with respect to capitalized
leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (i) due more than six months from the date of incurrence
of the obligation in respect thereof or (ii) evidenced by a note or similar
written instrument; (e) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (f) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (g) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (h) any obligation of such Person the primary purpose or
intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (i) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (A) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (B) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (A) or (B) of this clause (i), the primary purpose or
intent thereof is as described in clause (h) above; and (j) all obligations of
such Person in respect of any exchange traded or over the counter derivative
transaction, whether entered into for hedging or speculative purposes.
 
Sch. I - 5

--------------------------------------------------------------------------------


 
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
“Default Funding Rate” means, as of any date of determination after the
occurrence of an Event of Default, an interest rate per annum equal to the
greater of (a) the Prime Rate for such date plus 6.50% and (b) the Floor Rate
for such date plus 6.50%.
 
“Deferment Policy” means the Deferment Policy of Freedom Financial, as attached
hereto as Schedule III, as such policy may hereafter be amended, modified or
supplemented from time to time in compliance with this Agreement.
 
“Delinquent Receivable” means a Pledged Receivable with respect to which one or
more scheduled payments is more than 29 days contractually delinquent.
 
“Eligible Receivable” means at any time, a Pledged Receivable, other than an
Ineligible Receivable, with respect to which each of the representations and
warranties contained in Schedule V hereto is true and correct.
 
“Eligible Receivables Balance” means at any time the aggregate Outstanding
Principal Balance of all Eligible Receivables that are Pledged Receivables.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
“Event of Default” has the meaning set forth in Section 7.01.
 
“Existing Subordinated Debt” shall mean the subordinated Debt of Freedom
Financial existing as of the Closing Date, as more particularly described on
Schedule VII hereto.
 
“Facility Amount” means, at any time, the sum of the aggregate Outstanding
Advances hereunder.
 
“Facility Delinquency Ratio” means, as of the end of any calendar month, a
percentage equal to (i) the aggregate Outstanding Principal Balance as of the
end of such calendar month of all Pledged Receivables as to which the scheduled
payment is more than 29 days contractually delinquent as of the end of such
calendar month, including all Pledged Receivables for which the related Financed
Vehicle has been repossessed and the proceeds thereof have not yet been realized
by the Servicer divided by (ii) the aggregate Outstanding Principal Balance of
all Pledged Receivables as of the end of such calendar month.
 
“Facility Fees” means the Administrator Fees, the Custodial Fees, the Successor
Servicing Fees, the Structuring Fee, the Unused Facility Fees, Prepayment Fees,
Make-Whole Fees and all other amounts payable to the Administrator, the
Custodian, the Successor Servicer and the Lender hereunder.
 
Sch. I - 6

--------------------------------------------------------------------------------


 
“Facility Maturity Date” means the earlier of (a) the second anniversary of the
Closing Date, and (b) the date that all Outstanding Advances shall become due
and payable in full hereunder, whether by acceleration or otherwise.
 
“Facility Three Month Rolling Average Delinquency Ratio” means, as of the end of
any calendar month, the average of the Facility Delinquency Ratios for such
calendar month and the immediately preceding two calendar months.
 
“Final Payment Date” means the date upon which the aggregate outstanding
principal amount of the Outstanding Advances and all interest accrued thereon
and all Facility Fees and other Obligations have been paid in full and the
Lender shall have no further obligation to make any additional Advances.
 
“Financed Vehicle” means any Vehicle securing a Receivable, together with all
accessories, additions and parts constituting a part thereof and all accessions
thereto.
 
“Floor Rate” means 6.00%.
 
“Freedom Financial” means Freedom Financial Group, Inc., a Delaware corporation,
and its successors and permitted assigns.
 
“Funding Termination Event” means the occurrence of any of the following events:
 
(i) a regulatory, tax or accounting body has ordered that the activities of the
Administrator or the Lender or any of their respective Affiliates contemplated
hereby be terminated or, as a result of any other event or circumstance, the
activities of the Administrator or the Lender contemplated hereby may reasonably
be expected to cause the Administrator or the Lender or any of their respective
Affiliates to suffer materially adverse regulatory, accounting or tax
consequences;
 
(ii) an Event of Default has occurred and is continuing; provided, however, that
the occurrence of any Event of Default described in Section 7.01(c) shall result
in an immediate Termination Event without the occurrence of any additional event
or the taking of any action whatsoever; or
 
(iii) the Facility Maturity Date shall have occurred.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Government Entity” means the United States, any State, any political
subdivision of a State and any agency or instrumentality of the United States or
any State or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
“Guaranty” means the Guaranty dated as of January 31, 2008 in the form attached
as Exhibit F by Freedom Financial in favor of the Lender pursuant to which
Freedom Financial absolutely and unconditionally guarantees the payment and
performance of the obligations of the Borrower to the Administrator and the
Lender under the Transaction Documents.
 
Sch. I - 7

--------------------------------------------------------------------------------


 
“Guarantor” means each Person that may at any time guaranty all or any part of
the Obligations in accordance with the terms hereof.
 
“Heartland Debt” means all Debt owed by Freedom Financial to Heartland Bank and
Trust immediately prior to the initial Funding Date.
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than applicable laws now
allow.
 
“Indemnified Amounts” has the meaning set forth in Section 8.01.
 
“Independent Dealer” means a Dealer which is not affiliated with an auto
manufacturer or distributor.
 
“Individual Advance Rate” means (A) for any Eligible Receivable, the lesser of
(i) eighty percent (80%), (ii) the Adjusted Originator Net Investment Rate, and
(iii) one hundred percent (100%) of the Collateral Valuation Percentage, and (B)
for any Ineligible Receivable, zero.
 
“Individual Borrowing Base Amount” means for any Eligible Receivable, for so
long as such Eligible Receivable is a Pledged Receivable, the product of (i) the
Individual Advance Rate and (ii) the Outstanding Principal Balance of such
Eligible Receivable.
 
“Individual Borrowing Base To Collateral Value Ratio” means, for an Eligible
Receivable for so long as such Eligible Receivable is a Pledged Receivable and
as of the applicable Borrowing Date, a fraction, the numerator of which is (i)
the Individual Borrowing Base Amount for such Eligible Receivable and the
denominator of which is (ii) the product of (X) Collateral Valuation Percentage
for such Eligible Receivable and (Y) the Outstanding Principal Balance of such
Eligible Receivable.
 
“Ineligible Receivable” means any Receivable that is a (i) Delinquent
Receivable, (ii) Liquidated Receivable, (iii) Repossessed Receivable, (iv)
Receivable subject to an extension, deferment, re-aging or modification not in
conformance with the Deferment Policy, (v) Receivable subject to a bankruptcy
proceeding with respect to the related Obligor, (vi) Receivable for which the
Custodian has not received a Lien Certificate showing Freedom Financial as first
lienholder of record with respect to the related Financed Vehicle from the
applicable Registrar of Titles within 120 days from the date on which such
Receivable became a Pledged Receivable, or (vii) Receivable that was not
underwritten in accordance with the Underwriting Guidelines; provided that up to
five percent (5.0%) of the Aggregate Individual Borrowing Base Amounts as of any
date of determination may consist of Receivables that have been originated
subject to no more than one exception to the Underwriting Guidelines, and any
such Receivable shall not be deemed an “Ineligible Receivable” for purposes of
this definition unless the related exception is a Non-Permitted Exception, in
which case such Receivable shall be deemed an Ineligible Receivable for purposes
of this definition.
 
Sch. I - 8

--------------------------------------------------------------------------------


 
“Insurance Policy” means with respect to each Financed Vehicle securing a
Receivable, any insurance policy (including the insurance policies described in
Item 9 of Schedule V hereto) naming Freedom Financial as a loss payee and
providing loss or physical damage, credit life, credit disability, theft,
mechanical breakdown or similar coverage with respect to such Financed Vehicle
or the related Obligor.
 
“Interest Accrual Period” means, with respect to any Settlement Date, the period
from, and including, the immediately preceding Settlement Date (or from and
including the initial Borrowing Date, in the case of the initial Settlement
Date) to, but excluding, such Settlement Date.
 
“Interest Carryforward Amount” means, with respect to any Settlement Date, an
amount equal to the excess of (a) the interest accrued on the aggregate
principal amount of the Outstanding Advances at the Note Rate during the related
Interest Accrual Period, over (b) the amount actually distributed to the Lender
in respect of the Interest Distribution Amount pursuant to Section 2.04(a)(iv).
 
“Interest Distribution Amount” means, with respect to any Settlement Date, an
amount equal to the sum of (i) interest accrued on the aggregate principal
amount of the Outstanding Advances at the Note Rate during the related Interest
Accrual Period, and (ii) any Interest Carryforward Amounts from prior Settlement
Dates.
 
“Interim Receivables Schedule” means the schedule of Contracts evidencing
Pledged Receivables to be pledged in connection with a particular Borrowing and
appended to the related Notice of Borrowing, such schedule to (a) be in an
electronic file format reasonably satisfactory to the Administrator, and (b) set
forth the information required and requested by the Administrator and the
Custodian to value and administer the Pledged Receivables described therein,
including, without limitation, the information with respect to each related
Contract required to calculate the Overconcentration Amount and identification
of each such Contract by (i) the account number; (ii) Obligor name and (iii) the
Outstanding Principal Balance of the Receivable evidenced by such Contract as of
the Borrowing Date related to such Borrowing.
 
“Last Look Exercise Notice” has the meaning set forth in Section 9.16(c).
 
“Lender” means, collectively, ReMark and/or any other Person (including, without
limitation, any present or future Affiliate of ReMark) that agrees, pursuant to
the pertinent Assignment and Acceptance, to make Advances secured by Pledged
Assets pursuant to Article II of this Agreement.
 
“Lender’s Spread” means, prior to the Termination Date, 2.00% per annum and,
thereafter, 6.50% per annum.
 
“Lien Certificate” means with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable State to a secured party which indicates
that the lien of the secured party on the Financed Vehicle is recorded on the
original certificate of title. In any jurisdiction in which the original
certificate of title is required to be given to the applicable Obligor, the term
“Lien Certificate” shall mean only a certificate or notification issued to a
secured party.
 
Sch. I - 9

--------------------------------------------------------------------------------


 
“Liquidated Receivable” means any Pledged Receivable with respect to which the
earlier of the following has occurred: (i) the date on which any portion of any
scheduled installment or other amount payable under the terms of the related
Contract remains unpaid for more than one hundred twenty (120) days after the
due date therefor set forth in such Contract; (ii) the earlier of (a) 60 days
after the date the related Financed Vehicle is repossessed and (b) the date on
which the related Financed Vehicle is sold following repossession; and (iii) the
date on which such Pledged Receivable has been written off by the Servicer as
uncollectible in accordance with the Servicing Standard.
 
“Liquidation Proceeds” means with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable net of (i) reasonable expenses
of the Servicer incurred in connection with the collection of such Receivable
and the repossession and disposition of the related Financed Vehicle and
(ii) amounts that are required to be refunded to the Obligor on such Receivable;
provided, however, that the Liquidation Proceeds with respect to any Receivable
shall in no event be less than zero.
 
“Lockbox Account” has the meaning set forth in Section 6.02(a).
 
“Lockbox Account Control Agreement” has the meaning set forth in Section
6.02(a).
 
“Lockbox Bank” has the meaning set forth in Section 6.02(a).
 
“LTV Ratio” shall mean, as of any date of determination and with respect to a
Receivable, a percentage equal to (i) the original principal balance of such
Receivable, divided by (ii) the Collateral Value of the related Financed
Vehicle.
 
“Make-Whole Fee” shall have the meaning set forth in Section 2.12.
 
“Material Adverse Effect” means, as the context may require, a material adverse
effect and/or material adverse developments with respect to (i) the business
operations, properties, assets, condition (financial or otherwise) or prospects
of the Borrower or Freedom Financial (in its capacity as Servicer or otherwise),
(ii) the ability of the Borrower or Freedom Financial (in its capacity as
Servicer or otherwise) to conduct its business, (iii) the ability of the
Borrower or Freedom Financial (in its capacity as Servicer or otherwise) to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party, (iv) the legality, validity, binding effect or
enforceability of this Agreement or any other Transaction Document to which the
Borrower or Freedom Financial (in its capacity as Servicer or otherwise), as
applicable, is a party, (v) the rights, remedies and benefits available to, or
conferred upon, the Administrator or the Lender under this Agreement or any of
the Transaction Documents or (vi) the validity, enforceability or collectibility
of all or any portion (other than an inconsequential portion) of the Pledged
Receivables.
 
Sch. I - 10

--------------------------------------------------------------------------------


 
“Maximum Facility Amount” means initially $15,000,000; provided, however, that
on or after the Termination Date, the Maximum Facility Amount shall mean the
aggregate principal amount of the Outstanding Advances.
 
“Maximum Weighted Average Advance Rate” means, as of any date of determination
during each month set forth below, the correlative percentage indicated below:
 
Month
 
Percentage
 
   
February 2008
 
45.00%
 
 
 
March 2008
 
45.00%
 
 
 
April 2008
 
45.00%
 
 
 
May 2008
 
55.00%
 
 
 
June 2008
 
55.00%
 
 
 
July 2008
 
55.00%
 
 
 
August 2008
 
65.00%
 
 
 
September 2008
 
65.00%
 
 
 
October 2008
 
65.00%
 
 
 
November 2008
 
75.00%
 
 
 
December 2008
 
75.00%
 
 
 
January 2009
 
75.00%
 
 
 
February 2009 and thereafter
 
80.00%

 
“Minimum Facility Utilization Amount” means, as of any date of determination,
the product of (a) the Minimum Utilization Percentage for such date and (b) the
Maximum Facility Amount.
 
“Minimum Utilization Percentage” means, as of any date of determination during
each month set forth below, the correlative percentage indicated below:
 
Sch. I - 11

--------------------------------------------------------------------------------


 
Month
 
Percentage
 
 
 
February 2008
 
20.00%
 
 
 
March 2008
 
20.00%
 
 
 
April 2008
 
20.00%
 
 
 
May 2008
 
40.00%
 
 
 
June 2008
 
40.00%
 
 
 
July 2008
 
40.00%
 
 
 
August 2008 and thereafter
 
50.00%

 
“Monthly Remittance Report and Compliance Certificate” means a report, in
substantially the form of Exhibit B, furnished by the Servicer to the
Administrator, for the benefit of the Lender, pursuant to Section 6.08(a).
 
“Monthly Reporting Date” means the seventh day of each calendar month or if such
day is not a Business Day, the immediately preceding Business Day.
 
“MSRP” means, with respect to a Financed Vehicle, the manufacturer’s suggested
retail price of such Financed Vehicle.
 
“NADA” means the National Auto Dealers Association and any successor thereto.
 
“Net Collection Account Amount” means, as of any date of determination, the
amount of funds on deposit in the Collection Account at such time, net of any
funds that are required to be set aside for the payment of accrued interest, the
Administrator Fee, the Structuring Fee and the Unused Facility Fee, in each case
then due and payable.
 
“Non-Permitted Exception” means, with respect to the Underwriting Guidelines,
any of the following guidelines that are not eligible for exception: (i) no
current or open bankruptcy, (ii) no APR exceeding state usury limits, (iii) no
term exceeding 66 months, (iv) no deferred down payment or hold checks from the
obligor, (v) no “straw” purchases by obligor for an indirect party, and (vi) no
salvage or TMU - flood damaged vehicles.
 
“Notes” shall mean any promissory notes of Borrower evidencing the Advances made
pursuant to this Agreement, if any, substantially in the form of Exhibit E.
 
“Note Rate” means, as of any date of determination, an interest rate per annum
equal to the greater of (a) the Prime Rate for such date plus the Lender’s
Spread and (b) the Floor Rate plus the Lender’s Spread; provided that after the
occurrence of an Event of Default, the Note Rate shall be equal to the Default
Funding Rate.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02(b) hereof.
 
Sch. I - 12

--------------------------------------------------------------------------------


 
“Obligations” means all present and future Debt and other liabilities, expenses
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lender, the Administrator, the Custodian, the Successor Servicer or any
Affected Party arising under this Agreement and the other Transaction Documents,
and shall include, without limitation, all liability for principal of and
interest on the Advances, Facility Fees, reimbursable expenses, indemnifications
and other amounts due or to become due under this Agreement and such other
documents, including, without limitation, interest, fees and other obligations
that accrue after the commencement of an insolvency proceeding (in each case
whether or not allowed as a claim in such insolvency proceeding).
 
“Obligor” means a Person obligated to make payments with respect to a Contract.
 
“Officer’s Certificate” of any Person means a certificate signed by the chief
executive officer, president, the secretary, the chief financial officer or any
vice president of such Person.
 
“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership, trust
or other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement, trust
agreement or other applicable documents relating to the operation, governance or
management of such entity.
 
“Opinion of Counsel” means a written opinion of independent counsel acceptable
to the Administrator, which opinion, if such opinion or a copy thereof is
required by the provisions of this Agreement or the PCA to be delivered to the
Borrower or the Administrator, is acceptable in form and substance to the
Administrator.
 
“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership, trust or other legally authorized incorporated or unincorporated
entity, the articles of incorporation, certificate of incorporation, articles of
organization, certificate of formation, certificate of limited partnership or
other applicable organizational or charter documents relating to the creation of
such entity.
 
“Originator” shall mean Freedom Financial Group, Inc., in its capacity as
originator hereunder, and its successors and assigns.
 
“Originator Net Investment Rate” means, with respect to any Receivable, a
fraction, expressed as a percentage, the numerator of which is the price (net of
discounts and fees) at which the Originator purchased such Receivable from the
applicable Dealer, and the denominator of which is the original Principal
Balance of such Receivable.
 
“Other Conveyed Property” has the meaning set forth in the PCA.
 
“Outstanding Advances” means the aggregate principal balance of the Advances
made to the Borrower for the initial and any subsequent Borrowings pursuant to
Sections 2.01 and 2.02, reduced from time to time by Collections received and
distributed on account of the principal amount of such Advances pursuant to
Section 2.04; provided, however, that such Advances outstanding shall not be
reduced by any distribution of any portion of Collections if at any time such
distribution is rescinded or must be returned for any reason.
 
Sch. I - 13

--------------------------------------------------------------------------------


 
“Outstanding Principal Balance” means as of any date, with respect to any
Receivable, the outstanding principal amount of such Receivable calculated using
the Simple Interest Method.
 
“Overconcentration Amount” means on any date of determination, without
duplication, the sum of:
 
(i) the amount by which the sum of the Individual Borrowing Base Amounts with
respect to all Eligible Receivables originated by any one Dealer exceeds fifteen
percent (15.0%) of the Aggregate Individual Borrowing Base Amounts at such time;
 
(ii) the amount by which the sum of the Individual Borrowing Base Amounts with
respect to all Eligible Receivables that have a FICO Score at the time of
origination of less than or equal to 525 exceeds thirty-three percent (33.0%) of
the Aggregate Individual Borrowing Base Amounts at such time;
 
(iii) the amount by which the sum of the Individual Borrowing Base Amounts with
respect to all Eligible Receivables that have a FICO Score at the time or
origination of less than or equal to 575 exceeds seventy percent (70.0%) of the
Aggregate Individual Borrowing Base Amounts at such time; and
 
(iv) the amount by which the sum of the Individual Borrowing Base Amounts with
respect to all Eligible Receivables that have been originated subject to an
exception to the Underwriting Guidelines exceeds five percent (5.0%) of the
Aggregate Individual Borrowing Base Amounts at such time; provided that, with
respect to each Eligible Receivable, there may be no more than one exception to
the Underwriting Guidelines and there may be no Non-Permitted Exceptions to the
Underwriting Guidelines.
 
“PCA” means that certain Purchase and Contribution Agreement dated as of the
date hereof between Freedom Financial, as seller, and the Borrower, as
purchaser, in substantially the form of Exhibit G, as such PCA may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
hereof and thereof.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government (or any agency or political subdivision
thereof) or other entity.
 
“Pledge” means the pledge of, and grant of a security interest in, any
Receivable as collateral security for the prompt and complete payment when due
of the Obligations and the performance by the Borrower of all of the covenants
and obligations to be performed by it pursuant to the Transaction Documents
pursuant to Section 2.08.
 
“Pledge Agreement” means that certain Member Interest Pledge Agreement dated
January 31, 2008, among the Administrator, the Borrower and Freedom Financial,
pursuant to which Freedom Financial pledges its member interest in the Borrower
to the Administrator, for the benefit of the Lender.
 
Sch. I - 14

--------------------------------------------------------------------------------


 
“Pledged Assets” has the meaning set forth in Section 2.08.
 
“Pledged Receivables” has the meaning set forth in Section 2.08(a).
 
“Prepayment Fee” has the meaning specified in Section 2.13.
 
“Prime Rate” means, for any date of determination, the highest rate of interest
(or if a range is given, the highest prime rate) published in The Wall Street
Journal on such date as constituting the “prime rate” or “base rate” in such
publication’s table of Money Rates or, if The Wall Street Journal is not
published on such date, then in The Wall Street Journal then most recently
published. Any change in the Prime Rate shall become effective upon the date on
which such change occurred regardless of when the parties had knowledge of such
change.
 
“Principal Distribution Amount” means, with respect to a Settlement Date, an
amount sufficient to reduce the principal amount of Outstanding Advances on such
Settlement Date to an amount equal to (x) the Borrowing Base Deficiency (if any)
as of the date immediately prior to such Settlement Date, or (y) on or after the
occurrence of the Termination Date, the lesser of (i) all remaining funds in the
Collection Account and (ii) an amount necessary to repay the outstanding
principal amount of all Advances in full.
 
“Proposed Sale Arrangement” has the meaning set forth in Section 9.16(b).
 
“Proposed Sale Notice” has the meaning set forth in Section 9.16(b).
 
“Purchase Date” has the meaning set forth in the PCA.
 
“Receivable” means any right to payment from an Obligor evidenced by a Contract.
 
“Receivable File” means (1) with respect to each Receivable originated on or
after November 1, 2007:
 
(a) the duly executed original of the Contract evidencing such Receivable
(together with any agreements modifying such Contract, including, without
limitation, any extension agreements);
 
(b) the original Lien Certificate for the related Financed Vehicle securing such
Receivable, or, if not yet received, a copy of the application therefor, showing
Freedom Financial, as secured party and such documents, if any, that Freedom
Financial keeps on file in accordance with its customary procedures indicating
that the related Financed Vehicle is owned by the Obligor and subject to the
interest of Freedom Financial, as first lienholder or secured party; copies of
all documents needed for Freedom Financial to assign to the Borrower a first
priority perfected security interest in such Financed Vehicle and the proceeds
thereof;
 
Sch. I - 15

--------------------------------------------------------------------------------


 
(c) an original or a true and complete copy of a duly executed agreement of the
Obligor to furnish insurance or an insurance certificate or other similar proof
of insurance coverage with Freedom Financial listed as loss payee;
 
(d) a true and complete copy of the credit application of the applicable
Obligor;
 
(e) a duly executed Dealer Assignment with respect to such Receivable;
 
(f) if the related Financed Vehicle related to such Receivable is a used
Vehicle, a true and complete copy of the odometer statement or odometer
disclosure to the Obligor with respect to such Financed Vehicle;
 
(g) a true and complete copy of the duly executed notice to co-signer delivered
to the co-signer, if any, related to such Receivable;
 
(h) a true and complete copy of the service contract or warranty, if any, and a
true and complete copy of the GAP insurance certificate, if any, with respect to
the Financed Vehicle related to such Receivable;
 
(i) an insurance certificate or other evidence of credit life and disability
insurance policy with respect to the Obligor related to such Receivable if any
premiums for such credit life and disability insurance policy were included in
the Amount Financed with respect to such Receivable;
 
(j) a true and complete copy of the (i) NADA collateral value or Kelly Blue Book
“book out” with respect to the Financed Vehicle related to such Receivable if
such Financed Vehicle is a used Vehicle or, if such value is not published or
available, then the “like invoice” used by Freedom Financial in determining the
collateral value of the related Financed Vehicle, or (ii) the invoice or block
ticket with respect to the Financed Vehicle related to such Receivable if such
Financed Vehicle is a new Vehicle;
 
(k) true and complete copies of any lien releases necessary to release any
outstanding lien on such Receivable or the related Financed Vehicle, as executed
by the related secured lender(s);
 
(l) true and complete copies of all underwriting documentation related to such
Receivable, including, without limitation, documentation of the related
Obligor’s residence, income and references;
 
(m) true and complete copies of all other agreements, documents and instruments
evidencing, securing or guarantying such Receivable;
 
(n) with respect to such Receivable, true and complete copies of:
 
(i)        the related Approval Checklist;
 
(ii)       the related Funding Notification;
 
Sch. I - 16

--------------------------------------------------------------------------------


 
(iii)      the related Exception Checklist;
 
(iv)      the related Decision Sheet;
 
(v)       the related Obligor’s credit bureau reports;
 
(vi)      the related Verification Worksheet;
 
(vii)     the related Reference Sheet;
 
(viii)    the related Obligor’s valid drivers license;
 
(ix)       the related buyer’s order or bill of sale;
 
(x)        the income verification for the related Obligor; and
 
(xi)       the related Obligor’s proof of residence.
 
and (2) with respect to each Receivable originated prior to November 1, 2007,
the items specified in the foregoing clauses (a) through (e), (g) and (h).
 
“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable originated or acquired by Freedom Financial during a particular
fiscal quarter of Freedom Financial.
 
“Receivables Schedule” means a schedule of all Contracts evidencing Pledged
Receivables, such schedule to (a) be in an electronic file format reasonably
satisfactory to the Administrator, and (b) set forth the information required
and requested by the Administrator and the Custodian to value and administer all
of the Pledged Receivables, including, without limitation, the information with
respect to each Contract required to calculate the Overconcentration Amount and
identification of each Contract by (i) the account number; (ii) Obligor name and
(iii) the Outstanding Principal Balance of the Receivable evidenced by such
Contract as of the Borrowing Date on which it was Pledged hereunder.
 
“Records” means all documents, books, records and other information (including,
without limitation, computer programs, tapes, disks, punch cards, data
processing software and related property and rights) maintained with respect to
Receivables and the related Obligors.
 
“Recoveries” means, with respect to any charged-off Receivable for any period,
monies collected in respect thereof from whatever source, during such period,
net of the sum of any reasonable expenses incurred by the Servicer in connection
with the collection, repossession and disposition of the related Financed
Vehicle and any amounts required by law to be remitted to the related Obligor.
 
“Registrar of Titles” means with respect to any State, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.
 
Sch. I - 17

--------------------------------------------------------------------------------


 
“Related Security” means with respect to any Receivable:
 
(i) any and all security interests or liens and property subject thereto
(including, without limitation, the related Financed Vehicle) from time to time
purporting to secure payment of such Receivable;
 
(ii) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable;
 
(iii) the Other Conveyed Property related to such Receivable; and
 
(iv) all proceeds of the foregoing.
 
“Release Price” means with respect to a Pledged Receivable to be released
hereunder, an amount equal to the Outstanding Principal Balance of such Pledged
Receivable plus all accrued but unpaid interest thereon and the portion of the
Facility Fees allocable to such Pledged Receivable thereon.
 
“Release Request” has the meaning assigned to such term in Section 6.15(d).
 
“ReMark” means ReMark Lending Co., a division of ReMark Capital Group, LLC, a
Delaware limited liability company, and its successors and assigns.
 
“Remittance Period” means, (i) as to the initial Settlement Date, the period
beginning on the date of this Agreement and ending on, and including, the last
day of the calendar month immediately preceding such Settlement Date and (ii) as
to any subsequent Settlement Date, the period beginning on the first day of the
most recently ended calendar month and ending on, and including, the last day of
the most recently ended calendar month; provided, that the final Remittance
Period shall begin on, and include, the first day of the most recently ended
calendar month and shall end on the Final Payment Date.
 
“Repossessed Receivable” means a Receivable with respect to which the related
Financed Vehicle has been repossessed.
 
“Required Audit” means a Compliance Review or a Compliance Audit.
 
“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01, to service, administer and collect Pledged Receivables, which
shall initially be Freedom Financial.
 
“Servicer Delinquency Ratio” means, as of the end of any calendar month, a
percentage equal to (i) the aggregate outstanding principal balance as of the
end of such calendar month of all Receivables serviced by the Servicer or any
Affiliate thereof as to which the scheduled payment is more than 29 days
contractually delinquent as of the end of such calendar month, including all
Receivables for which the related Financed Vehicle has been repossessed and the
proceeds thereof have not yet been realized by the Servicer divided by (ii) the
aggregate outstanding principal balance of all Receivables serviced by the
Servicer or any Affiliate thereof as of the end of such calendar month.
 
Sch. I - 18

--------------------------------------------------------------------------------


 
“Servicer Default” means the occurrence of any of the following events:
 
(i) the failure of the Servicer to deliver to the Administrator the Monthly
Remittance Report and Compliance Certificate on the Monthly Reporting Date;
 
(ii) any failure by the Servicer to make a payment, transfer or deposit, or
deliver to the Administrator any proceeds or payment required to be so delivered
under the terms of the Transaction Documents to which it is a party within one
(1) Business Day of the due date therefor;
 
(iii) any failure on the part of the Servicer to duly observe or perform any
other covenants or agreements of the Servicer set forth in the Transaction
Documents to which the Servicer is a party, which failure would have a Material
Adverse Effect on the rights or interests of the Administrator or the Lender;
 
(iv) any representation, warranty or certification made by the Servicer in the
Transaction Documents to which it is a party, or in any certificate delivered
pursuant to the Transaction Documents to which it is a party, including without
limitation any Notice of Borrowing, and Borrowing Base Certificate or any
Monthly Remittance Report and Compliance Certificate, proves to have been
incorrect when made, which (i) would have a Material Adverse Effect on the
rights of the Administrator or the Lender, and (ii) if capable of remedy,
continues unremedied for a period of ten (10) days after the earlier to occur of
(x) discovery by a senior officer of the Servicer or (y) the date on which
written notice thereof, requiring the same to be remedied, shall have been
received by a senior officer of the Servicer;
 
(v) the occurrence of any Bankruptcy Event with respect to the Servicer;
 
(vi)  the Servicer Delinquency Ratio exceeds 23.00%;
 
(vii)  the Facility Three Month Rolling Average Delinquency Ratio exceeds
22.00%;
 
(viii) the Servicer Loss Ratio exceeds 16.50%; or
 
(ix) the Facility Delinquency Ratio exceeds 21.00% for three (3) consecutive
months.
 
“Servicer Loss Ratio” means, as of any date, the product of (a) the ratio of (x)
the cumulative amount of charge-offs taken with respect to all Receivables
serviced by Servicer during the immediately preceding calendar month, to (y) the
aggregate outstanding principal balance of all Receivables serviced by Servicer
as of the beginning of such immediately preceding calendar month, multiplied by
(b) 12.
 
“Servicer Termination” has the meaning set forth in Section 7.01.
 
Sch. I - 19

--------------------------------------------------------------------------------


 
“Servicing Officer” means any Person whose name appears on a list of Servicing
Officers delivered to the Agent and the Custodian, as the same may be amended,
modified or supplemented from time to time.
 
“Servicing Policies and Procedures” means the Loan Servicing Policy of Freedom
Financial, as attached hereto as Schedule II, as such policy may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.
 
“Servicing Standard” has the meaning set forth in Section 6.01(b).
 
“Settlement Date” means the fifteenth day of each month, commencing February 15,
2008, or, if any such date is not a Business Day, the next succeeding Business
Day; provided, that the final Settlement Date shall occur on the Final Payment
Date.
 
“Simple Interest Method” means the method of allocating a fixed level payment on
an obligation between principal and interest, pursuant to which the portion of
such payment that is allocated to interest is equal to the product of the fixed
rate of interest on such obligation multiplied by the period of time (expressed
as a fraction of a year, based on the actual number of days in the calendar
month and 365 days in the calendar year or any alternative method required under
the applicable Contract) elapsed since the preceding payment under the
obligation was made.
 
“Simple Interest Receivable” means a Receivable under which the portion of the
payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.
 
“State” means one of the fifty states of the United States or the District of
Columbia.
 
“Structuring Fee” means a fee equal to $150,000 (1.00% of the Maximum Facility
Amount), payable to the Lender on the Closing Date. The Structuring Fee shall be
deemed fully earned by the Lender as of the Closing Date.
 
“Subsequent Borrowing” means a Borrowing which occurs on a Subsequent Borrowing
Date.
 
“Subsequent Borrowing Date” has the meaning ascribed to such term in the
definition of “Borrowing Date”.
 
“Successor Servicer” means any successor to Freedom Financial as Servicer of the
Receivables.
 
“Successor Servicing Fee” means, for any Remittance Period after Freedom
Financial is terminated as Servicer, an amount payable out of Collections on the
Pledged Receivables and agreed to among the Successor Servicer, the Lender and
the Administrator.
 
Sch. I - 20

--------------------------------------------------------------------------------


 
“Supplemental Principal Distribution Amount” means the amount, if any, of
Available Funds remaining after distributions have been made pursuant to
priorities (i) through (v) of Section 2.04(a).
 
“Tangible Net Worth” means with respect to Freedom Financial, the amount
calculated in accordance with GAAP as (a) the total stockholder’s or other
equity of Freedom Financial and its consolidated subsidiaries, minus (b) the sum
of (i) all subordinated Debt of Freedom Financial and its consolidated
subsidiaries, (ii) all prepaid expenses of Freedom Financial and its
consolidated subsidiaries, and (iii) all intangible assets of Freedom Financial
and its consolidated subsidiaries, including, without limitation, goodwill,
trademarks, tradenames, copyrights, patents, patent allocations, licenses and
rights in any of the foregoing and other items treated as intangible assets in
accordance with GAAP.
 
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of
Lender, its lending office) is located or in which that Person (and/or, in the
case of Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of
Lender, its lending office).
 
“TCG” means The Credit Group, Inc., a wholly-owned Canadian subsidiary of
Freedom Financial and its successors.
 
“Termination Date” means the earliest of (i) the Facility Maturity Date,
(ii) the date of the declaration or automatic occurrence of the Termination Date
pursuant to Section 7.01, (iii) at the option of the Lender in its sole
discretion upon written notice to the Borrower, the occurrence of a Funding
Termination Event, or (iv) the occurrence of the termination of this Agreement
upon a prepayment in full of the Outstanding Advances pursuant to Section 2.13
hereof.
 
“Third Party Sale” means any sale or other conveyance, on market terms, of any
Receivables (regardless of whether such Receivables are owned by the Originator
or the Borrower or constitute Pledged Receivables) to one or more Persons that
are not affiliated with the Originator or the Borrower pursuant to which the
Servicer’s servicing rights shall be released (or, if retained, the Servicer
shall be paid a market rate of compensation for its servicing duties).
 
“Transaction Documents” means this Agreement, the PCA, the Pledge Agreement, the
Guaranty, the Notes, if any, the Lockbox Account Control Agreement and all other
documents, agreements and instruments delivered by the Borrower or any Guarantor
to the Lender in connection with this Agreement, as the foregoing may be
amended, supplemented or restated from time to time.
 
Sch. I - 21

--------------------------------------------------------------------------------


 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“United States” means the United States of America.
 
“Underwriting Guidelines” means the Underwriting Guidelines of Freedom
Financial, as attached hereto as Schedule IV as such guidelines may hereafter be
amended, modified or supplemented from time to time in compliance with this
Agreement.
 
“Unused Facility Fee” means a fee, payable to the Lender on each Settlement Date
in arrears pursuant to Section 2.04, equal to the product of (i) 0.0208% and
(ii) the excess of (a) the Maximum Facility Amount, over (b) the daily average
outstanding Facility Amount during the related Interest Accrual Period; provided
that the Unused Facility Fee for a Settlement Date shall be deemed to equal zero
if the Weighted Average Advance Rate for such Settlement Date is less than
50.00%.
 
“Utilization Percentage” means, as of any date of determination, the percentage
obtained by dividing (x) the sum of (i) the Facility Amount and (ii) the product
of (A) the Maximum Weighted Average Advance Rate and (B) the aggregate Principal
Balance of any Pledged Receivables sold by the Borrower or the Originator to
ReMark in the past three (3) months, by (y) the Maximum Facility Amount.
 
“Vehicle” means a new or a used automobile, minivan, sports utility vehicle or
light duty truck.
 
“Warrants” shall mean warrants for the purchase of up to 700,000 shares of
common stock of Freedom Financial issued to the Lender or its designee pursuant
to a Warrant Agreement in substantially the form attached hereto as Exhibit I.
 
“Weighted Average Advance Rate” means, as of any date of determination, the
ratio of (a) the Facility Amount as of such date of determination over (b) the
Aggregate Outstanding Principal Balance of Eligible Receivables as of such date
of determination.
 
“Weighted Average Note Rate” means, for any Interest Accrual Period, the
weighted average Note Rate for each day during such Interest Accrual Period,
weighted on the basis of the Outstanding Advances related to each Pledged
Receivable as of each such day.
 
Sch. I - 22

--------------------------------------------------------------------------------


 
SCHEDULE II
 
LOAN SERVICING POLICY
 
Collection Department Structure:
 
Our account mangers handle the customer accounts from cradle to grave as
determined alphabetically. This gives our account managers a defined
responsibility. This also helps in managing the account managers work load by
adjusting the range of alphabet they handle.
 
Collection Correspondence:
 
Collection letters that are sent to our customers come from a suite of letters
that have been stored on our computer program. These letters have been reviewed
and approved by legal and management. Collectors do not send out self styled
letters to customers.
 
The initial billing statement goes out to all customers 20 days before the
payment becomes due. Past due notices are sent out at 10 days past due and again
at 40 days past due and every 30 days thereafter as long as the customer
continues past due. The other letters available to the collectors are sent out
as the collectors deem necessary.
 
Collection Calls:
 
Our collectors make collection phone calls from a queue of customers. The
delinquent customers are scored with the highest score customers being first in
the collection queue. Collection procedures are initiated on the first day an
account becomes one day past due and continue on a daily basis until that
account is resolved by either paying up to date or reaching a satisfactory
agreement as to a payment arrangement.
 
Repossession of Collateral:
 
Repossessions are not initiated by a defined trigger date. All repossessions are
done on a case by case basis with account managers having the responsibility to
determine when collection activities have been exhausted and repossession is the
last cure.
 
Once the account manager feels it is necessary to move against the collateral
they fill out a request form which is then approved by the Collection Supervisor
and the Collections Manager. This way we keep the chance of an unwarranted
repossession to a minimum and give the collection management another opportunity
to review collection procedures and training.
 
Due Date Changes:
 
Due date changes are granted on a limited case-by-case basis as deemed
appropriate by our Collections Manager and Collections Supervisor. Due date
changes are typically granted in situations to align a customer’s payment due
date with the customer’s regularly scheduled paycheck.
 
Sch. II - 1

--------------------------------------------------------------------------------


 
SCHEDULE III
 
DEFERMENT POLICY
 
1. Extensions shall be granted on a case-by-case basis after consideration of
all of the relevant facts and circumstances.

 
2. As a general guideline, extensions shall be granted to borrowers who have a
previous history of timely payments and who, after receiving an extension, are
likely to continue to make payments in a timely manner.

 
3. Typical situations where an extension might be granted include a) borrowers
who have suffered a temporary employment layoff, but are now employed again or
b) borrowers who have experienced a large unexpected expenditure (such as a
hospital charge) that causes them to be unable to make a particular scheduled
payment.

 
4. No borrower shall be granted more than one extension in any 12 month period.

 
5. No borrower shall be granted more than 2 extensions over the life of the
loan.

 
6. At any given point in time, no more than 15% of all loans in the portfolio
shall have been granted an extension.
 
Sch. III - 1

--------------------------------------------------------------------------------


 
SCHEDULE IV
 
UNDERWRITING GUIDELINES
 
v
Application review




 
·
Applicant must have $1500/mo gross income. Will combine income for married
couple if necessary to meet minimum.




 
§
Maximum DTI 45% (40% if income less than $1600)

 
§
Maximum PTI 20% (15% if income less than $1600)




 
·
Must be able to verbally verify 12 months employment. If less than 12 months on
current job, must have 3 yrs work history in file.




·
If residence is less than 1 yr, must have 3 yr residence history in file. 



v
Credit Review




 
·
Require minimum of 3 trade lines in file, or car credit/equivalent installment
loan




 
·
No open bankruptcy accounts.




 
·
Re-establishment of credit since bankruptcy is required



v
Collateral Review




 
·
Maximum age of vehicle is 8 calendar years




 
·
Ineligible vehicles include Daewoo, commercial vehicles, and vehicles with
branded or salvaged titles




 
·
Maximum term




 
§
60 months on units no older than 3 yrs with mileage under 30K miles

 
§
54 months on units with mileage 30,001-60K miles

 
§
48 months on units with mileage 60,001-85K miles

 
§
42 months on units with mileage 85,001-105K miles




 
·
Maximum mileage on vehicle 105K miles



v
Rates & Advance




 
·
Rates are based on credit scores and aligned within our 3-tier system

 
Sch. IV - 1

--------------------------------------------------------------------------------


 

 
·
Maximum advance 110% NADA trade in value (includes tax, title & license)




 
·
Backend products may be allowed at up to 15% NADA trade in value




 
·
Acquisition fees are based on credit score and range from $195 - $695

 
Sch. IV - 2

--------------------------------------------------------------------------------




SCHEDULE V
 
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO ELIGIBLE
RECEIVABLES
 
The following representations and warranties are made by the Borrower with
respect to only the Receivables which are designated as being Eligible
Receivables on a Borrowing Base Certificate or a Monthly Remittance Report and
Compliance Certificate or are otherwise represented to the Administrator or the
Lender as being Eligible Receivables.
 
1. Each Receivable has an original term of 24 to 60 months.
 
2. Each Receivable is not a Delinquent Receivable or a Liquidated Receivable.
 
3. Each Receivable satisfies in all material respects, including but not limited
to, down-payment provisions, the requirements of Freedom Financial’s
Underwriting Guidelines as in effect on the Closing Date or as otherwise amended
from time to time in compliance with the Agreement; provided that up to five
percent (5.0%) of the Pledged Receivables (by outstanding principal balance as
of the related Cut-off Date) may be originated subject to no more than one
exception to such Underwriting Guidelines.
 
4. Each Receivable was purchased by Freedom Financial from an approved Dealer
located in the States of Indiana, Illinois, Kansas, Missouri, Oklahoma and
Tennessee.
 
5. Each Receivable is denominated in U.S. dollars and the Receivable File for
each Receivable contains (i) a photocopy of each Obligor’s valid and current
driver’s license which indicates that such Obligor is currently residing in the
United States, and (ii) documented social security information for such Obligor.
 
6. Each Receivable is secured by a Financed Vehicle and a valid first priority
perfected security interest is in effect with respect to such Financed Vehicle.
 
7. Each Receivable is owned solely by the Originator free and clear of any
Adverse Claim, excluding liens that will be released no later than the related
Borrowing Date.
 
8. The related security interest in the related Financed Vehicle is perfected
and with clear legal right of repossession and such security interest has been
assigned to the Borrower by Freedom Financial and is in full force and effect
and is not subject to any Adverse Claims.
 
9. As of the date such Receivable was acquired by the Borrower pursuant to the
PCA, the Financed Vehicle securing such Receivable was covered by a
comprehensive and collision Insurance Policy (i) in an amount at least equal to
the lesser of (a) its maximum insurable value and (b) the principal amount due
from the Obligor under the related Receivable, (ii) naming Freedom Financial as
loss payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage and the related Obligor is required to maintain physical loss
and damage insurance, naming Freedom Financial as loss payee. All necessary
steps have been taken in order to assign Freedom Financial’s rights as loss
payee under the aforementioned insurance policies to the Borrower and to pledge
such rights from the Borrower to the Administrator, for the benefit of the
Lender.
 
Sch. V - 1

--------------------------------------------------------------------------------


 
10. Each Receivable meets, in all material respects, applicable requirements of
federal, state, and local laws and regulations (including, without limitation,
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Federal Trade Commission Act, the Magnuson-Moss
Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”, the
Servicemembers Civil Relief Act, and state adaptations of the National Consumer
Act and of the Uniform Consumer Credit Code and all other consumer credit laws
and equal credit opportunity and disclosure laws).
 
11. Each Receivable is not subject to any right of setoff by the related
Obligor.
 
12. Each Receivable will be clearly marked in the books and records of Freedom
Financial as having been sold to the Borrower and as being subject to a first
priority security interest granted by the Borrower to the Administrator for the
benefit of the Lender.
 
13. Each Receivable was purchased at the point-of-sale from a Dealer, and is not
part of a bulk portfolio purchase.
 
14. Each Receivable has an original Principal Balance of not less than $5,000,
and not more than $25,000.
 
15. Each such Receivable (i) was originated by a Dealer for the retail sale of a
Financed Vehicle in the ordinary course of such Dealer’s business and such
Dealer was in good standing and had all necessary licenses and permits to
originate Receivables in the state where such Dealer was located at such time of
origination, (ii) was fully and properly executed by the parties thereto, and
was purchased by Freedom Financial from such Dealer under an existing Dealer
Agreement and was validly assigned by such Dealer to Freedom Financial, (iii) is
evidenced by a Contract which contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security related thereto, and (iv) is
evidenced by a Contract which provides for level monthly payments which, if made
when due, shall fully amortize the Amount Financed over the original term and in
any event does not provide for any scheduled monthly payment to be in an amount
in excess of 110% of any other scheduled monthly payment thereunder.
 
16. Each such Receivable was originated without any fraud or material
misrepresentation on the part of the Obligor or Freedom Financial. Each such
Receivable that was sold or contributed by Freedom Financial to the Borrower was
sold or contributed without any fraud or material misrepresentation on the part
of Freedom Financial.
 
Sch. V - 2

--------------------------------------------------------------------------------


 
17. Each such Receivable is evidenced by a Contract which complies with all
applicable requirements of law, represents the genuine, legal, valid and binding
payment obligation of the Obligor thereon, enforceable by the holder thereof in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies, regardless of whether such enforceability is considered in
a proceeding in equity or at law; and all parties to such Contract had full
legal capacity to execute and deliver such Contract and all other documents
related thereto and to grant the security interest purported to be granted
thereby and such Receivable has not been prepaid or repaid in full.
 
18. The information pertaining to each such Receivable set forth in the Schedule
of Receivables (as defined in the PCA), the related Assignment, each Notice of
Borrowing, each Borrowing Base Certificate and each Monthly Remittance Report
and Compliance Certificate is true and correct in all material respects.
 
19. All electronic transmissions of information with respect to each Receivable
provided by the Servicer to the Administrator from time to time was complete and
accurate in all material respects as of the date so provided.
 
20. All filings (including, without limitation, UCC filings) required to be made
by any Person and all actions required to be taken or performed by any Person in
any jurisdiction to give the Administrator, for the benefit of the Lender, a
first priority perfected lien on such Receivables and the Other Conveyed
Property related thereto and the proceeds thereof have been made, taken or
performed.
 
21. With respect to each such Receivable there exists a Receivable File and such
Receivable File contains each item required pursuant to the definition of the
term Receivable File; and a copy of such Receivable File has been delivered to
the Custodian.
 
22. No such Receivable has been satisfied, subordinated or rescinded, and the
Financed Vehicle securing such Receivable has not been released from the lien of
the Administrator, for the benefit of the Lender, in whole or in part.
 
23. No such Receivable was originated in, or is subject to the laws of, any
jurisdiction the laws of which would make unlawful, void or voidable the sale,
transfer and assignment of such Receivable under the PCA and this Agreement and
Freedom Financial has not entered into any agreement with any Obligor that
prohibits, restricts or conditions the assignment of any portion of such
Receivable.
 
24. No such Receivable has been sold, transferred, assigned or pledged by
Freedom Financial to any Person other than the Borrower. No Dealer has a
participation in, or other right to receive, Collections of any such Receivable,
and Freedom Financial has not taken any action to convey any right to any Person
that would result in such Person having a right to payments received under the
related Dealer Agreement, the related Insurance Policy or to payments due under
such Receivable. All origination fees with respect to such Receivable have been
paid in full. Any Dealer participation payments relating to such Receivable due
from Freedom Financial were paid to the applicable Dealer prior to the purchase
by, or contribution to, the Borrower of such Receivable pursuant to the PCA.
 
Sch. V - 3

--------------------------------------------------------------------------------


 
25. Freedom Financial has not done anything to convey any right to any Person
that would result in such Person having a right to payments due under any
Receivable or otherwise to impair the rights of the Borrower or the Lender in
such Receivable or the proceeds thereof.
 
26. No such Receivable is assumable by another Person in a manner which would
release the Obligor thereof from such Obligor’s obligations to Freedom Financial
or the Borrower.
 
27. No such Receivable is subject to any litigation or right of rescission,
setoff, counterclaim or defense as of the date acquired by the Borrower pursuant
to the PCA.
 
28. With respect to each such Receivable, the Lien Certificate for the related
Financed Vehicle shows or if a new or replacement Lien Certificate is being
applied for with respect to such Financed Vehicle, the Lien Certificate being
applied for will show Freedom Financial named as the first priority secured
party under such Receivable and, accordingly, Freedom Financial will be the
holder of a first priority security interest in such Financed Vehicle (except,
as to priority, for any tax lien or mechanic’s lien arising after the related
Purchase Date). With respect to each such Receivable for which the Lien
Certificate has not yet been returned from the applicable Registrar of Titles,
Freedom Financial has received written evidence from the related Dealer or the
Obligor (in a form acceptable to the Borrower and the Administrator) that such
Lien Certificate showing Freedom Financial, as first lienholder has been applied
for. If the Receivable was originated in a State in which a filing or recording
is required of the secured party to perfect a security interest in motor
vehicles, such filings or recordings have been duly made to show Freedom
Financial named as the first priority secured party under the related
Receivable.
 
29. No selection procedures adverse to the Borrower or the Lender have been
utilized in selecting any such Receivable from all other similar Receivables
originated or purchased by Freedom Financial.
 
30. The Dealer that sold the Financed Vehicle related to such Receivable had
good and marketable title to such Financed Vehicle free and clear of all claims,
liens, encumbrances, and rights of all third parties immediately prior to the
sale of such Financed Vehicle to the applicable Obligor (other than any claims,
liens, encumbrances, and rights of third parties which were terminated upon the
consummation of such sale).
 
31. If the Financed Vehicle related to such Receivable is a used vehicle, it was
never subject to a “salvage” title or been declared a total loss by an insurance
company and it does not currently have a “True Mileage Unknown” (TMI)
designation.
 
32. If such Receivable was purchased by Freedom Financial from a Dealer, such
Dealer was the sole and unconditional owner of the related Contract and any
guaranty made in connection with such Contract and had the right and authority
to assign the Contract and any such guaranty to Freedom Financial. All amounts
due and owing to such Dealer by Freedom Financial in respect of such Receivable
have been paid in full to such Dealer.
 
Sch. V - 4

--------------------------------------------------------------------------------


 
33. The Contract related to such Receivable and the other documents related
thereto were duly and properly executed by each party thereto, and such Contract
arose from the completed delivery of a Vehicle to an Obligor which Vehicle has
been accepted by the Obligor.
 
34. The Financed Vehicle related to such Receivable is not subject to any tax or
mechanic’s lien as of the date acquired by the Borrower pursuant to the PCA.
 
35. The Financed Vehicle related to such Receivable has not been repossessed
from the related Obligor.
 
36. Each such Receivable is a Simple Interest Receivable.
 
37. Each such Receivable and the Other Conveyed Property related thereto is free
and clear of any Adverse Claim, other than tax and mechanic’s liens with respect
to the Financed Vehicle related to such Receivable or any lien or claim on a
Financed Vehicle subordinate in priority to the security interest of the
Borrower in such Financed Vehicle.
 
38. Each such Receivable has been duly and validly assigned by Freedom Financial
to the Borrower pursuant to the PCA and the related Assignment and the Borrower
has good and marketable title to such Receivable.
 
39. The original terms of such Receivable have not been modified to change
either the amount, amortization, maturity date, interest rate or other payment
terms (other than any payment extension which has been granted pursuant to the
terms of the Deferment Policy) pursuant to the related Contract for any reason
after the pledge of such Receivable hereunder.
 
40. No Receivable shall be owned or transferred to Borrower by TCG
 
Sch. V - 5

--------------------------------------------------------------------------------


 
Schedule VI
 
TRADENAMES, FICTITIOUS NAMES
AND “DOING BUSINESS AS” NAMES
 
 
Freedom Financial Group of Delaware, Inc.
 
Freedom Financial Group of Illinois, Inc.
 
Freedom Financial Group of Indiana, Inc.
 
Freedom Financial Group of Michigan, Inc.
 
Freedom Financial Group of Missouri, inc.
 
Freedom Financial Group of North Carolina, Inc.
 
Freedom Financial Group of Ohio
 
Freedom Financial Group of Oklahoma
 
FFG of Texas, Inc.
 
Sch. VI - 1

--------------------------------------------------------------------------------



Schedule VII
 
EXISTING SUBORDINATED DEBT
 
Creditor Name
 
Outstanding Principal Balance
 
Maturity Date
         
None
 
N/A
 
N/A

 
Sch. VII - 1

--------------------------------------------------------------------------------



EXHIBIT A-1
 
FORM OF NOTICE OF BORROWING


Archon Group, L.P., as Administrator
6011 Connection Drive
Irving, Texas 75039



 
Re:
Revolving Loan and Security Agreement, dated as of January 31, 2008 (the “Loan
Agreement”) by and among Freedom Financial Auto Receivables, LLC, a Delaware
limited liability company, as Borrower, Freedom Financial Group, Inc.,
individually and as Servicer, Archon Group, L.P., a Delaware limited
partnership, as Administrator and Custodian, and ReMark Lending Co., a division
of ReMark Capital Group, LLC, a Delaware limited liability company, as Lender

 
Reference is hereby made to the Loan Agreement. Capitalized terms used and not
otherwise defined herein shall have the meaning given to them in the Loan
Agreement. The Borrower hereby gives you irrevocable notice, pursuant to Section
2.02(b) of the Loan Agreement, that the Borrower hereby requests a Borrowing
under the Loan Agreement, and in that connection sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(b) of the Loan Agreement:
 
(i) The aggregate amount of the Proposed Borrowing is $[__________]1 .
 
(ii) The Borrowing Date for the Proposed Borrowing is [____________].
 
(iii) The Facility Amount, after giving effect to the Proposed Borrowing, will
be $[_________________].
 
Attached hereto as Schedule A is a true, correct and complete copy of the
Interim Receivables Schedule for the Eligible Receivables to be Pledged in
connection with the Proposed Borrowing. Attached hereto as Schedule B is a true,
correct and complete Borrowing Base Certificate for the Proposed Borrowing.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Borrowing Date for the Proposed Borrowing:
 
(A) the representations and warranties contained in the Loan Agreement and in
the other Transaction Documents are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, as though made on such date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, as the case may be; and
 

--------------------------------------------------------------------------------

1 Not less than $200,000.
 
Ex. A -1- 1

--------------------------------------------------------------------------------


 
(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.
 
IN WITNESS WHEREOF, this Certificate is executed as of ____________, 20__.
 
FREEDOM FINANCIAL AUTO RECEIVABLES, LLC
       
By:
 
Name:
 
Title:
 

 
Ex. A -1- 2

--------------------------------------------------------------------------------


 
EXHIBIT A-2
 
FORM OF BORROWING BASE CERTIFICATE


Archon Group, L.P., as Administrator
6011 Connection Drive
Irving, Texas 75039



 
Re:
Revolving Loan and Security Agreement, dated as of January 31, 2008 (the “Loan
Agreement”) by and among Freedom Financial Auto Receivables, LLC, a Delaware
limited liability company, as Borrower, Freedom Financial Group, Inc.,
individually and as Servicer, Archon Group, L.P., a Delaware limited
partnership, as Administrator and Custodian, and ReMark Lending Co., a division
of ReMark Capital Group, LLC, a Delaware limited liability company, as Lender

 
Reference is hereby made to the Loan Agreement. Capitalized terms used and not
otherwise defined herein shall have the meaning given to them in the Loan
Agreement. This Borrowing Base Certificate (this “Certificate”) is being
delivered to you pursuant to Section 6.08(b) of the Loan Agreement. The Servicer
and the Borrower hereby jointly and severally represent and warrant to you and
the Lender as follows:
 
(a) There does not exist on the date hereof any condition or event which
constitutes a Default or Event of Default;
 
(b) The representations and warranties of the Servicer and the Borrower in the
Transaction Documents are true and correct as of the date hereof;
 
(c) Each Receivable listed on the Interim Receivables Schedule attached to the
accompanying Notice of Borrowing is an Eligible Receivables and each of the
conditions precedent to Borrowing set forth in Article III of the Loan Agreement
have been or will be satisfied on or prior to the related Borrowing Date;
 
(d) After giving effect to the Borrowing requested by the Borrower on the
Borrowing Date specified in the accompanying Notice of Borrowing, (i) the
Facility Amount will not exceed the lesser of (x) the Maximum Facility Amount
and (y) the Borrowing Base, and (ii) Freedom Financial shall be in compliance
with the financial covenants set forth in subclauses (ii) through (iv) of
Section 5.01(b) of the Loan Agreement; and
 
(e) The officers signing this Certificate are the duly elected, qualified and
acting officers of the Servicer and the Borrower, respectively, as indicated
below such officer’s signature hereto.
 
Ex. A -2- 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Certificate is executed as of ____________, 20__.


FREEDOM FINANCIAL GROUP, INC.
       
By:
 
Name:
 
Title:
         
FREEDOM FINANCIAL AUTO RECEIVABLES, LLC
   
By:
 
Name:
 
Title:
 

 
Ex. A -2- 2

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF MONTHLY REMITTANCE REPORT AND COMPLIANCE CERTIFICATE
 
The undersigned hereby certifies that he is the Chief Financial Officer of
Freedom Financial Group, Inc., a Delaware corporation (“Freedom Financial”), and
that as such he is authorized to execute this certificate on behalf of the
Servicer (as defined below). With reference to the Revolving Loan and Security
Agreement dated as of January 31, 2008 (together with all amendments or
supplements thereto being the “Loan Agreement”), among Freedom Financial, in its
individual capacity and as servicer (in such capacity, the “Servicer”), Freedom
Financial Auto Receivables, LLC, a Delaware limited liability company (the
“Borrower”), Archon Group, L.P., as administrator (in such capacity, the
“Administrator”) and custodian (in such capcity, the “Custodian”), and ReMark
Lending Co., a division of ReMark Capital Group, LLC (the “Lender”), the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Loan Agreement unless
otherwise specified):
 

 
(a)
The representations and warranties of the Borrower, Freedom Financial and the
Servicer in each of the Transaction Documents were true and correct in all
material respects when made, and are repeated at and as of the time of delivery
hereof and to the best of the undersigned’s knowledge are true and correct in
all material respects at and as of the time of delivery, except as such
representations and warranties are modified to give effect to the transactions
expressly permitted by the Loan Agreement and except for such representations
and warranties as are by their express terms limited to a specific date and
except as otherwise disclosed to the Administrator and the Lender in writing.

 

 
(b)
Each of the Borrower, Freedom Financial and the Servicer has performed and
complied with all agreements and conditions applicable to it contained in the
Transaction Documents required to be performed or complied with by it prior to
or at the time of delivery hereof.

 

 
(c)
Since the later of the date of the Loan Agreement or the Servicer’s most recent
Monthly Remittance Report and Compliance Certificate no change has occurred,
either in any case or in the aggregate, in the business, financial condition or
results of operations, of the Borrower, Freedom Financial or the Servicer which
would have a Material Adverse Effect.

 

 
(d)
The Servicer hereby certifies that no Default or Event of Default has occurred
or is continuing at the time of delivery hereof.

 

 
(e)
At the time of delivery hereof, Freedom Financial is in compliance with the
financial covenants set forth in clauses (ii) through (iv) of Section 5.08(b) of
the Loan Agreement.

 

 
(f)
The information set forth in the attached remittance report is accurate as of
the last day of the Remittance Period immediately preceding the date hereof.

 
Ex. B - 1

--------------------------------------------------------------------------------


 
EXECUTED AND DELIVERED this _____ day of _____________________.
 

 
SERVICER:
     
FREEDOM FINANCIAL GROUP, INC.
     
By:__________________________________
 
Name:________________________________
 
Title:_________________________________

 
Ex. B - 2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF COLLATERAL RECEIPT

 
_______________, 200__
 
ReMark Lending Co.
c/o ReMark Capital Group, LLC
60 Columbus Circle, 20th Floor
New York, New York 10023


 

 
Re:
Revolving Loan and Security Agreement, dated as of January 31, 2008 (the “Loan
Agreement”) by and among Freedom Financial Auto Receivables, LLC, a Delaware
limited liability company, as Borrower, Freedom Financial Group, Inc.,
individually and as Servicer, Archon Group, L.P., a Delaware limited
partnership, as Administrator and Custodian, and ReMark Lending Co., a division
of ReMark Capital Group, LLC, a Delaware limited liability company, as Lender

 
In accordance with the provisions of Section 6.15 of the Loan Agreement, the
undersigned, as Custodian, hereby certifies that it has reviewed the Receivable
Files delivered to it pursuant to Section 2.1(b)(xi) of the PCA with respect to
the Receivables to be transferred thereunder on [__________, ____] (the “Funding
Date”) and has determined that it has received a complete Receivable File for
each Receivable identified in the Schedule A to the Addition Notice dated
[____________, ______] (other than (i) any Receivable paid in full or (ii) any
Receivable listed on Schedule I hereto, which schedule notes any exceptions).
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
Ex. C -1

--------------------------------------------------------------------------------




The Custodian further acknowledges that it is holding the Receivable Files
exclusively as custodian, agent and bailee in trust for the benefit of the
Administrator and the Lender.
 
ARCHON GROUP, L.P.
       
By:
 
Name:
 
Title:
 

 
Ex. C - 2

--------------------------------------------------------------------------------


 
EXHIBIT D
 
FORM OF RELEASE REQUEST
 
January 31, 2008
 
Archon Group LP
6011 Connection Drive
Irving, Texas 75039



 
Re:
Revolving Loan and Security Agreement, dated as of January 31, 2008 (the “Loan
Agreement”) by and among Freedom Financial Auto Receivables, LLC, a Delaware
limited liability company, as Borrower, Freedom Financial Group, Inc.,
individually and as Servicer, Archon Group, L.P., a Delaware limited
partnership, as Administrator and Custodian, and ReMark Lending Co., a division
of ReMark Capital Group, LLC, a Delaware limited liability company, as Lender

 
Ladies and Gentlemen:
 
In connection with the administration of the Receivable Files held by you, as
Custodian, we request the release, and acknowledge receipt, of the (Receivables
File/specify documents) for the Receivable described below, for the reason
indicated.
 
Receivable: [Number:_________________/Customer Name:_______________]
 
Reason for Requesting Documents (check one or more):
 
___         1.    Contract Paid in Full
 
___         2.    Contract Repurchased
 
___         3.    Contract Liquidated
 
___         4.    Contract in Repossession
 
___         5.    Other (explain)
 
If item 1, 2 or 3 above is checked, and if all or part of the Receivables File
was previously released to us, please release to us our previous receipt on file
with you, as well as any additional documents in your possession relating to the
above specified Receivable.
 
The undersigned hereby certifies that if a release has been requested due to
items 1, 2 or 3 above, all amounts received in connection therewith which are
required to be deposited in the Collection Account pursuant to Section 6.02(a)
of the Loan Agreement have been or will upon receipt be so deposited.
 
Ex. D - 1

--------------------------------------------------------------------------------


 
If item 4 or 5 above is checked, we will return the (Receivable File/specify
documents) to you when the need therefor no longer exists. Upon our return of
the such document(s) to you as Custodian, please acknowledge your receipt by
signing in the space indicated below, and returning this form.
 
Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the Loan Agreement.


FREEDOM FINANCIAL GROUP, INC.
       
By:
 
Name:
 
Title:
 
Date:
 

 
 
DOCUMENTS RETURNED TO THE CUSTODIAN:
   
ARCHON GROUP L.P., as Custodian
     
By:
 
Name:
 
Title:
 
Date:
 

 
Ex. D - 2

--------------------------------------------------------------------------------


 
EXHIBIT E
 
FORM OF NOTE
 

$15,000,000 
January 31, 2008

 
FOR VALUE RECEIVED, the undersigned, Freedom Financial Auto Receivables, LLC, a
Delaware limited liability company (“Borrower”), hereby promises to pay to the
order of ReMark Lending Co., a division of ReMark Capital Group, LLC, a Delaware
limited partnership (“Lender”), the principal sum of Fifteen Million and No/100
Dollars ($15,000,000), or, if greater or less, the aggregate unpaid principal
amount of the Advances outstanding under the Loan and Security Agreement (as
hereinafter defined), together with interest on the unpaid principal balance
thereof as set forth in the Loan and Security Agreement, both principal and
interest payable as herein provided in lawful money of the United States of
America at the offices of the Administrator, Archon Group, L.P., 6011 Connection
Drive, Irving, Texas 75039, or at such other place as from time to time may be
designated by Lender or the Administrator, on behalf of Lender.
 
This Note (a) is issued and delivered under that certain Revolving Loan and
Security Agreement dated as of January 31, 2008 by and among Borrower, Freedom
Financial Group, Inc., individually and as Servicer, Archon Group, L.P., a
Delaware limited partnership, as Administrator and Custodian, and Lender (as
from time to time supplemented, amended or restated, the “Loan and Security
Agreement”), and is a “Note” as defined therein, (b) is subject to the terms and
provisions of the Loan and Security Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is secured by and entitled to
the benefits of the Loan and Security Agreement and certain other Transaction
Documents (as identified and defined in the Loan and Security Agreement).
Payments on this Note shall be made and applied as provided in the Loan and
Security Agreement. Reference is hereby made to the Loan and Security Agreement
for a description of certain rights, limitations of rights, obligations and
duties of the parties hereto and for the meanings assigned to terms used and not
defined herein and to the Transaction Documents for a description of the nature
and extent of the security thereby provided and the rights of the parties
thereto.
 
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable as set forth in the Loan and Security Agreement and, if
not due earlier in accordance with the Loan and Security Agreement, is due and
payable in full on the Maturity Date.
 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Loan and Security Agreement which more fully set out the
limitations on how interest accrues hereon.
 
Ex. E - 1

--------------------------------------------------------------------------------


 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the Debt represented hereby is proved, established or
collected in any court or in any bankruptcy, receivership, debtor relief,
probate or other court proceedings, Borrower and all endorsers, sureties and
guarantors of this Note jointly and severally agree to pay reasonable attorneys’
fees and collection costs to the holder hereof in addition to the principal and
interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity, except as may be provided for in the
Loan and Security Agreement.
 
Lender may assign this Note to any Person as provided in Section 9.04 of the
Loan and Security Agreement.
 
THIS NOTE SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. THE BORROWER HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED
UNDER THE LOAN AND SECURITY AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
 
IN WITNESS WHEREOF, the undersigned Borrower has executed this instrument and
seal as of the day and year first above written.


FREEDOM FINANCIAL AUTO RECEIVABLES, LLC
   
By:
 
Name:
 
Title:
 

 
Ex. E - 2

--------------------------------------------------------------------------------


 
EXHIBIT F
[ex-fx1x1.jpg]


--------------------------------------------------------------------------------

[ex-fx2x1.jpg]


--------------------------------------------------------------------------------

[ex-fx3x1.jpg]


--------------------------------------------------------------------------------

[ex-fx4x1.jpg]


--------------------------------------------------------------------------------

[ex-fx5x1.jpg]


--------------------------------------------------------------------------------

[ex-fx6x1.jpg]


--------------------------------------------------------------------------------

[ex-fx7x1.jpg]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the day and year first above
written.
 

 
FREEDOM FINANCIAL GROUP, INC.
         
By:     /s/ Jerry Fenstermaker                 
 
       Jerry Fenstermaker, President




--------------------------------------------------------------------------------

 


 
EXHIBIT G
[ex-gx1x1.jpg]


--------------------------------------------------------------------------------

[ex-gx2x1.jpg]


--------------------------------------------------------------------------------

[ex-gx3x1.jpg]


--------------------------------------------------------------------------------

[ex-gx4x1.jpg]


--------------------------------------------------------------------------------

[ex-gx5x1.jpg]


--------------------------------------------------------------------------------

[ex-gx6x1.jpg]


--------------------------------------------------------------------------------

[ex-gx7x1.jpg]


--------------------------------------------------------------------------------

[ex-gx8x1.jpg]


--------------------------------------------------------------------------------

[ex-gx9x1.jpg]


--------------------------------------------------------------------------------

[ex-gx10x1.jpg]


--------------------------------------------------------------------------------

[ex-gx11x1.jpg]


--------------------------------------------------------------------------------

[ex-gx12x1.jpg]


--------------------------------------------------------------------------------

[ex-gx13x1.jpg]


--------------------------------------------------------------------------------

[ex-gx14x1.jpg]


--------------------------------------------------------------------------------

[ex-gx15x1.jpg]


--------------------------------------------------------------------------------

[ex-gx16x1.jpg]


--------------------------------------------------------------------------------

[ex-gx17x1.jpg]


--------------------------------------------------------------------------------

[ex-gx18x1.jpg]


--------------------------------------------------------------------------------

[ex-gx19x1.jpg]


--------------------------------------------------------------------------------

[ex-gx20x1.jpg]


--------------------------------------------------------------------------------

[ex-gx21x1.jpg]


--------------------------------------------------------------------------------

[ex-gx22x1.jpg]


--------------------------------------------------------------------------------

[ex-gx23x1.jpg]


--------------------------------------------------------------------------------

[ex-gx24x1.jpg]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
 

 
FREEDOM FINANCIAL AUTO RECEIVABLES,
 
LLC a Delaware limited liability company
         
By:      /s/ Jerry Fenstermaker                              
 
            Jerry Fenstermaker
 
            Member
         
FREEDOM FINANCIAL GROUP, INC., a Delaware corporation
     
By:      /s/ Jerry Fenstermaker                              
 
            Jerry Fenstermaker
 
            President




--------------------------------------------------------------------------------

[ex-gx26x1.jpg]


--------------------------------------------------------------------------------

[ex-gx27x1.jpg]


--------------------------------------------------------------------------------

[ex-gx28x1.jpg]


--------------------------------------------------------------------------------

[ex-gx29x1.jpg]


--------------------------------------------------------------------------------

[ex-gx30x1.jpg]


--------------------------------------------------------------------------------

[ex-gx31x1.jpg]


--------------------------------------------------------------------------------

 

 
EXHIBIT H


NISEN & ELLIOTT, LLC
January 8, 2008





Freedom Financial Group (“FFG”)


Recommended Compliance Action Plan




1.
Repossession Notice and Procedures




 
A.
Amend all post-repossession notice of intent to repossess forms to follow the
UCC 9-614 model form.




 
B.
Amend all post-sale accounting notice forms to comply with UCC 9-616.




 
C.
Prior to repossession of a motor vehicle, ensure that all unique state
requirements are identified and can be met.  New origination or repossession
states will require assessment of appropriate forms and practices (e.g. right to
cure notices).




 
D.
Ensure that all information entered into repossession notices is complete and
accurate.




 
E.
Properly identify the transaction type as a retail installment sale in all
forms.




 
F.
Comply with all repossession and disposition requirements under state law.



2.
Business Licensing



In the State of Kansas, FFG will need to file a notification with the Deputy
Commissioner of the Consumer and Mortgage Lending Division, Office of the State
Banking Commissioner in Topeka, Kansas. Under Kansas law, FFG is required to
file the notification within 30 days after commencing business in that state,
Kan. Stat. §16a-6-202, and to file an annual notification on or before April
30th of each year and pay the applicable filing fees. Kan. Stat. §16a -6-203
(1).


Given that FFG has already commenced business in Kansas, it may need to file
notifications for each calendar year that it has conducted business. FFG could
be subject to fines or penalties for late filings.

Ex. H-1

--------------------------------------------------------------------------------



3.
ECOA Compliance




 
A.
The form of Adverse Action Notice used by FFG must be modified to comply with
federal laws 12 CFR §202.9(b). The Federal Equal Credit Opportunity Act (“ECOA”)
notice located at the bottom of the Adverse Action Notice form must be amended
as follows:



Add the words “sex, marital status” after the words “national origin”.



 
B.
FFG needs to discontinue its policy of not combining income of non-married
co-applicants. This practice likely violates the ECOA prohibition against credit
discrimination based upon marital status. Markham v. Colonial Mortg. Service Co.
605 F.2d (D.C. Cir. 1979). FFG should revise its Frequently Asked Questions on
its website to either (i) delete loan combination question in the context of
non-married co-applicants; or (ii) revise the answer to the question: Do you
combine income for girlfriend/boyfriend or fiancé type of deals? as follows:



“Yes, we combine income for non-married co-applicants.”


4.
Contract Forms



Discontinue the use of Kansas Contract (Form No. 518-4104 Kansas, Professional
Bank Form Co Oxford KS) because this does not comply with federal Regulation Z.


5.
Foreign Translations of Contract Forms



Determine which dealers negotiate the execution of motor vehicle retail
installment sale contracts in Spanish or a language other than English and
require such dealers to provide FFG with a copy of the foreign translation of
the contract that was provided to each non-English speaking buyer.




6.
Co-Signer Notices



Develop a procedure to identify co-signed contracts, ensure that a co-signer
notice is provided to each co-signer at the time of contract origination, and
ensure that FFG retains a copy of such notice.


7.
OFAC Compliance



Develop a procedure to comply with the federal Office of Foreign Asset Control
(“OFAC”) regulations.
 
Ex. H-2

--------------------------------------------------------------------------------


 